Exhibit 10.1


Execution Version
 
 
 
 
 











Rexford Industrial Realty, L.P.
Rexford Industrial Realty, Inc.




$125,000,000




3.93% Guaranteed Senior Notes due July 13, 2027




______________


Note Purchase and Guarantee Agreement


______________




Dated as of July 13, 2017


______________




 
 
 
 
 










--------------------------------------------------------------------------------






Table of Contents
Section
Heading
Page
Section 1.
Authorization of Notes
1
Section 2.
Sale and Purchase of Notes; Guaranties
1
 
Section 2.1.
 
Sale and Purchase of Notes
1
 
Section 2.2.
 
Guaranties
1
Section 3.
Closing
2
Section 4.
Conditions to Closing
2
 
Section 4.1.
 
Representations and Warranties
2
 
Section 4.2.
 
Performance; No Default
3
 
Section 4.3.
 
Compliance Certificates
3
 
Section 4.4.
 
Opinions of Counsel
3
 
Section 4.5.
 
Purchase Permitted By Applicable Law, Etc
4
 
Section 4.6.
 
Sale of Other Notes
4
 
Section 4.7.
 
Payment of Special Counsel Fees
4
 
Section 4.8.
 
Private Placement Numbers
4
 
Section 4.9.
 
Changes in Corporate Structure
4
 
Section 4.10.
 
Funding Instructions
4
 
Section 4.11.
 
Subsidiary Guaranty Agreement
5
 
Section 4.12.
 
Unencumbered Property Report
5
 
Section 4.13.
 
Proceedings and Documents
5
Section 5.
Representations and Warranties of the Constituent Companies
5
 
Section 5.1.
 
Organization; Power and Authority
5
 
Section 5.2.
 
Authorization, Etc
6
 
Section 5.3.
 
Disclosure
6
 
Section 5.4.
 
Organization and Ownership of Shares of Subsidiaries; Affiliates
7
 
Section 5.5.
 
Financial Statements; Material Liabilities
7
 
Section 5.6.
 
Compliance with Laws, Other Instruments, Etc
8
 
Section 5.7.
 
Governmental Authorizations, Etc
8
 
Section 5.8.
 
Litigation; Observance of Agreements, Statutes and Orders
8
 
Section 5.9.
 
Taxes
8



i

--------------------------------------------------------------------------------





 
Section 5.10.
 
Title to Property; Leases
9
 
Section 5.11.
 
Licenses, Permits, Etc
9
 
Section 5.12.
 
Compliance with ERISA
10
 
Section 5.13.
 
Private Offering
11
 
Section 5.14.
 
Use of Proceeds; Margin Regulations
11
 
Section 5.15.
 
Existing Indebtedness; Future Liens
11
 
Section 5.16.
 
Foreign Assets Control Regulations, Etc
12
 
Section 5.17.
 
Status under Certain Statutes
13
 
Section 5.18.
 
Environmental Matters
13
 
Section 5.19.
 
Notes Rank Pari Passu.
14
 
Section 5.20.
 
Solvency.
14
 
Section 5.21.
 
Unencumbered Properties
14
Section 6.
Representations of the Purchasers
14
 
Section 6.1.
 
Purchase for Investment
14
 
Section 6.2.
 
Accredited Investor
14
 
Section 6.3.
 
Source of Funds
15
Section 7.
Information as to the Constituent Companies
16
 
Section 7.1.
 
Financial and Business Information
16
 
Section 7.2.
 
Officer’s Certificate
19
 
Section 7.3.
 
Visitation
20
 
Section 7.4.
 
Electronic Delivery
21
Section 8.
Payment and Prepayment of the Notes
22
 
Section 8.1.
 
Maturity
22
 
Section 8.2.
 
Optional Prepayments with Make-Whole Amount
22
 
Section 8.3.
 
Allocation of Partial Prepayments
22
 
Section 8.4.
 
Maturity; Surrender, Etc.
22
 
Section 8.5.
 
Purchase of Notes
22
 
Section 8.6.
 
Make-Whole Amount
23
 
Section 8.7.
 
Offer to Prepay Notes in the Event of a Change in Control
24
 
Section 8.8.
 
Payments Due on Non-Business Days
27
Section 9.
Affirmative Covenants.
27



ii

--------------------------------------------------------------------------------





 
Section 9.1.
 
Compliance with Law
27
 
Section 9.2.
 
Insurance
28
 
Section 9.3.
 
Maintenance of Properties
28
 
Section 9.4.
 
Payment of Taxes and Claims
28
 
Section 9.5.
 
Existence, Etc
28
 
Section 9.6.
 
Books and Records
29
 
Section 9.7.
 
Qualification as a REIT
29
 
Section 9.8.
 
Subsidiary Guarantors
29
 
Section 9.9.
 
Ratings Requirement
30
Section 10.
Negative Covenants.
30
 
Section 10.1.
 
Transactions with Affiliates
31
 
Section 10.2.
 
Merger, Consolidation, Etc.
31
 
Section 10.3.
 
Line of Business
33
 
Section 10.4.
 
Terrorism Sanctions Regulations
33
 
Section 10.5.
 
Liens
33
 
Section 10.6.
 
Investments
34
 
Section 10.7.
 
Dispositions
35
 
Section 10.8.
 
Restricted Payments
36
 
Section 10.9.
 
Financial Covenants
37
Section 11.
Events of Default
38
Section 12.
Remedies on Default, Etc
41
 
Section 12.1.
 
Acceleration
41
 
Section 12.2.
 
Other Remedies
41
 
Section 12.3.
 
Rescission
42
 
Section 12.4.
 
No Waivers or Election of Remedies, Expenses, Etc
42
Section 13. Guaranty
Guaranty
42


 
Section 13.1.
 
The Guaranty
42
 
Section 13.2.
 
Waiver of Defenses
43
 
Section 13.3.
 
Guaranty of Payment
44
 
Section 13.4.
 
Guaranty Unconditional
44
 
Section 13.5.
 
Reinstatement
44



iii

--------------------------------------------------------------------------------





 
Section 13.6.
 
Payment on Demand
44
 
Section 13.7.
 
Stay of Acceleration
45
 
Section 13.8.
 
No Subrogation
45
 
Section 13.9.
 
Marshalling
45
 
Section 13.10.
 
Transfer of Notes
45
 
Section 13.11.
 
Consideration
46
Section 14.
Registration; Exchange; Substitution of Notes
46
 
Section 14.1.
 
Registration of Notes
46
 
Section 14.2.
 
Transfer and Exchange of Notes
46
 
Section 14.3.
 
Replacement of Notes
46
Section 15.
Payments on Notes
47
 
Section 15.1.
 
Place of Payment
47
 
Section 15.2.
 
Home Office Payment
47
 
Section 15.3.
 
FATCA Information
47
 
Section 16.
 
Expenses, Etc
48
 
Section 16.1.
 
Transaction Expenses
48
 
Section 16.2.
 
Survival
48
Section 17.
Survival of Representations and Warranties; Entire Agreement
49
Section 18.
Amendment and Waiver
49
 
Section 18.1.
 
Requirements
49
 
Section 18.2.
 
Solicitation of Holders of Notes
49
 
Section 18.3.
 
Binding Effect, Etc
50
 
Section 18.4.
 
Notes Held by a Constituent Company, Etc
50
Section 19.
Notices
50
Section 20.
Reproduction of Documents
51
Section 21.
Confidential Information
51
Section 22.
Substitution of Purchaser
53
Section 23.
Miscellaneous
53
 
Section 23.1.
 
Successors and Assigns
53
 
Section 23.2.
 
Accounting Terms
53
 
Section 23.3.
 
Severability
53



iv

--------------------------------------------------------------------------------





 
Section 23.4.
 
Construction, Etc
54
 
Section 23.5.
 
Counterparts
54
 
Section 23.6.
 
Governing Law
54
 
Section 23.7.
 
Jurisdiction and Process; Waiver of Jury Trial
54



v

--------------------------------------------------------------------------------







Schedule A
—
Defined Terms
 
 
 
Schedule B
—
Information Relating to Purchasers
 
 
 
Schedule 1
—
Form of 3.93% Guaranteed Senior Note due July 13, 2027
 
 
 
Schedule 4.4(a)(1)
—
Form of Opinion of Special Counsel for the Constituent
 
 
 
Schedule 4.4(a)(2)
—
Form of Opinion of Maryland Counsel for the
 
 
 
Schedule 4.4(b)
—
Form of Opinion of Special Counsel for the Purchasers
 
 
 
Schedule 5.3
—
Disclosure Materials
 
 
 
Schedule 5.4
—
Subsidiaries of the Parent Guarantor and Ownership of
 
 
 
Schedule 5.5
—
Financial Statements
 
 
 
Schedule 5.15(a)
—
Existing Indebtedness
 
 
 
Schedule 7.2(c)
—
Form of Unencumbered Property Report
 
 
 
Schedule 10.6
—
Existing Investments
 
 
 
Schedule SGA
—
Form of Subsidiary Guaranty Agreement





vi

--------------------------------------------------------------------------------








Rexford Industrial Realty, L.P.
Rexford Industrial Realty, Inc.
11620 Wilshire Boulevard, Suite 300
Los Angeles, California 90025


3.93% Guaranteed Senior Notes Due July 13, 2027


Dated as of July 13, 2017




To each of the Purchasers
listed in Schedule B hereto:
Ladies and Gentlemen:
Rexford Industrial Realty, L.P., a Maryland limited partnership (together with
any successor thereto that becomes a party hereto pursuant to Section 10.2, the
“Issuer”), and Rexford Industrial Realty, Inc., a Maryland corporation and the
sole general partner and a limited partner of the Issuer (together with any
successor thereto that becomes a party hereto pursuant to Section 10.2, the
“Parent Guarantor,” and together with the Issuer, the “Constituent Companies”
and individually, a “Constituent Company”), jointly and severally, agree with
each of the Purchasers as follows:
Section 1.
Authorization of Notes

The Issuer will authorize the issue and sale of $125,000,000 aggregate principal
amount of its 3.93% Guaranteed Senior Notes due July 13, 2027 (as amended,
restated or otherwise modified from time to time pursuant to Section 18 and
including any such notes issued in substitution therefor pursuant to Section 14,
the “Notes”). The Notes shall be substantially in the form set out in
Schedule 1. Certain capitalized and other terms used in this Agreement are
defined in Schedule A. References to a “Schedule” are references to a Schedule
attached to this Agreement unless otherwise specified. References to a “Section”
are references to a Section of this Agreement unless otherwise specified.
Section 2.
Sale and Purchase of Notes; Guaranties

Section 2.1.    Sale and Purchase of Notes Subject to the terms and conditions
of this Agreement, the Issuer will issue and sell to each Initial Purchaser and
each Initial Purchaser will purchase from the Issuer, at the Closing provided
for in Section 3, Notes in the principal amount specified opposite such Initial
Purchaser’s name in Schedule B at the purchase price of 100% of the principal
amount thereof. The Initial Purchasers’ obligations hereunder are several and
not joint




--------------------------------------------------------------------------------





obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance of any obligation by any other Purchaser
hereunder.
Section 2.2.    Guaranties The obligations of the Issuer hereunder and under the
Notes are unconditionally and irrevocably guaranteed (a) by the Parent Guarantor
pursuant to Section 13 and (b) by each Subsidiary Guarantor pursuant to that
certain Subsidiary Guaranty Agreement to be dated as of the date of the Closing
(as the same may be amended, supplemented, restated or otherwise modified from
time to time, the “Subsidiary Guaranty Agreement”) substantially in the form of
Schedule SGA.
Section 3.
Closing

The sale and purchase of the Notes to be purchased by each Initial Purchaser
shall occur at the offices of Schiff Hardin LLP, 666 Fifth Avenue, 17th Floor,
New York, New York, 10103 at 11:00 a.m., New York, New York time, at a closing
(the “Closing”) on July 13, 2017 or on such other Business Day there-after as
may be agreed upon by the Constituent Companies and the Initial Purchasers. At
the Closing, the Issuer will deliver to each Initial Purchaser the Notes to be
purchased by such Initial Purchaser in the form of a single Note (or such
greater number of Notes in denominations of at least $100,000 as such Initial
Purchaser may request) dated the date of the Closing and registered in such
Initial Purchaser’s name (or in the name of its nominee), against delivery by
such Initial Purchaser to the Issuer or its order of immediately available funds
in the amount of the purchase price therefor by wire transfer to the account of
the Issuer set forth in the funding instructions delivered by the Issuer
pursuant to Section 4.10. If at the Closing the Issuer shall fail to tender such
Notes to any Initial Purchaser as provided above in this Section 3, or any of
the conditions specified in Section 4 shall not have been fulfilled to such
Initial Purchaser’s satisfaction, such Initial Purchaser shall, at its election,
be relieved of all further obligations under this Agreement, without thereby
waiving any rights such Initial Purchaser may have by reason of any of the
conditions specified in Section 4 not having been fulfilled to such Initial
Purchaser’s satisfaction or such failure by the Issuer to tender such Notes.
Section 4.
Conditions to Closing

Each Initial Purchaser’s obligation to purchase and pay for the Notes to be sold
to such Initial Purchaser at the Closing is subject to the fulfillment to such
Initial Purchaser’s satisfaction, prior to or at the Closing, or waiver by such
Initial Purchaser of the following conditions:
Section 4.1.    Representations and Warranties
(a)    Representations and Warranties of each Constituent Company. The
representations and warranties of each Constituent Company in this Agreement
shall be correct when made and at the Closing (except for such representations
and warranties limited to an earlier date, in which case the same shall have
been correct as of such earlier date).


(b)    Representations and Warranties of each Subsidiary Guarantor. The
representations and warranties of each Subsidiary Guarantor in the Subsidiary
Guaranty Agreement shall be correct


2

--------------------------------------------------------------------------------





when made and at the Closing (except for such representations and warranties
limited to an earlier date, in which case the same shall have been correct as of
such earlier date).
Section 4.2.    Performance; No Default Each Constituent Company and each
Subsidiary Guarantor shall have performed and complied with all unwaived
agreements and conditions contained in this Agreement and the Subsidiary
Guaranty Agreement required to be performed or complied with by it prior to or
at the Closing. Before and after giving effect to the issue and sale of the
Notes (and the application of the proceeds thereof as contemplated by Section
5.14), no Default or Event of Default shall have occurred and be continuing.
Neither Constituent Company nor any Subsidiary shall have entered into any
transaction since June 26, 2017 that would have been prohibited by Sections
10.1, 10.2, 10.4, 10.5, 10.7 and 10.8 had such Section applied since such date.
Section 4.3.    Compliance Certificates
(a)    Officer’s Certificate of each Constituent Company. Each Constituent
Company shall have delivered to such Initial Purchaser an Officer’s Certificate,
dated the date of the Closing, certifying that the conditions specified in
Sections 4.1, 4.2 and 4.9 have been fulfilled.
(b)    Secretary’s Certificate of each Constituent Company. Each Constituent
Company shall have delivered to such Initial Purchaser a certificate of its
Secretary or Assistant Secretary, dated the date of the Closing, certifying as
to (1) the resolutions attached thereto and other corporate proceedings relating
to the authorization, execution and delivery of the Notes and this Agreement and
(2) the Company’s Organizational Documents as then in effect.
(c)    Officer’s Certificate of each Subsidiary Guarantor. Each Subsidiary
Guarantor shall have delivered to such Initial Purchaser an Officer’s
Certificate, dated the date of the Closing, certifying as to such Subsidiary
Guarantor that the conditions specified in Sections 4.1(b), 4.2 and 4.9 have
been fulfilled.
(d)    Secretary’s Certificate of each Subsidiary Guarantor. Each Subsidiary
Guarantor shall have delivered to such Initial Purchaser a certificate of its
Secretary or Assistant Secretary, dated the date of the Closing, certifying as
to (1) the resolutions attached thereto and other corporate proceedings relating
to the authorization, execution and delivery of the Subsidiary Guaranty
Agreement and (2) such Subsidiary Guarantor’s Organizational Documents as then
in effect.
Section 4.4.    Opinions of Counsel. Such Initial Purchaser shall have received
opinions in form and substance satisfactory to such Initial Purchaser, dated the
date of the Closing (a) from (1) Latham & Watkins LLP, in its capacity as
special counsel for the Constituent Companies and the Subsidiary Guarantors, and
(2) Venable LLP, in its capacity as Maryland counsel to the Constituent
Companies, substantially in the respective forms set forth in Schedules
4.4(a)(1) and 4.4(a)(2) and covering such other matters incident to the
transactions contemplated hereby as such Initial Purchaser or the Initial
Purchasers’ special counsel may reasonably request (and the Constituent
Companies hereby instructs their counsel to deliver such opinions to the Initial


3

--------------------------------------------------------------------------------





Purchasers) and (b) from Schiff Hardin LLP, the Initial Purchasers’ special
counsel in connection with such transactions, substantially in the form set
forth in Schedule 4.4(b) and covering such other matters incident to such
transactions as such Initial Purchaser may reasonably request.
Section 4.5.    Purchase Permitted By Applicable Law, Etc On the date of the
Closing, such Initial Purchaser shall have determined that its purchase of Notes
shall (a) be permitted by the laws and regulations of each jurisdiction to which
such Initial Purchaser is subject, without recourse to provisions (such as
section 1405(a)(8) of the New York Insurance Law) permitting limited investments
by insurance companies without restriction as to the character of the particular
investment, (b) not violate any applicable law or regulation (including, without
limitation, Regulation T, U or X of the Board of Governors of the Federal
Reserve System) and (c) not subject such Initial Purchaser to any tax, penalty
or liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the date of this Agreement. If requested by such
Initial Purchaser, such Initial Purchaser shall have received an Officer’s
Certificate from the Issuer certifying as to such matters of fact as such
Initial Purchaser may reasonably specify to enable such Initial Purchaser to
determine whether such purchase is so permitted.
Section 4.6.    Sale of Other Notes. Contemporaneously with the Closing, the
Issuer shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in Schedule
B.
Section 4.7.    Payment of Special Counsel Fees. Without limiting Section 16.1,
the Issuer shall have paid on or before the date of the Closing the fees,
charges and disbursements of the Initial Purchasers’ special counsel referred to
in Section 4.4(b) to the extent reflected in a statement of such counsel
rendered to the Issuer at least one Business Day prior to the Closing.
Section 4.8.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.
Section 4.9.    Changes in Corporate Structure. Neither Constituent Company or
any Subsidiary Guarantor shall have changed its jurisdiction of incorporation or
organization, as applicable, or been a party to any merger or consolidation or
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements referred
to in Schedule 5.5.
Section 4.10.    Funding Instructions. At least three Business Days prior to the
date of the Closing, such Initial Purchaser shall have received written
instructions signed by a Responsible Officer of the Issuer on letterhead of the
Issuer directing the manner of the payment of the purchase price for the Notes
and setting forth (a) the name and address of the transferee bank, (b) such
transferee bank’s ABA number and (c) the account name and number into which the
purchase price for the Notes is to be deposited.


4

--------------------------------------------------------------------------------





Section 4.11.    Subsidiary Guaranty Agreement. Such Initial Purchaser shall
have received a copy of the Subsidiary Guaranty Agreement which shall have been
duly authorized, executed and delivered by each Subsidiary Guarantor.
Section 4.12.    Unencumbered Property Report. Such Initial Purchaser shall have
received a duly completed Unencumbered Property Report prepared as of June 30,
2017.
Section 4.13.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Initial Purchaser and special counsel to the Initial Purchasers, and such
Initial Purchaser and such special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Initial Purchaser or such special counsel may reasonably request.
Section 5.
Representations and Warranties of the Constituent Companies.

Each Constituent Company represents and warrants to each Purchaser that:
Section 5.1.    Organization; Power and Authority.
(a)    The Issuer is a limited partnership duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign limited partnership and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Issuer has the limited partnership power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Agreement and the Notes and to perform the provisions
hereof and thereof.
(b)    The Parent Guarantor is a corporation duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation, and is
duly qualified as a foreign corporation and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Parent Guarantor has the corporate power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Agreement and to perform the provisions hereof.
(c)    Each Subsidiary Guarantor is a corporation or other legal entity duly
organized, validly existing and, where applicable, in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and, where applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually


5

--------------------------------------------------------------------------------





or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Each such Subsidiary Guarantor has the corporate or other power and authority to
own or hold under lease the properties it purports to own or hold under lease
and to transact the business it transacts and proposes to transact and to
execute and deliver the Subsidiary Guaranty Agreement and to perform the
provisions thereof.
Section 5.2.    Authorization, Etc.
(a)    This Agreement and the Notes have been duly au-thorized by all necessary
limited partnership action on the part of the Issuer, and this Agreement
constitutes, and upon execution and delivery thereof each Note will constitute,
a legal, valid and binding obligation of the Issuer enforceable against the
Issuer in accordance with its terms, except as such enforceability may be
limited by (1) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
(b)    This Agreement has been duly authorized by all necessary corporate action
on the part of the Parent Guarantor, and this Agreement constitutes a legal,
valid and binding obligation of the Parent Guarantor enforceable against the
Parent Guarantor in accordance with its terms, except as such enforceability may
be limited by (1) applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors’ rights generally
and (2) general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law).
(c)    The Subsidiary Guaranty Agreement has been duly authorized by all
necessary corporate or other action on the part of each Subsidiary Guarantor,
and the Subsidiary Guaranty Agreement constitutes a legal, valid and binding
obligation of each Subsidiary Guarantor enforceable against each Subsidiary
Guarantor in accordance with its terms, except as such enforceability may be
limited by (1) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
Section 5.3.    Disclosure. The Constituent Companies have delivered to each
Purchaser copies of the Offering Materials.  The Parent Guarantor’s Form 10-K
for the fiscal year ended December 31, 2016 fairly describes, in all material
respects, the general nature of the business and principal properties of the
Parent Guarantor and its Subsidiaries.  This Agreement, the Subsidiary Guaranty
Agreement, the financial statements listed in Schedule 5.5 and the documents,
certificates or other writings delivered to the Purchasers by or on behalf of
the Constituent Companies prior to June 26, 2017 in connection with the
transactions contemplated hereby and identified in Schedule 5.3 (the “Offering
Materials”) (this Agreement, the Subsidiary Guaranty Agreement and such
financial statements and Offering Materials delivered to each Purchaser being
referred to, collectively, as the “Disclosure Documents”), taken as a whole, do
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made.  Except as disclosed in the


6

--------------------------------------------------------------------------------





Disclosure Documents, since December 31, 2016 there has been no change in the
financial condition, operations, business or properties of the Parent Guarantor
and its Subsidiaries except changes that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  There is
no fact known to either Constituent Company that could reasonably be expected to
have a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates.
(a)     Schedule 5.4 contains (except as noted therein) complete and correct
lists of (1) the Parent Guarantor’s Subsidiaries, showing, as to each
Subsidiary, the name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its capital stock or similar Equity
Interests outstanding owned by the Parent Guarantor and each other Subsidiary,
and (2) each Constituent Company’s directors and senior officers.
(b)    All of the outstanding shares of capital stock or similar Equity
Interests of each Subsidiary shown in Schedule 5.4 as being owned by the Parent
Guarantor and its Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by the Parent Guarantor or another Subsidiary free
and clear of any Lien that is prohibited by this Agreement.
(c)    Each Subsidiary (other than a Subsidiary Guarantor) is a corporation or
other legal entity duly organized, validly existing and, where applicable, in
good standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and, where applicable,
is in good standing in each jurisdiction in which such qualification is required
by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact except where the failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(d)    No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than this Agreement, the agreements listed on Schedule 5.4
and customary limitations imposed by corporate law or similar statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Parent Guarantor or any
of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary.
Section 5.5.    Financial Statements; Material Liabilities. The Constituent
Companies have delivered to each Purchaser copies of the financial statements of
the Parent Guarantor and its Subsidiaries listed on Schedule 5.5. All of such
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Parent Guarantor and its Subsidiaries as of the respective dates specified
in such Schedule and the consolidated results of their operations and cash flows
for the respective periods so specified and have been prepared in accordance
with GAAP consistently applied throughout the periods


7

--------------------------------------------------------------------------------





involved except as set forth in the notes thereto (subject, in the case of any
interim financial statements, to the absence of footnotes and to normal year‑end
audit adjustments). The Parent Guarantor and its Subsidiaries do not have any
Material liabilities that are not disclosed in the Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by (a) the Issuer of this Agreement and the Notes, (b)
the Parent Guarantor of this Agreement and (c) each Subsidiary Guarantor of the
Subsidiary Guaranty Agreement will not (1) contravene, result in any breach of,
or constitute a default under, or result in the creation of any Lien in respect
of any property of the Parent Guarantor or any Subsidiary under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease,
Organizational Document or any other material agreement or instrument to which
the Parent Guarantor or any Subsidiary is bound or by which the Parent Guarantor
or any Subsidiary or any of their respective properties may be bound or
affected, (2) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Parent Guarantor or any
Subsidiary or (3) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Parent Guarantor or
any Subsidiary.
Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by (a) the Company of this Agreement or the Notes, (b) the Parent Guarantor of
this Agreement or (c) any Subsidiary Guarantor of the Subsidiary Guaranty
Agreement except for consents, approvals, authorizations, registrations, filings
or declarations which have been duly obtained, taken, given or made and are in
full force and effect.
Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders.
(a)    There are no (1) actions, suits, or proceedings pending or, to the
knowledge of either Constituent Company, threatened or (2) to the knowledge of
either Constituent Company, investigations pending or threatened, against or
affecting the Parent Guarantor or any Subsidiary or any of their properties or
revenues in any court or before any arbitrator of any kind or before or by any
Governmental Authority that could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(b)    Neither the Parent Guarantor nor any Subsidiary is (1) in default under
any agreement or instrument to which it is a party or by which it is bound, (2)
in violation of any order, judgment, decree or ruling of any court, arbitrator
or Governmental Authority or (3) in violation of any applicable law, ordinance,
rule or regulation of any Governmental Authority (including, without limitation,
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 5.9.    Taxes.


8

--------------------------------------------------------------------------------





(a)    The Parent Guarantor and its Subsidiaries have filed all federal and
material state and other tax returns that are required to have been filed in any
jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which, individually or in
the aggregate, is not Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Parent Guarantor or a Subsidiary, as the case may be,
has established adequate reserves in accordance with GAAP. Neither Constituent
Company knows of any basis for any other tax or assessment that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The charges, accruals and reserves on the books of the Parent
Guarantor and its Subsidiaries in respect of U.S. federal, state or other taxes
for all fiscal periods are adequate. The Parent Guarantor filed its first
federal income tax return for the fiscal year ended December 31, 2013. Neither
the Parent Guarantor nor any Subsidiary is in breach in any material respect of
any obligation under the Tax Matters Agreement or any similar agreements.
(b)    The Parent Guarantor operates in a manner to qualify for taxation as a
REIT. Each Subsidiary of the Parent Guarantor is either (1) a “qualified REIT
subsidiary” within the meaning of Section 856(i) of the Code, (2) a REIT, (3) a
“taxable REIT subsidiary” within the meaning of Section 856(l) of the Code, (4)
a partnership under Treasury Regulation Section 301.7701-3 or (5) an entity
disregarded as a separate entity from its owner under Treasury Regulation
Section 301.7701-3.
Section 5.10.    Title to Property; Leases. The Parent Guarantor and its
Subsidiaries have good record and marketable title in fee simple to, or valid
leasehold interests in, all Properties necessary or used in the ordinary conduct
of its business (including all Unencumbered Properties), except for such defects
in title as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. No Unencumbered Property is subject to any
Liens (other than Permitted Liens).
Section 5.11.    Licenses, Permits, Etc.
(a)    The Parent Guarantor and its Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, without known conflict with the rights of
others except for those conflicts that, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
(b)    To the knowledge of each Constituent Company, no product or service of
the Parent Guarantor or any of its Subsidiaries infringes in any material
respect any license, permit, franchise, authorization, patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
by any other Person except for such infringements the result of which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.


9

--------------------------------------------------------------------------------





(c)    To the knowledge of each Constituent Company, there is no violation by
any Person of any right of the Parent Guarantor or any of its Subsidiaries with
respect to any patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned or used by the Parent Guarantor or any of its
Subsidiaries except for such violations that could not reasonably be expected to
have a Material Adverse Effect.
Section 5.12.    Compliance with ERISA.
(a)    The Parent Guarantor and each ERISA Affiliate have operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncom-pliance as have not resulted in and could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.  Neither the Parent Guarantor nor any ERISA Affiliate has incurred any
liability pursuant to Title I or IV of ERISA (other than for PBGC premiums due
but not delinquent under section 4007 of ERISA) or the penalty or excise tax
provisions of the Code relating to employee benefit plans (as defined in section
3 of ERISA), and no event, transaction or condition has occurred or exists that
could, individually or in the aggregate, reasonably be expected to result in the
incurrence of any such liability by the Parent Guarantor or any ERISA Affiliate,
or in the imposition of any Lien on any of the rights, properties or assets of
the Parent Guarantor or any ERISA Affiliate, in either case pursuant to Title I
or IV of ERISA or to section 430(k) of the Code or to any such penalty or excise
tax provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as could not be individually or in the
aggregate Material.
(b)    The present value of the aggregate benefit liabilities under each of the
Plans, determined as of the end of such Plan’s most recently ended plan year on
the basis of the actuarial assumptions specified for funding purposes in such
Plan’s most recent actuarial valuation report, did not exceed the aggregate
current value of the assets of such Plan allocable to such benefit liabilities
by more than $20,000,000 in the aggregate for all Plans. The term “benefit
liabilities” has the meaning specified in section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in section 3 of
ERISA.
(c)    The Parent Guarantor and its ERISA Affiliates have not incurred
withdrawal liabilities under section 4201 or 4204 of ERISA in respect of
Multiemployer Plans that individually or in the aggregate are Material.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Parent Guarantor’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Parent Guarantor and its
Subsidiaries could not reasonably be expected to have a Material Adverse Effect.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the


10

--------------------------------------------------------------------------------





Code. The representation by each Constituent Company to each Purchaser in the
first sentence of this Section 5.12(e) is made in reliance upon and subject to
the accuracy of such Purchaser’s representation in Section 6.3 as to the sources
of the funds to be used to pay the purchase price of the Notes to be purchased
by such Purchaser.
Section 5.13.    Private Offering. Neither Constituent Company nor anyone acting
on their behalf has offered the Notes, the Subsidiary Guaranty Agreement or any
similar Securities for sale to, or solicited any offer to buy the Notes, the
Subsidiary Guaranty Agreement or any similar Securities from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers, each of which has been offered the Notes and the Subsidiary Guaranty
Agreement at a private sale for investment. Neither Constituent Company nor
anyone acting on their behalf has taken, or will take, any action that would
subject the issuance or sale of the Notes or the delivery of Subsidiary Guaranty
Agreement to the registration requirements of section 5 of the Securities Act or
to the registration requirements of any Securities or blue sky laws of any
applicable jurisdiction.
Section 5.14.    Use of Proceeds; Margin Regulations. The Issuer will apply the
proceeds of the sale of the Notes hereunder to make Investments permitted
hereunder and for other general corporate purposes. No part of the proceeds from
the sale of the Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any Securities
under such circumstances as to involve the Issuer in a violation of Regulation X
of said Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 25% of the value of the consolidated assets of the Issuer and its
Subsidiaries and the Issuer does not have any present intention that margin
stock will constitute more than 25% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.
Section 5.15.    Existing Indebtedness; Future Liens; Existing Investments.
(a)    Except as described therein, Schedule 5.15(a) sets forth a complete and
correct list of all outstanding Indebtedness of the Parent Guarantor and its
Subsidiaries as of June 30, 2017 (including descriptions of the obligors and
obligees, principal amounts outstanding, any collateral therefor and any
Guaranties thereof), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Parent Guarantor or its Subsidiaries. Neither the Parent
Guarantor nor any Subsidiary is in default and no waiver of default (other than
a permanent waiver) is currently in effect, in the payment of any principal or
interest on any Indebtedness of the Parent Guarantor or such Subsidiary and no
event or condition exists with respect to any Indebtedness of the Parent
Guarantor or any Subsidiary the outstanding principal amount of which exceeds
$10,000,000 that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.


11

--------------------------------------------------------------------------------





(b)    Neither the Parent Guarantor nor any Subsidiary is a party to, or
otherwise subject to any provision contained in, any instrument evidencing
Indebtedness of the Parent Guarantor or such Subsidiary, any agreement relating
thereto or any other agreement (including, but not limited to, its charter or
any other Organizational Document) which limits the amount of, or otherwise
imposes restrictions on the incurring of, Indebtedness of either Constituent
Company or any Subsidiary Guarantor, except as disclosed in Schedule 5.15(a).
Section 5.16.    Foreign Assets Control Regulations, Etc.
(a)    Neither the Parent Guarantor nor any Controlled Entity is (1) a Person
whose name appears on the list of Specially Designated Nationals and Blocked
Persons published by the Office of Foreign Assets Control, United States
Department of the Treasury (“OFAC”) (an “OFAC Listed Person”), (2) an agent,
department, or instrumentality of, or is otherwise beneficially owned by,
controlled by or acting on behalf of, directly or indirectly, (i) any OFAC
Listed Person or (ii) any Person, entity, organization, foreign country or
regime that is subject to any OFAC Sanctions Program, or (3) otherwise blocked,
subject to sanctions under or engaged in any activity in violation of other
United States economic sanctions, including but not limited to, the Trading with
the Enemy Act, the International Emergency Economic Powers Act, CISADA or any
similar law or regulation with respect to Iran or any other country, the Sudan
Accountability and Divestment Act, any OFAC Sanctions Program, or any economic
sanctions regulations administered and enforced by the United States or any
enabling legislation or executive order relating to any of the foregoing
(collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clause (1), clause (2) or clause (3), a “Blocked Person”). Neither the Parent
Guarantor nor any Controlled Entity has been notified that its name appears or
may in the future appear on a state list of Persons that engage in investment or
other commercial activities in Iran or any other country that is subject to U.S.
Economic Sanctions.
(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by the Parent Guarantor or any Controlled Entity, directly or
indirectly, (1) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (2) otherwise in violation of U.S.
Economic Sanctions.
(c)    Neither the Parent Guarantor nor any Controlled Entity (1) has been found
in violation of, charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under the Currency and Foreign Transactions Reporting Act of 1970
(otherwise known as the Bank Secrecy Act), the USA PATRIOT Act or any other
United States law or regulation governing such activities (collectively,
“Anti-Money Laundering Laws”) or any U.S. Economic Sanctions violations, (2) to
each Constituent Company’s actual knowledge after making due inquiry, is under
investigation by any Governmental Authority for possible violation of Anti-Money
Laundering Laws or any U.S. Economic Sanctions violations, (3) has been assessed
civil penalties under any Anti-Money Laundering Laws or any U.S. Economic
Sanctions, or (4) has had any of its funds seized or forfeited in an action
under any Anti-Money Laundering Laws. The Parent Guarantor has established
procedures and controls which it reasonably


12

--------------------------------------------------------------------------------





believes are adequate (and otherwise comply with applicable law) to ensure that
the Parent Guarantor and each Controlled Entity is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws and
U.S. Economic Sanctions.
(d)    (1)    Neither the Parent Guarantor nor any Controlled Entity (i) has
been charged with, or convicted of bribery or any other anti-corruption related
activity under any applicable law or regulation in a U.S. or any non-U.S.
country or jurisdiction applicable to the Parent Guarantor or any such
Controlled Entity, including but not limited to, the U.S. Foreign Corrupt
Practices Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption
Laws”), (ii) to each Constituent Company’s actual knowledge after making due
inquiry, is under investigation by any U.S. or non-U.S. Governmental Authority
for possible violation of Anti-Corruption Laws, (iii) has been assessed civil or
criminal penalties under any Anti-Corruption Laws or (iv) has been or is the
target of sanctions imposed by the United Nations or the European Union;
(2)    To each Constituent Company’s actual knowledge after making due inquiry,
neither the Parent Guarantor nor any Controlled Entity has, within the last five
years, directly or indirectly offered, promised, given, paid or authorized the
offer, promise, giving or payment of anything of value to a Governmental
Official or a commercial counterparty for the purposes of: (i) influencing any
act, decision or failure to act by such Governmental Official in his or her
official capacity or such commercial counterparty, (ii) inducing a Governmental
Official to do or omit to do any act in violation of the Governmental Official’s
lawful duty, or (iii) inducing a Governmental Official or a commercial
counterparty to use his or her influence with a government or instrumentality to
affect any act or decision of such government or entity; in each case in order
to obtain, retain or direct business or to otherwise secure an improper
advantage in violation of any applicable law or regulation or which would cause
any holder to be in violation of any law or regulation applicable to such
holder; and
(3)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. The Parent Guarantor has
established procedures and controls which it reasonably believes are adequate
(and otherwise comply with applicable law) to ensure that the Parent Guarantor
and each Controlled Entity is and will continue to be in compliance with all
applicable current and future Anti-Corruption Laws.
Section 5.17.    Status under Certain Statutes. Neither the Parent Guarantor nor
any Subsidiary is subject to regulation under the Investment Company Act of
1940, the Public Utility Holding Company Act of 2005, the ICC Termination Act of
1995, or the Federal Power Act.
Section 5.18.    Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, neither Constituent Company or any Subsidiary (a) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(b) has become subject to any Environmental Liability, (c) has received written


13

--------------------------------------------------------------------------------





notice of any claim with respect to any Environmental Liability, or (d) knows of
any basis for any Environmental Liability.
Section 5.19.    Notes Rank Pari Passu.
(a)    The obligations of the Issuer under this Agreement and the Notes rank at
least pari passu in right of payment with all other unsecured and unsubordinated
senior Indebtedness (actual or contingent) of the Issuer, including, without
limitation, all unsecured and unsubordinated senior Indebtedness of the Issuer
described in Schedule 5.15(a).
(b)    The obligations of the Parent Guarantor under this Agreement rank at
least pari passu in right of payment with all other unsecured and unsubordinated
senior Indebtedness (actual or contingent) of the Parent Guarantor, including,
without limitation, all unsecured and unsubordinated senior Indebtedness of the
Parent Guarantor described in Schedule 5.15(a).
(c)    The obligations of each Subsidiary Guarantor under the Subsidiary
Guaranty Agreement rank at least pari passu in right of payment with all other
unsecured and unsubordinated senior Indebtedness (actual or contingent) of such
Subsidiary Guarantor, including, without limitation, all unsecured and
unsubordinated senior Indebtedness of such Subsidiary Guarantor described on
Schedule 5.15(a).
Section 5.20.    Solvency. Each Constituent Company is Solvent, and the
Subsidiary Guarantors, when taken on a consolidated basis with the Constituent
Companies, are Solvent.
Section 5.21.    Unencumbered Properties. Each Unencumbered Property is an
Eligible Unencumbered Property.
Section 6.
Representations of the Purchasers.

Section 6.1.    Purchase for Investment. Each Initial Purchaser severally
represents that it is purchasing the Notes for its own account or for one or
more separate accounts maintained by such Initial Purchaser or for the account
of one or more pension or trust funds and not with a view to the distribution
thereof, provided that the disposition of such Initial Purchaser’s or their
property shall at all times be within such Initial Purchaser’s or their control.
Each Initial Purchaser understands that the Notes have not been registered under
the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that neither the Parent Guarantor, the
Issuer nor any Subsidiary Guarantor is required to register the Notes.
Section 6.2.    Accredited Investors. Each Initial Purchaser represents that it
is an “accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”). Each Initial Purchaser further


14

--------------------------------------------------------------------------------





represents that such Initial Purchaser has had the opportunity to ask questions
of the Constituent Companies and received answers concerning the terms and
conditions of the sale of the Notes.
Section 6.3.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (1) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (2) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Issuer in writing pursuant to this clause (c), no employee benefit plan or group
of plans maintained by the same employer or employee organization beneficially
owns more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a Person
controlling or controlled by the QPAM maintains an ownership interest in the
Issuer that would cause the QPAM and the Issuer to be “related” within the
meaning of Part VI(h)


15

--------------------------------------------------------------------------------





of the QPAM Exemption and (1) the identity of such QPAM and (2) the names of any
employee benefit plans whose assets in the investment fund, when combined with
the assets of all other employee benefit plans established or maintained by the
same employer or by an affiliate (within the meaning of Part VI(c)(1) of the
QPAM Exemption) of such employer or by the same employee organization, represent
10% or more of the assets of such investment fund, have been disclosed to the
Issuer in writing pursuant to this clause (d); or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Issuer and (1) the identity of such INHAM and (2) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Issuer in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Issuer in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
Section 7.
Information as to the Constituent Companies.

Section 7.1.    Financial and Business Information. The Constituent Companies
shall deliver to each holder of a Note that is an Institutional Investor:
(a)    Quarterly Statements - within 60 days (or such shorter period as is the
earlier of (x) five Business Days after the date the Parent Guarantor’s
Quarterly Report on Form 10‑Q (the “Form 10‑Q”) is required to be filed with the
SEC (without giving effect to any extension permitted by the SEC) and (y) the
date by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each quarterly
fiscal period in each fiscal year of the Parent Guarantor (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,


16

--------------------------------------------------------------------------------





(1)    a consolidated balance sheet of the Parent Guarantor as at the end of
such quarter, and
(2)    the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows of the Parent Guarantor, for such quarter
and (in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements and certified
by a Senior Financial Officer of the Parent Guarantor as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows in accordance with GAAP, subject
to changes resulting from normal year‑end audit adjustments and the absence of
footnotes, provided that delivery within the time period specified above of
copies of the Parent Guarantor’s Form 10‑Q prepared in compliance with the
requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this Section 7.1(a);
(b)    Annual Statements - within 120 days (or such shorter period as is the
earlier of (x) 15 days after the date the Parent Guarantor’s Annual Report on
Form 10‑K (the “Form 10‑K”) is required to be filed with the SEC (without giving
effect to any extension permitted by the SEC) and (y) the date by which such
financial statements are required to be delivered under any Material Credit
Facility or the date on which such corresponding financial statements are
delivered under any Material Credit Facility if such delivery occurs earlier
than such required delivery date) after the end of each fiscal year of the
Parent Guarantor, duplicate copies of,
(1)    consolidated and consolidating balance sheets of the Parent Guarantor as
at the end of such year, and
(2)    the related consolidated and consolidating statements of income or
operations, changes in shareholders’ equity and cash flows of the Parent
Guarantor for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion


17

--------------------------------------------------------------------------------





in the circumstances, provided that the delivery within the time period
specified above of the Parent Guarantor’s Form 10‑K for such fiscal year
(together with the Parent Guarantor’s annual report to shareholders, if any,
prepared pursuant to Rule 14a‑3 under the Exchange Act) prepared in accordance
with the requirements therefor and filed with the SEC, shall be deemed to
satisfy the requirements of this Section 7.1(b);
(c)    SEC and Other Reports - promptly upon their becoming available, one copy
of (1) each financial statement, report, notice or proxy statement sent by the
Parent Guarantor or any Subsidiary to the administrative agent and/or banks
generally pursuant to any Material Credit Facility (excluding information sent
to such banks in the ordinary course of administration of a bank facility, such
as information relating to pricing and borrowing availability) or to its public
Securities holders generally, (2) each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the
Parent Guarantor, and copies of all annual, regular, periodic and special
reports and registration statements which the Parent Guarantor or any Subsidiary
may file or be required to file with the SEC under Section 13 or 15(d) of the
Exchange Act, and not otherwise required to be delivered to holders of Notes
pursuant hereto, and (3) of all press releases and other statements made
available generally by the Parent Guarantor or any Subsidiary to the public
concerning developments that are Material;
(d)    Notice of Default or Event of Default - promptly, and in any event within
five days after a Responsible Officer of a Constituent Company (1) becoming
aware of the existence of any Default or Event of Default or that any Person has
given any notice or taken any action with respect to a claimed default hereunder
or (2) has actual knowledge that any Person has given notice in writing or taken
any action with respect to a claimed default of the type referred to in Section
11(f), a written notice specifying the nature and period of existence thereof
and what action such Constituent Company is taking or proposes to take with
respect thereto;
(e)    ERISA Matters - promptly, and in any event within five days after a
Responsible Officer of a Constituent Company becoming aware of any of the
following, a written notice setting forth the nature thereof and the action, if
any, that such Constituent Company or an ERISA Affiliate proposes to take with
respect thereto:
(1)    with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date of this Agreement; or
(2)    the institution by the PBGC of, or the written threat by the PBGC of the
institution of, proceedings under section 4042 of ERISA for the termination of,
or the appointment of a trustee to administer, any Plan, or the receipt by the
Parent Guarantor or any ERISA Affiliate of a notice from a Multiemployer Plan
that such action has been taken by the PBGC with respect to such Multiemployer
Plan; or


18

--------------------------------------------------------------------------------





(3)    any event, transaction or condition that results in the incurrence of any
liability by the Parent Guarantor or, to the knowledge of a Responsible Officer,
any ERISA Affili-ate pursuant to Title I or IV of ERISA (other than for PBGC
premiums due but not delinquent under section 4007 of ERISA) or the penalty or
excise tax provisions of the Code relating to employee benefit plans, or in the
imposition of any Lien on any of the rights, properties or assets of the Parent
Guarantor or any ERISA Affiliate pursuant to Title I or IV of ERISA or such
penalty or excise tax provisions, if such liability or Lien, taken together with
any other such liabilities or Liens then existing, could reasonably be expected
to have a Material Adverse Effect;
(f)    Notices from Governmental Authority - promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Parent Guarantor or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;
(g)    Resignation or Replacement of Independent Auditors - within 10 days
following the date on which the Parent Guarantor’s independent auditors resign
or the Parent Guarantor elects to change auditors, as the case may be,
notification thereof, together with such supporting information as the Required
Holders may request; provided, that delivery of a copy of a Current Report on
Form 8-K reporting such resignation or change of independent auditors, prepared
in accordance with the SEC’s requirements therefor and filed with the SEC, shall
be deemed to satisfy the requirements of this Section 7.1(g);
(h)    Change in Debt Rating - promptly, and in any event within 10 Business
Days thereof, any announcement of any change in any Debt Rating; and
(i)    Requested Information - with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Parent Guarantor or any of its Subsidiaries
(including, but without limitation, actual copies of the Parent Guarantor’s
Form 10‑Q and Form 10‑K) or relating to the ability of either Constituent
Company or any Subsidiary Guarantor to perform its obligations hereunder, under
the Notes or under the Subsidiary Guaranty Agreement as from time to time may be
reasonably requested by any such holder of a Note.
Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by the following:
(a)    Covenant Compliance - a certificate executed by a Senior Financial
Officer of each Constituent Company setting forth the information from such
financial statements that is required in order to establish whether the
Constituent Companies were in compliance with the requirements of Section 10
during the quarterly or annual period covered by the statements then being
furnished, (including with respect to each such provision that involves
mathematical calculations, the information from such financial statements that
is required


19

--------------------------------------------------------------------------------





to perform such calculations) and detailed calculations of the maximum or
minimum amount, ratio or percentage, as the case may be, permissible under the
terms of such Section, and the calculation of the amount, ratio or percentage
then in existence. In the event that the Parent Guarantor or any Subsidiary has
made an election to measure any financial liability using fair value (which
election is being disregarded for purposes of determining compliance with this
Agreement pursuant to Section 23.2) as to the period covered by any such
financial statement, such Senior Financial Officer’s certificate as to such
period shall include a reconciliation from GAAP with respect to such election;
(b)    Event of Default - each certificate delivered pursuant to Section 7.2(a)
shall include a certification that the Senior Financial Officer signatory
thereto has reviewed the relevant terms hereof and has made, or caused to be
made, under his or her supervision, a review of the transactions and conditions
of the Parent Guarantor and its Subsidiaries from the beginning of the quarterly
or annual period covered by the statements then being furnished to the date of
the certificate and that such review shall not have disclosed the existence of
any condition or event that constitutes a Default or an Event of Default or, if
any such condition or event exists (including, without limitation, any such
event or condition resulting from the failure of the Parent Guarantor or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action such Constituent Company shall have
taken or proposes to take with respect thereto.
(d)    Subsidiary Guarantors - each certificate delivered pursuant to Section
7.2(a) shall include a certification of any changes to the composition of the
Subsidiary Guarantor group, if any, during the quarterly period or the last
quarter in the annual period covered by the statements then being furnished; and
(c)    Unencumbered Property Report - a duly completed Unencumbered Property
Report.
Section 7.3.    Visitation. Each Constituent Company shall permit the
representatives of each holder of a Note that is an Institutional Investor:
(a)    No Event of Default - if no Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to such Constituent Company, to
visit the principal executive office of such Constituent Company, to discuss the
affairs, finances and accounts of such Constituent Company and its Subsidiaries
with such Constituent Company’s officers, and (with the consent of such
Constituent Company, which consent will not be unreasonably withheld) its
independent public accountants, and (with the consent of such Constituent
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of such Constituent Company and each of its Subsidiaries,
all at such reasonable times and as often as may be reasonably requested in
writing; and
(b)    Default - if an Event of Default then exists, at the expense of such
Constituent Company to visit and inspect any of the offices or properties of
such Constituent Company


20

--------------------------------------------------------------------------------





or any of its Subsidiaries, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision such
Constituent Company authorizes said accountants to discuss the affairs, finances
and accounts of such Constituent Company and its Subsidiaries), all at such
times and as often as may be requested.
Section 7.4.    Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by a Constituent Company pursuant
to Sections 7.1(a), (b), (c) or (g) and Section 7.2 shall be deemed to have been
delivered if such Constituent Company satisfies any of the following
requirements with respect thereto:
(a)    such financial statements satisfying the requirements of Section 7.1(a)
or (b) and related Officer’s Certificate satisfying the requirements of Section
7.2 are delivered to each holder of a Note by e-mail at such holder’s e-mail
address specified in Schedule B or as communicated from time to time in a
separate writing delivered to the Constituent Companies;
(b)    the Parent Guarantor shall have timely filed such Form 10-Q or Form 10-K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its home page on the internet, which is located at http://rexfordindustrial.com
as of the date of the Closing;
(c)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate satisfying the requirements
of Section 7.2 are timely posted by or on behalf of such Constituent Company on
IntraLinks or on any other similar website to which each holder of Notes has
free access; or
(d)    such Constituent Company shall have filed any of the items referred to in
Section 7.1(c) or (g) with the SEC on EDGAR and shall have made such items
available on its home page on the internet or on IntraLinks or on any other
similar website to which each holder of Notes has free access;
provided however, that in the case of any of clauses (b), (c) or (d), such
Constituent Company shall have given each holder of a Note prior written notice,
which may be by e-mail or in accordance with Section 19, of such posting or
filing in connection with each delivery, provided further, that upon request of
any holder to receive paper copies of such forms, financial statements and
Officer’s Certificates or to receive them by e-mail, such Constituent Company
will promptly e-mail them or deliver such paper copies, as the case may be, to
such holder at such holder’s e-mail address specified in Schedule B or as
communicated from time to time in a separate writing delivered to the
Constituent Companies.


21

--------------------------------------------------------------------------------





Section 8.
Payment and Prepayment of the Notes.

Section 8.1.    Maturity. As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.
Section 8.2.    Optional Prepayments with Make-Whole Amount. The Issuer may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than $2,500,000 of the
aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Issuer will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 10 days (or such
shorter period as may be agreed to by the Required Holders) and not more than 60
days prior to the date fixed for such prepayment. Each such notice shall specify
such date (which shall be a Business Day), the aggregate principal amount of the
Notes to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer of the Issuer as to the estimated Make-Whole Amount due in connection
with such prepayment (calculated as if the date of such notice were the date of
the prepayment), setting forth the details of such computation. Two Business
Days prior to such prepayment, the Issuer shall deliver to each holder of Notes
a certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.
Section 8.3.    Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.
Section 8.4.    Maturity; Surrender, Etc.     In the case of each optional
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any. From and after such date,
unless the Issuer shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Issuer and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.
Section 8.5.    Purchase of Notes. Neither Constituent Company will, or will
permit any Controlled Affiliate to, purchase, redeem, prepay or otherwise
acquire, directly or indirectly, any of the outstanding Notes except (a) upon
the payment or prepayment of the Notes in accordance with the terms of this
Agreement and the Notes or (b) pursuant to an offer to purchase made by a
Constituent Company or a Controlled Affiliate pro rata to the holders of all
Notes at the time outstanding upon the same terms and conditions. Any such offer
shall provide each holder with


22

--------------------------------------------------------------------------------





sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 20 Business Days. If the holders
of more than 25% of the principal amount of the Notes then outstanding accept
such offer, the Issuer shall promptly notify the remaining holders of such fact
and the expiration date for the acceptance by holders of Notes of such offer
shall be extended by the number of days necessary to give each such remaining
holder at least 10 Business Days from its receipt of such notice to accept such
offer. The Issuer will promptly cancel all Notes acquired by a Constituent
Company or any Controlled Affiliate pursuant to any payment, prepayment or
purchase of Notes pursuant to any provision of this Agreement and no Notes may
be issued in substitution or exchange for any such Notes.
Section 8.6.    Make-Whole Amount.
“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the “Ask Yield(s)” reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the “Ask Yields” Reported for the applicable most recently issued
actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.


23

--------------------------------------------------------------------------------





If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (i) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (ii) the U.S. Treasury constant maturity so reported with the term closest
to and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (a) such Called Principal into (b) the sum of the
products obtained by multiplying (1) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (2) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
Section 8.7.    Offer to Prepay Notes in the Event of a Change in Control.
(a)    Notice of Change in Control or Control Event. The Constituent Companies
will, within five Business Days after any Responsible Officer of either thereof
has knowledge of the occurrence of any Change in Control or, to the extent such
information has been disclosed to the public generally, any Control Event, give
written notice of such Change in Control or Control Event to each holder of
Notes unless notice in respect of such Change in Control (or the Change in
Control contemplated by such Control Event) shall have been given pursuant to
Section 8.7(b). If a Change in Control has occurred, such notice shall contain
and constitute an offer by the Issuer to prepay


24

--------------------------------------------------------------------------------





Notes as described in Section 8.7(c) and shall be accompanied by the certificate
described in Section 8.7(g).
(b)    Condition to Company Action. The Parent Guarantor will not take any
action that consummates or finalizes a Change in Control unless (1) at least 30
days prior to such action the Issuer shall have given to each holder of Notes
written notice containing and constituting an offer to prepay Notes as described
in Section 8.7(c), accompanied by the certificate described in Section 8.7(g),
and (2) contemporaneously with such action, the Issuer prepays all Notes
required to be prepaid in accordance with this Section 8.7. Notwithstanding the
foregoing, the Issuer shall not be required to give any notice pursuant to this
Section 8.7(b) or to forbear taking any action that consummates or finalizes a
Change in Control required by this Section 8.7(b) unless the information
regarding such Change in Control to be contained in such notice shall have been
disclosed to the public generally (and in such event the Issuer shall instead
give the notice specified in Section 8.7(a) in respect of such Change in Control
and the offer to prepay the Notes shall instead also be in accordance with
Section 8.7(a)).
(c)    Offer to Prepay Notes. The offer to prepay Notes contemplated by Sections
8.7(a) and (b) shall be an offer to prepay, in accordance with and subject to
this Section 8.7, all, but not less than all, Notes held by each holder on a
date specified in such offer (the “Change in Control Proposed Prepayment Date”).
If such Change in Control Proposed Prepayment Date is in connection with an
offer contemplated by Section 8.7(a), such date shall be a Business Day not less
than 30 days and not more than 60 days after the date of such offer (or if the
Change in Control Proposed Prepayment Date shall not be specified in such offer,
the Change in Control Proposed Prepayment Date shall be the Business Day nearest
to the 30th day after the date of such offer).
(d)    Acceptance; Rejection. A holder of Notes may accept or reject the offer
to prepay made pursuant to this Section 8.7 by causing a notice of such
acceptance or rejection to be delivered to the Issuer at least five Business
Days prior to the Change in Control Proposed Prepayment Date. A failure by a
holder of Notes to so respond to an offer to prepay made pursuant to this
Section 8.7 shall be deemed to constitute a rejection of such offer by such
holder.
(e)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with accrued and unpaid interest on such Notes accrued to the date of prepayment
but without any Make-Whole Amount. The prepayment shall be made on the Change in
Control Proposed Prepayment Date, except as provided by Section 8.7(f).
(f)    Deferral Pending Change in Control. The obligation of the Issuer to
prepay Notes pursuant to the offers required by Section 8.7(c) and accepted in
accordance with Section 8.7(d) is subject to the occurrence of the Change in
Control in respect of which such offers and acceptances shall have been made. In
the event that such Change in Control does not occur on the Change in Control
Proposed Prepayment Date in respect thereof, the prepayment shall be deferred
until, and shall be made on the date on which, such Change in Control occurs;
provided that, if such prepayment has not been made prior to the 180th day
following the Change in Control Proposed Prepayment


25

--------------------------------------------------------------------------------





Date, then on such 180th day (x) the offers and acceptances made pursuant to
this Section 8.7 in respect of such Change in Control automatically shall be
deemed rescinded without penalty or other liability, and (y) the Constituent
Companies shall give a new notice pursuant to Section 8.7(a) with respect to
such Change in Control. The Constituent Companies shall keep each holder of
Notes reasonably and timely informed of (1) any such deferral of the date of
prepayment, (2) the date on which such Change in Control and the prepayment are
expected to occur and (3) any determination by the Parent Guarantor that efforts
to effect such Change in Control have ceased or been abandoned (in which case
the offers and acceptances made pursuant to this Section 8.7 in respect of such
Change in Control automatically shall be deemed rescinded without penalty or
other liability).
(g)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Issuer and dated the date of such offer, specifying (1)
the Change in Control Proposed Prepayment Date, (2) that such offer is made
pursuant to this Section 8.7 and that failure by a holder to respond to such
offer by the deadline established in Section 8.7(d) shall result in such offer
to such holder being deemed rejected, (3) the principal amount of each Note
offered to be prepaid, (4) the interest that would be due on each Note offered
to be prepaid, accrued to the Change in Control Proposed Prepayment Date, (5)
that the conditions of this Section 8.7 have been fulfilled and (6) in
reasonable detail, the nature and date of the Change in Control.
(h)    “Change in Control” means an event or series of events by which:
(1)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all Securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 35% or more of the equity
Securities of the Parent Guarantor entitled to vote for members of the board of
directors or equivalent governing body of the Parent Guarantor on a
fully-diluted basis (and taking into account all such Securities that such
person or group has the right to acquire pursuant to any option right);
(2)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Parent
Guarantor cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)


26

--------------------------------------------------------------------------------





above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(c)    the passage of 30 days from the date upon which any Person or two or more
Persons acting in concert shall have acquired by contract or otherwise, or shall
have entered into a contract or arrangement (excluding any contract or
arrangement which, by its terms, requires as a condition to the closing of such
transaction that the Notes be refinanced or paid in full) that, upon
consummation thereof, will result in its or their acquisition of, the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Parent Guarantor, or control over the equity Securities of the
Parent Guarantor entitled to vote for members of the board of directors or
equivalent governing body of the Parent Guarantor on a fully-diluted basis (and
taking into account all such Securities that such Person or group has the right
to acquire pursuant to any option right) representing 25% or more of the
combined voting power of such Securities.
(i)    “Control Event” means (1) the execution by the Parent Guarantor or any of
its Affiliates of any agreement or letter of intent with respect to any proposed
transaction or event or series of transactions or events which, individually or
in the aggregate, may reasonably be expected to result in a Change in Control,
(2) the execution of any written agreement which, when fully performed by the
parties thereto, would result in a Change in Control or (3) the making of any
written offer by any “person” or “group” (as such terms are used in Section
13(d) and Section 14(d) of the Exchange Act) to the holders of Equity Interests
of the Parent Guarantor or of any of its Affiliates, which offer, if accepted by
the requisite number of holders, would result in a Change in Control.
Section 8.8.    Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (a) subject to clause (b), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (b) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.
Section 9.
Affirmative Covenants.

The Constituent Companies covenant that so long as any of the Notes are
outstanding:
Section 9.1.    Compliance with Laws. Without limiting Section 10.4, each
Constituent Company will, and will cause each of its Subsidiaries to, comply
with all laws, ordinances or governmental rules or regulations to which each of
them is subject, including, without limitation, ERISA, Environmental Laws, the
USA PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits,


27

--------------------------------------------------------------------------------





franchises and other governmental authorizations necessary to the ownership of
their respective properties or to the conduct of their respective businesses, in
each case to the extent necessary to ensure that non-compliance with such laws,
ordinances or governmental rules or regulations or failures to obtain or
maintain in effect such licenses, certificates, permits, franchises and other
governmental authorizations could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 9.2.    Insurance. Each Constituent Company will, and will cause each of
its Subsidiaries to, maintain with financially sound and reputable insurance
companies not Affiliates of either Constituent Company or any Subsidiary,
insurance with respect to their properties and businesses against loss or damage
of the kinds customarily insured against by Persons of established reputation
engaged in the same or similar business and similarly situated, of such types,
on such terms and in such amounts (including deductibles, co-insurance and
self-insurance, if adequate reserves are maintained with respect thereto) as are
customarily carried under similar circumstances by such other Persons.
Section 9.3.    Maintenance of Properties. Each Constituent Company will, and
will cause each of its Subsidiaries to, subject to the terms of all existing
leases which demise any part of the Unencumbered Properties, keep the
Unencumbered Properties in good order, repair, operating condition, and
appearance, causing all necessary repairs, renewals, replacements, additions,
and improvements to be promptly made, and not allow any of the Unencumbered
Properties to be misused, abused or wasted or to deteriorate (ordinary wear and
tear excepted).
Section 9.4.    Payment of Taxes and Claims. Each Constituent Company will, and
will cause each of its Subsidiaries to, file all federal and material state and
other tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies imposed on them or any of
their properties, assets, income or franchises, to the extent the same have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or could reasonably be expected
to become a Lien on properties or assets of either Constituent Company or any
Subsidiary, provided that neither Constituent Company nor any Subsidiary need
pay any such tax, assessment, charge, levy or claim if (a) the amount,
applicability or validity thereof is contested by such Constituent Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and such Constituent Company or such Subsidiary has established adequate
reserves therefor in accordance with GAAP on the books of such Constituent
Company or such Subsidiary or (b) the nonpayment of all such taxes, assessments,
charges, levies and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 9.5.    Existence, Etc.
(a)    Subject to Section 10.2, each Constituent Company will at all times
preserve and keep its corporate or other existence in full force and effect.
Subject to Sections 10.2 and 10.7, each Constituent Company will at all times
preserve and keep in full force and effect the corporate


28

--------------------------------------------------------------------------------





or other existence of each of its Subsidiaries and all rights and franchises of
each Constituent Company and its Subsidiaries unless, in the good faith judgment
of such Constituent Company, the termination of or failure to preserve and keep
in full force and effect such corporate or other existence, right or franchise
could not, individually or in the aggregate, have a Material Adverse Effect.
(b)    The Parent Guarantor will at all times be the sole general partner of the
Issuer.
(c)    The Parent Guarantor will at all times own, directly or indirectly, at
least 50% of the issued and outstanding Equity Interests of the Issuer and the
Issuer will at all times constitute a Subsidiary of the Parent Guarantor.
(d)    The Issuer will at all times own, directly or indirectly, all of the
issued and outstanding Equity Interests in each Subsidiary Guarantor.
Section  9.6.    Books and Records. Each Constituent Company will, and will
cause each of its Subsidiaries to, maintain (a) proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of each Constituent Company and each of its
Subsidiaries, as the case may be, and (b) such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over either Constituent
Company or any of its Subsidiaries, as the case may be. Each Constituent Company
and its Subsidiaries have devised a system of internal accounting controls
sufficient to provide reasonable assurances that their respective books,
records, and accounts accurately reflect all transactions and dispositions of
assets and each Constituent Company will, and will cause each of its
Subsidiaries to, continue to maintain such system.
Section 9.7.    Qualification as a REIT. The Parent Guarantor will at all times
continue to operate in a manner to qualify for taxation as a REIT.
Section 9.8    Subsidiary Guarantors.
(a)    The Constituent Companies will cause each Subsidiary that (x) owns an
Unencumbered Property or (y) Guarantees or otherwise becomes liable at any time,
whether as a borrower or an additional or co-borrower or otherwise, for or in
respect of any Indebtedness under any Material Credit Facility, to the extent
that such Subsidiary is not then a party to the Subsidiary Guaranty Agreement,
to concurrently therewith:
(1)    execute a supplement to the Subsidiary Guaranty Agreement in the form of
Exhibit A thereto (a “Subsidiary Guaranty Supplement”); and
(2)    deliver the following to each holder of a Note:
(i)    an executed counterpart of such Subsidiary Guaranty Supplement;


29

--------------------------------------------------------------------------------





(ii)    a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1(c), 5.2(c), 5.6(c), 5.7(c), 5.19(c) and 5.20 of this Agreement (but with
respect to such Subsidiary, such Subsidiary Guaranty Supplement and the
Subsidiary Guaranty Agreement, as the case may be);
(iii)    all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such Subsidiary Guaranty Supplement
and the performance by such Subsidiary of its obligations under the Subsidiary
Guaranty Agreement; and
(iv)    an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such Subsidiary Guaranty
Supplement and the Subsidiary Guaranty Agreement as were included in the legal
opinions delivered on the date of the Closing with respect to Subsidiary
Guarantors and the Subsidiary Guaranty Agreement.
(b)    The holders of Notes will discharge and release any Subsidiary Guarantor
from the Subsidiary Guaranty Agreement upon the written request of either
Constituent Company; provided that (1) either (i) the Parent Guarantor shall
then have an Investment Grade Rating or (ii) such Subsidiary Guarantor shall no
longer own any Unencumbered Property, (2) such Subsidiary Guarantor shall have
been released and discharged (or will be released and discharged concurrently
with the release of such Subsidiary Guarantor under the Subsidiary Guaranty
Agreement) as a guarantor or additional or co-borrower under and in respect of
Indebtedness under each Material Credit Facility, (3) at the time of such
release and discharge, each Constituent Company shall have delivered a
certificate of a Responsible Officer of such Constituent Company to the holders
of Notes stating (i) that no Default or Event of Default has occurred and is
continuing or will result from such release and discharge and (ii) that the
requirements set forth in clauses (1) and (2) above have been satisfied, and (4)
such Subsidiary Guarantor shall have no obligations (other than Unmatured
Surviving Obligations) then outstanding under the Subsidiary Guaranty Agreement.
Upon satisfaction of the conditions to the discharge and release of a Subsidiary
Guarantor from the Subsidiary Guaranty Agreement, at the request and sole cost
and expense of the Constituent Companies, the holders of the Notes shall, within
10 Business Days of such request, countersign the request for release
acknowledging the discharge and release of such Subsidiary Guarantor.
Section 9.9.    Ratings Requirement. The Constituent Companies will at all times
maintain a credit rating from S&P, Moody’s or Fitch on the Notes.
Section 10.
Negative Covenants.

The Constituent Companies covenant that, so long as any of the Notes are
outstanding:


30

--------------------------------------------------------------------------------





Section 10.1.    Transactions with Affiliates. The Constituent Companies will
not, and will not permit any Subsidiary to, enter into directly or indirectly
any transaction or group of related transactions (including, without limitation,
the purchase, lease, sale or exchange of properties of any kind or the rendering
of any service) with any Affiliate of either Constituent Company or any
Subsidiary, whether or not in the ordinary course of business; provided that the
foregoing shall not apply to:
(a)any transaction in the ordinary course of business (1) on fair and reasonable
terms substantially as favorable to such Constituent Company or such Subsidiary
as would be obtainable by such Constituent Company or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate or (2) that comply with the requirements of the North America Security
Administrators Association’s Statement of Policy of Real Estate Investment
Trusts;
(b)payments to or from such Affiliates under leases of commercial space on
market terms;
(c)payment of fees under asset or property management agreements under terms and
conditions no less favorable to such Constituent Company or Subsidiary than
would be obtainable in comparable transactions entered into with non-Affiliate
third party qualified management companies;
(d)Investments by the Constituent Companies and their Subsidiaries in
Unconsolidated Affiliates otherwise permitted pursuant to this Agreement;
(e)transactions between the Constituent Companies and their Subsidiaries
otherwise permitted (or not prohibited) hereunder; and
(f)Restricted Payments permitted under Section 10.8.


Section 10.2.    Merger, Consolidation, Etc.. The Constituent Companies will
not, and will not permit any Subsidiary to, consolidate with or merge with any
other Person or convey, transfer or lease all or substantially all of its assets
in a single transaction or series of transactions to any Person; provided that:
(a)any Subsidiary (other than the Issuer) may convey, transfer or lease all or
substantially all of its assets in a single transaction or series of
transactions (1) to a Constituent Company, (2) to another Subsidiary so long as
if the transferor in such conveyance, transfer or lease is a Subsidiary
Guarantor, the transferee shall be, or shall have become in accordance with
Section 9.8(a), a Subsidiary Guarantor, or (3) in compliance with the provisions
of Section 10.7;
(b)any Subsidiary (other than the Issuer) may consolidate or merge with any
Person so long as:


31

--------------------------------------------------------------------------------





(1)if such Subsidiary is a Subsidiary Guarantor, then (i) such Subsidiary
Guarantor or another Subsidiary Guarantor or a Constituent Company is the
successor entity, so long as in any merger or consolidation involving a
Constituent Company, such Constituent Company shall be the surviving or
continuing entity, or (ii) if such Subsidiary Guarantor or another Subsidiary
Guarantor or a Constituent Company is not the successor entity (A) such
successor entity shall have become a Subsidiary Guarantor in accordance with
Section 9.8(a) and (B) the Parent Guarantor and each other Subsidiary Guarantor
shall have reaffirmed in writing its obligations hereunder or under the
Subsidiary Guaranty Agreement, as the case may be; and
(2)such Subsidiary is not a Subsidiary Guarantor; and
(3)immediately before and immediately after giving effect to such transaction or
each transaction in any such series of transactions, no Default or Event of
Default shall have occurred and be continuing; and
(c)either Constituent Company may consolidate or merge with, or convey, transfer
or lease all or substantially all of its assets in a single transaction or
series of transactions to, any Person so long as:
(1)the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the assets of a Constituent Company as an entirety, as the case may be
(the “Successor Entity”), shall be a solvent entity organized and existing under
the laws of the United States of America, any State thereof or the District of
Columbia;
(2)if the Successor Entity is not the same Constituent Company, (i) such
Successor Entity shall have executed and delivered to each holder of Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement and, in the case of the Issuer, the Notes
(pursuant to such agreements and instruments as shall be reasonably satisfactory
to the Required Holders), (ii) the Successor Entity shall have caused to be
delivered to each holder of Notes an opinion of independent counsel reasonably
acceptable to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof and (iii) the Parent Guarantor (unless it
is the party subject to such transaction or series of transactions) and each
Subsidiary Guarantor shall have reaffirmed in writing its obligations hereunder
and under the Subsidiary Guaranty Agreement, as the case may be; and


32

--------------------------------------------------------------------------------





(3)immediately before and immediately after giving effect to such transaction or
each transaction in any such series of transactions, no Default or Event of
Default shall have occurred and be continuing.
No such conveyance, transfer or lease of substantially all of the assets of a
Constituent Company or a Subsidiary Guarantor shall have the effect of releasing
such Constituent Company or any Successor Entity that shall theretofore have
become such in the manner prescribed in this Section 10.2 or, unless it is
released in accordance with the provisions of Section 9.8(b), any Subsidiary
Guarantor from its liability hereunder, under the Notes or under the Subsidiary
Guaranty Agreement.
Section 10.3.    Line of Business. The Constituent Companies will not, and will
not permit any Subsidiary to, engage in any business if, as a result, the
general nature of the business in which the Parent Guarantor and its
Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which the Parent Guarantor
and its Subsidiaries, taken as a whole, are engaged on the date of this
Agreement as described in the Offering Materials.
Section 10.4.    Terrorism Sanctions Regulations. The Constituent Companies will
not, and will not permit any Controlled Entity to, (a) become (including by
virtue of being owned or controlled by a Blocked Person), own or control a
Blocked Person or any Person that is the target of sanctions imposed by the
United Nations or by the European Union, (b) directly or indirectly have any
investment in or engage in any dealing or transaction (including, without
limitation, any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction (1) would
cause any holder to be in violation of any law or regulation applicable to such
holder, or (2) is prohibited by or subject to sanctions under any U.S. Economic
Sanctions, or (c) engage in any activity that could subject such Person or any
holder to sanctions under CISADA or any similar law or regulation with respect
to Iran or any other country that is subject to U.S. Economic Sanctions.
Section 10.5.    Liens. The Constituent Companies will not, and will not permit
any Subsidiary to, directly or indirectly create, incur, assume or suffer to
exist any Lien upon any Unencumbered Property, other than the following:
(a)    Liens for taxes, assessments and governmental charges and levies not yet
delinquent or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;
(b)    (1) carriers’, warehousemen’s or other like Liens arising in the ordinary
course of business which are (i) not overdue for a period of more than 30 days,
(ii) do not materially and adversely affect the operation of such Unencumbered
Property, or (iii) being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP and (2) mechanics’
and materialmen’s Liens arising in the ordinary course of business in an
aggregate amount (as to all such Liens) not exceeding $1,000,000,


33

--------------------------------------------------------------------------------





which (i) are not then being enforced in a pending civil action to foreclose
unless any such Lien has been removed from the applicable Unencumbered Property
by the filing of an appropriate bond in accordance with the California Civil
Code, (ii) do not materially and adversely affect the operation of such
Unencumbered Property, or (iii) are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
(c)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(d)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(e)    easements, rights-of-way, restrictions, restrictive covenants,
encroachments, protrusions, and other similar encumbrances affecting any
Unencumbered Property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of such
Unencumbered Property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
(f)    tenant leases and other interests of lessees and lessors under leases of
real property made in the ordinary course of business; and
(g)    Liens securing judgments and attachments not constituting an Event of
Default under Section 11(i).
Section 10.6.    Investments. The Constituent Companies will not, and will not
permit any Subsidiary to, make any Investments, except:
(a)    Investments held by either Constituent Company or any Subsidiary on the
date of the Closing and listed on Schedule 10.6;
(b)    Investments held by either Constituent Company or any Subsidiary in the
form of cash or cash equivalents;
(c)    advances to officers, directors and employees of either Constituent
Company or any Subsidiary in an aggregate amount not to exceed $2,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(d)    Investments of either Constituent Company or any Subsidiary in any
Constituent Company or Subsidiary;


34

--------------------------------------------------------------------------------





(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss;
(f)    Investments in income producing Properties and assets incidental thereto
(including Investments in Equity Interests of Persons who own such Properties
and assets);
(g)    Investments in unimproved land holdings and construction in progress
(including Investments in the Equity Interests of Persons who own such
unimproved land holdings and construction in progress);
(h)    Investments in mortgages, mezzanine loans and notes receivable (including
Investments in the Equity Interests of Persons who own such mortgages, mezzanine
loans and notes receivable);
(i)    Investments in Unconsolidated Affiliates; and
(j)    additional Investments in an aggregate amount not to exceed $5,000,000.
Section 10.7.    Dispositions. The Constituent Companies will not, and will not
permit any Subsidiary to, make any Disposition or enter into any agreement to
make any Disposition, except:
(a)    Dispositions of obsolete, worn out or surplus property, whether now owned
or hereafter acquired, in the ordinary course of business;
(b)    Dispositions in the ordinary course of business;
(c)    Dispositions of equipment to the extent that (1) such property is
exchanged for credit against the purchase price of similar replacement property
or (2) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;
(d)    Dispositions of property by any Subsidiary of the Issuer to the Issuer or
to a Wholly-Owned Subsidiary of the Issuer; provided that if the transferor of
such property is a Subsidiary Guarantor, the transferee thereof must either be
the Issuer or a Subsidiary Guarantor;
(e)    Dispositions of Properties so long as no Default or Event of Default
exists or would result therefrom; and
(f)    Dispositions permitted by Section 10.2 (other than Section 10.2(a)(3)).


35

--------------------------------------------------------------------------------





Section 10.8.    Restricted Payments. The Constituent Companies will not, and
will not permit any Subsidiary to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except:
(a)    each Subsidiary of the Issuer may make Restricted Payments to the Issuer
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;
(b)    either Constituent Company or any Subsidiary may declare and make
dividend payments or other distributions, and may make other Restricted
Payments, in each case, payable solely in the common stock or other common
Equity Interests of such Person or of the Parent Guarantor;
(c)    so long as no Default or Event of Default shall have occurred and be
continuing at the time thereof or would result therefrom, either Constituent
Company or any Subsidiary may purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from an issue of new shares of
its common stock or other Equity Interests within 90 days before such Restricted
Payment;
(d)    the Issuer may make Restricted Payments to the Parent Guarantor and, to
the extent corresponding distributions to other holders of its Equity Interests
are required by its Organizational Documents, to such other holders of Equity
Interests, in amounts sufficient to permit the Parent Guarantor to make, and the
Parent Guarantor may make, Restricted Payments, for any 12-month period, not to
exceed an amount equal to the greater of: (1) (i) 95% multiplied by (ii) Funds
From Operations for such period and (2) the aggregate amount of Restricted
Payments required to be made by the Parent Guarantor in order for it to (i)
maintain its status as a REIT and (ii) avoid the payment of federal or state
income or excise tax; provided that to the extent a Default or Event of Default
shall have occurred and be continuing or would result from the making of such
Restricted Payment by the Parent Guarantor (other than a Default or Event of
Default specified in Section 11(g) or Section 11(h) or a Default or an Event of
Default that has resulted in the Required Holders exercising their remedies
under Section 12, in which case no Restricted Payments otherwise permitted under
this clause (d) may be made), the Issuer may only make Restricted Payments to
the Parent Guarantor and, to the extent corresponding distributions to other
holders of its Equity Interests are required by its Organizational Documents, to
such other holders of Equity Interests, in amounts sufficient to permit the
Parent Guarantor to make, and the Parent Guarantor may make, Restricted Payments
in the minimum amount required in order for the Parent Guarantor to (A) maintain
its status as a REIT and (B) avoid the payment of federal or state income or
excise tax;
(e)    either Constituent Company or any Subsidiary may make non-cash Restricted
Payments in connection with employee, trustee and director stock option plans or
similar employee, trustee and director incentive arrangements; and


36

--------------------------------------------------------------------------------





(f)    so long as no Default or Event of Default shall have occurred and be
continuing at the time thereof or would result therefrom, with respect to an
equity award granted pursuant to an equity incentive compensation plan to any
current or former director, employee, independent contractor or other service
provider, in each case, of either Constituent Company or any Subsidiary, (1) the
withholding of Equity Interests to satisfy any applicable withholding tax
obligations and/or exercise or purchase price, (2) the repurchase or acquisition
by either Constituent Company of such entity’s Equity Interests or (3) the
grant, award, modification or payment of any such equity award.
Section 10.9.    Financial Covenants.
(a)    Maximum Leverage Ratio. The Constituent Companies will not permit the
Leverage Ratio, as of the last day of any fiscal quarter of the Parent
Guarantor, to exceed 60%; provided that for the two consecutive fiscal quarters
following any Significant Acquisition, the Leverage Ratio may exceed 60%, but it
may not exceed 65%; provided further that such adjustment for any Significant
Acquisition may only occur up to two times during the term of this Agreement.
(b)    Maximum Secured Leverage Ratio. The Constituent Companies will not permit
Total Secured Debt, as of the last day of any fiscal quarter of the Parent
Guarantor, to be greater than 40% of Total Asset Value.
Notwithstanding the foregoing, the Constituent Companies will not, and will not
permit any Subsidiary to, secure any Indebtedness outstanding under or pursuant
to any Material Credit Facility unless and until the Notes (and each Guarantee
delivered in connection therewith) shall concurrently be secured equally and
ratably with such Indebtedness pursuant to documentation reasonably acceptable
to the Required Holders in substance and in form, including, without limitation,
an intercreditor agreement and opinions of counsel to the Constituent Companies
and/or any such Subsidiary, as the case may be, from counsel and in a form that
is reasonably acceptable to the Required Holders.
(c)    Maximum Secured Recourse Debt. The Constituent Companies will not permit
Total Secured Recourse Debt, as of the last day of any fiscal quarter of the
Parent Guarantor, to be greater than 15% of Total Asset Value.
(d)    Minimum Tangible Net Worth. The Constituent Companies will not permit
Tangible Net Worth, at any time, to be less than the sum of (1) $760,740,750,
and (2) an amount equal to 75% of the net equity proceeds received by the Parent
Guarantor after September 30, 2016 (other than any such proceeds that are
received within 90 days before or after any redemption of Equity Interests of a
Constituent Company permitted hereunder).
(e)    Minimum Fixed Charge Coverage Ratio. The Constituent Companies will not
permit the ratio of (1) Adjusted EBITDA to (2) Fixed Charges for the Calculation
Period


37

--------------------------------------------------------------------------------





ending as of the last day of any fiscal quarter of the Parent Guarantor, to be
less than 1.50 to 1.00.
(f)    Unencumbered Leverage Ratio. The Constituent Companies will not permit
Total Unsecured Debt, as of the last day of any fiscal quarter of the Parent
Guarantor to be greater than 60% of Unencumbered Asset Value; provided that for
the two consecutive fiscal quarters following any Significant Acquisition, the
Unencumbered Leverage Ratio may exceed 60%, but it may not exceed 65%; provided
further that such adjustment for any Significant Acquisition may only occur up
to two times during the term of this Agreement. In addition to testing the
foregoing covenant as of the last day of any fiscal quarter of the Parent
Guarantor, such covenant shall also be tested on a pro forma basis, upon any
incurrence or assumption of any Indebtedness by the Parent Guarantor and its
Subsidiaries or any acquisition or Disposition of any direct or indirect
interest in any Property (including through the acquisition or Disposition of
Equity Interests) by the Parent Guarantor and its Subsidiaries, based upon the
latest financial statements of the Parent Guarantor that have been delivered or
were required to be delivered pursuant to Section 7.1(a) or (b) after taking
into account such proposed incurrence, assumption, acquisition and/or
Disposition).
(g)    Unencumbered Interest Coverage Ratio. The Constituent Companies will not
permit the Unencumbered Interest Coverage Ratio for the Calculation Period
ending as of the last day of any fiscal quarter of the Parent Guarantor to be
less than 1.75 to 1.00.    
Section 11.    Events of Default.
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Issuer defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or
(b)    the Issuer defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c)    either Constituent Company defaults in the performance of or compliance
with any term contained in Section 7.1(d), Section 9.5(b), (c) or (d), Section
9.7 or Section 10; or
(d)    either Constituent Company or any Subsidiary Guarantor defaults in the
performance of or compliance with any term contained herein or in the Subsidiary
Guaranty Agreement (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (1) a
Responsible Officer of either Constituent Company obtaining actual knowledge of
such default and (2) either Constituent Company receiving written notice of such
default from any holder of a Note (any such written notice


38

--------------------------------------------------------------------------------





to be identified as a “notice of default” and to refer specifically to this
Section 11(d)) or if such failure does not pertain to Sections 7.1, 7.2, 7.3 or
the first sentence of Section 9.5(a) and is capable of being cured but not
within 30 days, such longer period (but in no event to exceed an additional 30
days) as may be reasonably necessary to cure such failure so long as such
Constituent Company or such Subsidiary Guarantor commences such cure within the
initial 30 days and is diligently pursuing such cure; or
(e)    (1) any representation or warranty made in writing by or on behalf of a
Constituent Company or by any officer of either Constituent Company in this
Agreement or any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made, or (2) any representation or warranty made
in writing by or on behalf of any Subsidiary Guarantor or by any officer of any
Subsidiary Guarantor in the Subsidiary Guaranty Agreement or any Subsidiary
Guaranty Supplement or any writing furnished in connection with the Subsidiary
Guaranty Agreement proves to have been false or incorrect in any material
respect on the date as of which made; or
(f)    (1) either Constituent Company or any Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Indebtedness (other than
Indebtedness under Swap Contracts) that is outstanding in an aggregate principal
amount of at least the Threshold Amount beyond any period of grace provided with
respect thereto, or (2) either Constituent Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least the
Threshold Amount or of any mortgage, indenture or other agreement relating
thereto or any other condition exists, and as a consequence of such default or
condition such Indebtedness has become, or has been declared (or one or more
Persons are entitled to declare such Indebtedness to be), due and payable before
its stated maturity or before its regularly scheduled dates of payment, or (3)
as a consequence of the occurrence or continuation of any event or condition
(other than the passage of time or the right of the holder of Indebtedness to
convert such Indebtedness into equity interests), (i) either Constituent Company
or any Subsidiary has become obligated to purchase or repay Indebtedness before
its regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least the Threshold Amount, or (ii)
one or more Persons have the right to require either Constituent Company or any
Subsidiary so to purchase or repay such Indebtedness, or (4) there occurs under
any Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (i) any event of default under such Swap Contract as to which
either Constituent Company or any Subsidiary is the Defaulting Party (as defined
in such Swap Contract) or (ii) any Termination Event (as defined in such Swap
Contract) under such Swap Contract as to which either Constituent Company or any
Subsidiary is an Affected Party (as defined in such Swap Contract) and, in
either event, the Swap Termination Value owed by such Constituent Company or
such Subsidiary as a result thereof is greater than the Threshold Amount; or


39

--------------------------------------------------------------------------------





(g)    either Constituent Company or any Subsidiary (other than an Immaterial
Subsidiary) (1) is generally not paying, or admits in writing its inability to
pay, its debts as they become due, (2) files, or consents by answer or otherwise
to the filing against it of, a petition for relief or reorganization or
arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (3) makes an assignment for the benefit of its
creditors, (4) consents to the appointment of a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, (5) is adjudicated as insolvent or to be
liquidated, or (6) takes corporate or equivalent action for the purpose of any
of the foregoing; or
(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by either Constituent Company or any
Subsidiary (other than an Immaterial Subsidiary), a custodian, receiver, trustee
or other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of either Constituent Company or any Subsidiary (other than an
Immaterial Subsidiary), or any such petition shall be filed against either
Constituent Company or any Subsidiary (other than an Immaterial Subsidiary) and
such petition shall not be dismissed within 60 days; or
(i)    one or more final judgments or orders for the payment of money
aggregating in excess of the Material Amount, including, without limitation, any
such final order enforcing a binding arbitration decision, are rendered against
one or more of the Constituent Companies and their Subsidiaries and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay;
(j)    if (1) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (2) a notice of intent to terminate any Plan shall have
been filed with the PBGC or the PBGC shall have instituted proceedings under
ERISA section 4042 to terminate or appoint a trustee to administer any Plan or
the PBGC shall have notified the Parent Guarantor or any ERISA Affiliate that a
Plan may become a subject of any such proceedings, (3) the aggregate “amount of
unfunded benefit liabilities” (within the meaning of section 4001(a)(18) of
ERISA) under all Plans, determined in accordance with Title IV of ERISA, shall
exceed an amount that could reasonably be expected to have a Material Adverse
Effect, (4) the Parent Guarantor or any ERISA Affiliate shall have incurred any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (5) the Parent
Guarantor or any ERISA Affiliate withdraws from any Multiemployer Plan, or
(6) either Constituent Company or any Subsidiary establishes or amends any
employee welfare benefit plan that provides post-employment welfare benefits in
a manner


40

--------------------------------------------------------------------------------





that would increase the liability of either Constituent Company or any
Subsidiary thereunder; and any such event or events described in clauses (1)
through (6) above, either individually or together with any other such event or
events, could reasonably be expected to have a Material Adverse Effect. As used
in this Section 11(j), the terms “employee benefit plan” and “employee welfare
benefit plan” shall have the respective meanings assigned to such terms in
section 3 of ERISA; or
(k)    the Subsidiary Guaranty Agreement shall cease to be in full force and
effect; the Guarantee of the Parent Guarantor set forth in Section 13 (the
“Parent Guarantee”) shall cease to be in full force and effect; any Subsidiary
Guarantor or the Parent Guarantor or, in either case, any Person acting on
behalf of such Subsidiary Guarantor or the Parent Guarantor, shall contest in
any manner the validity, binding nature or enforceability of the Subsidiary
Guaranty Agreement or the Parent Guarantee; or the obligations of any Subsidiary
Guarantor (other than any Subsidiary Guarantor that is released pursuant to
Section 9.8(b)) under the Subsidiary Guaranty Agreement or the obligations of
the Parent Guarantor under the Parent Guarantee are not or cease to be legal,
valid, binding and enforceable in accordance with the terms of the Subsidiary
Guaranty Agreement or the Parent Guarantee.
Section 12.
Remedies on Default, Etc.

Section 12.1.    Acceleration.
(a)    If an Event of Default with respect to either Constituent Company
described in Section 11(g) or (h) (other than an Event of Default described in
clause (1) of Section 11(g) or described in clause (6) of Section 11(g) by
virtue of the fact that such clause encompasses clause (1) of Section 11(g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.
(b)    If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Issuer, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Issuer, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (1) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (2) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Issuer
acknowledges, and the parties hereto agree, that each holder of a Note


41

--------------------------------------------------------------------------------





has the right to maintain its investment in the Notes free from repayment by the
Issuer (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Issuer in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.
Section 12.2.    Other Remedies. If any Event of Default has occurred and is
continuing, and irrespective of whether any Notes have become or have been
declared immediately due and payable under Section 12.1, the holder of any Note
at the time outstanding may proceed to protect and enforce the rights of such
holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or in the Subsidiary Guaranty Agreement, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.
Section 12.3.    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Issuer, may rescind and annul any such declaration and its
consequences if (a) the Issuer has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Issuer nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 18, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, the Subsidiary Guaranty Agreement or any Note upon any holder
thereof shall be exclusive of any other right, power or remedy referred to
herein or therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Constituent Companies under
Section 16, the Issuer will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all documented costs and expenses
of such holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.
Section 13.        Guaranty.
Section 13.1.    The Guaranty. The Parent Guarantor hereby absolutely,
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, to each holder of a Note (a) the full and punctual payment when due,
whether at maturity, by acceleration, by redemption


42

--------------------------------------------------------------------------------





or otherwise, of the principal of, Make-Whole Amount, if any, and interest
(including any interest accruing after the commencement of any proceeding in
bankruptcy and any additional interest that would accrue but for the
commencement of such proceeding) on the Notes and all other obligations of the
Issuer under this Agreement and (b) the full and prompt performance and
observance by the Issuer of each and all of the obligations, covenants and
agreements required to be performed or observed by the Issuer under the terms of
this Agreement and the Notes (all the foregoing being hereinafter collectively
called the “Obligations”). The Parent Guarantor further agrees (to the extent
permitted by applicable law) that the Obligations may be extended or renewed, in
whole or in part, without notice or further assent from it, and that it shall
remain bound under this Section 13 notwithstanding any extension or renewal of
any Obligation; provided that nothing in this Section 13.1 shall limit any
rights to the Parent Guarantor with respect to amendments to this Agreement.
Section 13.2.    Waiver of Defenses. The Parent Guarantor waives presentation
to, demand of payment from and protest to the Issuer of any of the Obligations
and also waives notice of protest for nonpayment. The Parent Guarantor waives
notice of any default under this Agreement, the Notes or the other Obligations.
The obligation of the Parent Guarantor hereunder shall not be affected by (a)
the failure of any holder of a Note to assert any claim or demand or to enforce
any right or remedy against the Issuer or any other Person (including any
Subsidiary Guarantor) under this Agreement, the Notes, the Subsidiary Guaranty
Agreement or any other agreement or otherwise; (b) any extension or renewal of
any thereof; (c) any rescission, waiver, amendment or modification of any of the
terms or provisions of this Agreement, the Notes, the Subsidiary Guaranty
Agreement or any other agreement; (d) the acceptance of any security or
Guarantee (including, without limitation, the Subsidiary Guaranty Agreement) by
any holder of a Note for the Obligations or any of them; (e) the release of any
security or Guarantee (including, without limitation, the Subsidiary Guaranty
Agreement) held by any holder of a Note for the Obligations or any of them; (f)
the release of the Issuer, any Subsidiary Guarantor or any other Person from its
liability with respect to the Obligations; (g) any act or failure to act with
regard to the Obligations; (h) the voluntary or involuntary liquidation,
dissolution, sale or other disposition of all or substantially all the assets,
marshalling of assets and liabilities, receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization or arrangement under
bankruptcy or similar laws, composition with creditors or readjustment of, or
other similar procedure affecting the Issuer, any Subsidiary Guarantor or any
other Person or any of the assets of any of them, or any allegation or contest
of the validity of this Agreement, the Notes, the Subsidiary Guaranty Agreement
or any other agreement or the disaffirmance of this Agreement or the Notes or
the Subsidiary Guaranty Agreement or any other agreement in any such proceeding;
(i) the invalidity or unenforceability of this Agreement, the Notes, the
Subsidiary Guaranty Agreement or any other agreement; (j) the impossibility or
illegality of performance on the part of the Issuer, any Subsidiary Guarantor or
any other Person of its obligations under the Notes, this Agreement, the
Subsidiary Guaranty Agreement or any other instrument or agreement; (k) in
respect of the Issuer, any Subsidiary Guarantor or any other Person, any change
of circumstances, whether or not foreseen or foreseeable, whether or not
imputable to the Issuer, any Subsidiary Guarantor or any other Person, or other
impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared), acts
of terrorists, civil commotions, acts of God or the public enemy, delays or
failures of suppliers or carriers, inability to obtain materials, action of any
Governmental Authority, change


43

--------------------------------------------------------------------------------





of law or any other causes affecting performance, or other force majeure,
whether or not beyond the control of the Issuer, any Subsidiary Guarantor or any
other Person and whether or not of the kind above specified; or (l) any change
in the ownership of the Issuer.
It being understood that the specific enumeration of the above-mentioned acts,
failures or omissions shall not be deemed to exclude any other acts, failures or
omissions, though not specifically mentioned above, it being the purpose and
intent of this Section 13.2 that the obligations of the Parent Guarantor shall
be absolute, unconditional and irrevocable to the extent herein specified and
shall not be discharged, impaired or varied except by the payment of the
Obligations and then only to the extent of such payment. It is also understood
that the Parent Guarantor is not waiving any right that it has to consent to
amendment to this Agreement.
Section 13.3.    Guaranty of Payment. The Parent Guarantor further agrees that
the Guarantee herein constitutes a guaranty of payment when due (and not a
guaranty of collection) and waives any right to require that any resort be had
by any holder of a Note to any other Person or to any security held for payment
of the Obligations.
Section 13.4.    Guaranty Unconditional. The obligations of the Parent Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than payment of the Obligations in full),
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense of setoff, counterclaim, recoupment or
termination whatsoever or by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of the Parent Guarantor herein
shall not be discharged or impaired or otherwise affected by the failure of any
holder of a Note to assert any claim or demand or to enforce any remedy under
this Agreement, the Notes, the Subsidiary Guaranty Agreement or any other
agreement, by any waiver or modification of any thereof, by any default, failure
or delay, willful or otherwise, in the performance of the Obligations, or by any
other act or thing or omission or delay to do any other act or thing which may
or might in any manner or to any extent vary the risk of the Parent Guarantor or
would otherwise operate as a discharge of the Parent Guarantor as a matter of
law or equity.
Section 13.5.    Reinstatement. The Parent Guarantor further agrees that the
Guarantee herein shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any of the Obligations
is rescinded or must otherwise be restored by any holder of a Note upon the
bankruptcy or reorganization of the Issuer or otherwise.
Section 13.6.    Payment on Demand. In furtherance of the foregoing and not in
limitation of any other right which any holder of a Note has at law or in equity
against the Parent Guarantor by virtue hereof, upon the failure of the Issuer to
pay any of the Obligations when and as the same shall become due, whether at
maturity, by acceleration, by redemption or otherwise, the Parent Guarantor
hereby promises to and shall, upon receipt of written demand by any holder of a
Note, forthwith pay, or cause to be paid, in cash, to the holders an amount
equal to the sum of (a) the unpaid amount of such Obligations then due and owing
and (b) accrued and unpaid interest on such Obligations then due and owing (but
only to the extent not prohibited by applicable law).


44

--------------------------------------------------------------------------------





The Parent Guarantor acknowledges and agrees that repeated and successive
demands may be made and recoveries may be had hereunder as and when, from time
to time, the Issuer shall default under the terms of a Note or this Agreement
and that notwithstanding recovery hereunder for or in respect of any given
Default or Event of Default, the Guarantee contained in this Section 13 shall
remain in full force and effect and shall apply to each and every subsequent
Default or Event of Default.
Section 13.7.    Stay of Acceleration. The Parent Guarantor further agrees that,
as between itself, on the one hand, and the holders of the Notes, on the other
hand, (a) the maturity of the Obligations guaranteed hereby may be accelerated
as provided in this Agreement for the purposes of the Guarantee herein,
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the Obligations guaranteed hereby and (b) in the
event of any such declaration of acceleration of such Obligations, such
Obligations (whether or not due and payable) shall forthwith become due and
payable by the Parent Guarantor for the purposes of this Guarantee.
Section 13.8.    No Subrogation. Notwithstanding any payment or payments made by
the Parent Guarantor hereunder, the Parent Guarantor shall not be entitled to be
subrogated to any of the rights of any holder of a Note against the Issuer or
any collateral security or Guarantee or right of offset held by any holder for
the payment of the Obligations, nor shall the Parent Guarantor seek or be
entitled to seek any contribution or reimbursement from the Issuer or any
Subsidiary Guarantor in respect of payments made by the Parent Guarantor
hereunder, until all amounts owing to the holders of the Notes by the Issuer on
account of the Obligations (other than Unmatured Surviving Obligations) are paid
in full. If any amount shall be paid to the Parent Guarantor on account of such
subrogation rights at any time when all of the Obligations (other than Unmatured
Surviving Obligations) shall not have been paid in full, such amount shall be
held by the Parent Guarantor in trust for the holders of the Notes, segregated
from other funds of the Parent Guarantor, and shall, forthwith upon receipt by
the Parent Guarantor, be turned over to the holders of the Notes in the exact
form received by the Parent Guarantor (duly indorsed by the Parent Guarantor to
the holders of the Notes, if required), to be applied against the Obligations.
Section 13.9.    Marshalling. No holder of a Note shall be under any obligation:
(a) to marshal any assets in favor of the Parent Guarantor or in payment of any
or all of the liabilities of the Issuer under or in respect of the Notes and
this Agreement or the obligations of the Parent Guarantor hereunder or (b) to
pursue any other remedy that the Parent Guarantor may or may not be able to
pursue itself and that may lighten the Parent Guarantor’s burden, any right to
which the Parent Guarantor hereby expressly waives.
Section 13.10.    Transfer of Notes. So long as any such transfer is made in
accordance with this Agreement, all rights of any holder of a Note under this
Section 13 shall be considered to be transferred or assigned at any time or from
time to time upon the transfer of any Note held by such holder whether with or
without the consent of or notice to the Parent Guarantor under this Section 13.


45

--------------------------------------------------------------------------------





Section 13.11.    Consideration. The Parent Guarantor has received, or shall
receive, direct or indirect benefits from the making of this Guarantee.
Section 14.
Registration; Exchange; Substitution of Notes.

Section 14.1.    Registration of Notes. The Issuer shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Issuer
shall not be affected by any notice or knowledge to the contrary. The Issuer
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.
Section 14.2.    Transfer and Exchange of Notes. Upon surrender of any Note to
the Issuer at the address and to the attention of the designated officer (all as
specified in Section 19(3)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereafter, the Issuer shall
execute and deliver, at the Issuer’s expense (except as provided below), one or
more new Notes (as requested by the holder thereof) in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Schedule 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Issuer may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representations set forth in Section 6.3.
Section 14.3.    Replacement of Notes. Upon receipt by the Issuer at the address
and to the attention of the designated officer (all as specified in Section
19(3)) of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of any Note (which evidence shall be, in
the case of an Institutional Investor, notice from such Institutional Investor
of such ownership and such loss, theft, destruction or mutilation), and


46

--------------------------------------------------------------------------------





(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an Initial Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within 10 Business Days thereafter, the Issuer at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.
Section 15.
Payments on Notes.

Section 15.1.    Place of Payment. Subject to Section 15.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of
JPMorgan Chase Bank, N.A. in such jurisdiction. The Issuer may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the Issuer
in such jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
Section 15.2.    Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 15.1 or in such Note to the contrary, the Issuer will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule B, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Issuer in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Issuer made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Issuer at its principal executive office or at the
place of payment most recently designated by the Issuer pursuant to Section
15.1. Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Issuer in exchange for a new Note or
Notes pursuant to Section 14.2. The Issuer will afford the benefits of this
Section 15.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 15.2.
Section 15.3.    FATCA Information. By acceptance of any Note, the holder of
such Note agrees that such holder will with reasonable promptness duly complete
and deliver to the Issuer, or to such other Person as may be reasonably
requested by the Issuer, from time to time (a) in the case


47

--------------------------------------------------------------------------------





of any such holder that is a United States Person, such holder’s United States
tax identification number or other forms reasonably requested by the Issuer
necessary to establish such holder’s status as a United States Person under
FATCA and as may otherwise be necessary for the Issuer to comply with its
obligations under FATCA and (b) in the case of any such holder that is not a
United States Person, such documentation prescribed by applicable law (including
as prescribed by section 1471(b)(3)(C)(i) of the Code) and such additional
documentation as may be necessary for the Issuer to comply with its obligations
under FATCA and to determine that such holder has complied with such holder’s
obligations under FATCA or to determine the amount (if any) to deduct and
withhold from any such payment made to such holder. Nothing in this Section 15.3
shall require any holder to provide information that is confidential or
proprietary to such holder unless the Issuer is required to obtain such
information under FATCA and, in such event, the Issuer shall treat any such
information it receives as confidential.
Section 16.
Expenses, Etc.

Section 16.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Constituent Companies will pay all
documented costs and expenses (including reasonable attorneys’ fees of a special
counsel and, if reasonably required by the Required Holders, local or other
counsel) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, the Subsidiary Guaranty
Agreement or the Notes (whether or not such amendment, waiver or consent becomes
effective), including, without limitation: (a) the documented costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement, the Subsidiary Guaranty Agreement or
the Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, the Subsidiary
Guaranty Agreement or the Notes, or by reason of being a holder of any Note, (b)
the documented costs and expenses, including financial advisors’ fees, incurred
in connection with the insolvency or bankruptcy of either Constituent Company or
any Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and the Subsidiary Guaranty
Agreement and (c) the reasonable and documented costs and expenses incurred in
connection with the initial filing of this Agreement and all related documents
and financial information with the SVO provided, that such costs and expenses
under this clause (c) shall not exceed $5,000; provided further, that in
connection with the execution of this Agreement and the Closing, the Constituent
Companies will not be required to pay the attorney’s fees for more than a single
special counsel acting for all Initial Purchasers. The Constituent Companies
will pay, and will save each Purchaser and each other holder of a Note harmless
from, (1) all claims in respect of any fees, costs or expenses, if any, of
brokers and finders (other than those, if any, retained by a Purchaser or other
holder in connection with its purchase of the Notes) and (2) any and all wire
transfer fees that any bank deducts from any payment under such Note to such
holder or otherwise charges to a holder of a Note with respect to a payment
under such Note.
Section 16.2.    Survival. The obligations of each Constituent Company under
this Section 16 will survive the payment or transfer of any Note, the
enforcement, amendment or waiver of any


48

--------------------------------------------------------------------------------





provision of this Agreement, the Subsidiary Guaranty Agreement or the Notes, and
the termination of this Agreement.
Section 17.
Survival of Representations and Warranties; Entire Agreement.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of either a Constituent Company pursuant to
this Agreement shall be deemed representations and warranties of the Constituent
Companies under this Agreement. Subject to the preceding sentence, this
Agreement, the Notes and the Subsidiary Guaranty Agreement embody the entire
agreement and understanding between each Purchaser and the Constituent Companies
and supersede all prior agreements and understandings relating to the subject
matter hereof.
Section 18.
Amendment and Waiver.

Section 18.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of each of the
Constituent Companies (or only the Issuer in the case of the Notes), and the
Required Holders, except that:
(a)    no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 22, or any
defined term (as it is used therein), will be effective as to any Purchaser
unless consented to by such Purchaser in writing; and
(b)     no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (1) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (i) interest on the Notes or (ii) the
Make-Whole Amount, (2) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver,
or (3) amend any of Sections 8, 11(a), 11(b), 12, 13, 18 or 21.
Section 18.2.    Solicitation of Holders of Notes.
(a)    Solicitation. A Constituent Company will provide each holder of a Note
with sufficient information, sufficiently far in advance of the date a decision
is required, to enable such holder to make an informed and considered decision
with respect to any proposed amendment, waiver or consent in respect of any of
the provisions hereof or of the Notes or of the Subsidiary Guaranty Agreement. A
Constituent Company will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to this Section 18 or the
Subsidiary Guaranty


49

--------------------------------------------------------------------------------





Agreement to each holder of a Note promptly following the date on which it is
executed and delivered by, or receives the consent or approval of, the requisite
Purchasers or holders of Notes.
(b)    Payment. Neither Constituent Company will directly or indirectly pay or
cause to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder of a Note as consideration for or as an inducement to the
entering into by such holder of any waiver or amendment of any of the terms and
provisions hereof or of the Subsidiary Guaranty Agreement or any Note unless
such remuneration is concurrently paid, or security is concurrently granted or
other credit support concurrently provided, on the same terms, ratably to each
holder of a Note even if such holder did not consent to such waiver or
amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 18 or the Subsidiary Guaranty Agreement by a holder of a Note that has
transferred or has agreed to transfer its Note to a Constituent Company or any
Affiliate in connection with such consent shall be void and of no force or
effect except solely as to such holder, and any amendments effected or waivers
granted or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of all other holders
of Notes that were acquired under the same or similar conditions) shall be void
and of no force or effect except solely as to such holder.
Section 18.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 18 or the Subsidiary Guaranty Agreement applies equally
to all holders of Notes and is binding upon them and upon each future holder of
any Note and upon each Constituent Company without regard to whether such Note
has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant, agreement, Default or
Event of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between either Constituent Company and any holder
of a Note and no delay in exercising any rights hereunder or under any Note or
the Subsidiary Guaranty Agreement shall operate as a waiver of any rights of any
holder of such Note.
Section 18.4.    Notes Held by a Constituent Company, Etc. Solely for the
purpose of determining whether the holders of the requisite percentage of the
aggregate principal amount of Notes then outstanding approved or consented to
any amendment, waiver or consent to be given under this Agreement, the
Subsidiary Guaranty Agreement or the Notes, or have directed the taking of any
action provided herein or in the Subsidiary Guaranty Agreement or the Notes to
be taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by either Constituent Company or any Affiliate shall be deemed
not to be outstanding.
Section 19.
Notices.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day


50

--------------------------------------------------------------------------------





sends a confirming copy of such notice by an internationally recognized
overnight delivery service (charges prepaid), (b) by registered or certified
mail with return receipt requested (postage prepaid), or (c) by an
internationally recognized overnight delivery service (with charges prepaid).
Any such notice must be sent:
(1)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Constituent
Companies in writing,
(2)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Constituent Companies in writing,
or
(3)    if to either Constituent Company, to such Constituent Company at its
address set forth at the beginning hereof to the attention of Chief Financial
Officer and Secretary, or at such other address as such Constituent Company
shall have specified to the holder of each Note in writing.
Notices under this Section 19 will be deemed given only when actually received.
Section 20.
Reproduction of Documents.

This Agreement and all documents relating hereto, including, without limitation,
(a) consents, waivers and modifications that may hereafter be executed, (b)
documents received by any Purchaser at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to any holder of Notes, may be reproduced by
such holder by any photographic, photostatic, electronic, digital, or other
similar process and such holder may destroy any original document so reproduced.
Each Constituent Company agrees and stipulates that, to the extent permitted by
applicable law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by such
holder in the regular course of business) and any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence. This Section 20 shall not prohibit either Constituent Company or any
other holder of Notes from contesting any such reproduction to the same extent
that it could contest the original, or from introducing evidence to demonstrate
the inaccuracy of any such reproduction.
Section 21.
Confidential Information.

For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of either Constituent
Company or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement, provided that such term does not include
information that (a) was publicly known or otherwise known to such Purchaser
prior to the time of such disclosure, (b) subsequently becomes publicly known
through no act or omission by such Purchaser or any Person acting on such
Purchaser’s behalf, (c)


51

--------------------------------------------------------------------------------





otherwise becomes known to such Purchaser other than through disclosure by
either Constituent Company or any Subsidiary or (d) constitutes financial
statements delivered to such Purchaser under Section 7.1 that are otherwise
publicly available. Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser, provided that such Purchaser may deliver or disclose
Confidential Information to (1) its directors, officers, employees, agents,
attorneys, trustees and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Note and
subject to such Purchaser’s confidentiality procedures), (2) its auditors,
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with this
Section 21, (3) any other holder of any Note, (4) any Institutional Investor to
which it sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by this Section 21), (5) any Person
from which it offers to purchase any Security of either Constituent Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 21), (6) any federal or state regulatory
authority having jurisdiction over such Purchaser in each case as requested or
required by such authority, (7) the NAIC or the SVO or, in each case, any
similar organization, or any nationally recognized rating agency that requires
access to information about such Purchaser’s investment portfolio, or (8) any
other Person to which such delivery or disclosure may be necessary or
appropriate (i) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (ii) in response to any subpoena or other legal
process, (iii) in connection with any litigation to which such Purchaser is a
party (and, subject to clause (iv) below, if not prohibited by applicable law,
such Purchaser shall use commercially reasonable efforts to give notice thereof
to the Constituent Companies prior to such disclosure) or (iv) if an Event of
Default has occurred and is continuing, to the extent such Purchaser may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes, this Agreement or the Subsidiary Guaranty. Each holder of a
Note, by its acceptance of a Note, will be deemed to have agreed to be bound by
and to be entitled to the benefits of this Section 21 as though it were a party
to this Agreement. On reasonable request by either Constituent Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Constituent Companies embodying
this Section 21.
In the event that as a condition to receiving access to information relating to
either Constituent Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 21, this Section 21 shall not be amended
thereby and, as between such Purchaser or such holder and the Constituent
Companies, this Section 21 shall supersede any such other confidentiality
undertaking.


52

--------------------------------------------------------------------------------





Section 22.
Substitution of Initial Purchaser.

Each Initial Purchaser shall have the right to substitute any one of its
Affiliates or another Initial Purchaser or any one of such other Initial
Purchaser’s Affiliates (a “Substitute Purchaser”) as the purchaser of the Notes
that it has agreed to purchase hereunder, by written notice to the Constituent
Companies, which notice shall be signed by both such Initial Purchaser and such
Substitute Purchaser, shall contain such Substitute Purchaser’s agreement to be
bound by this Agreement and shall contain a confirmation by such Substitute
Purchaser of the accuracy with respect to it of the representations set forth in
Section 6. Upon receipt of such notice, any reference to such Initial Purchaser
in this Agreement (other than in this Section 22), shall be deemed to refer to
such Substitute Purchaser in lieu of such Initial Purchaser. In the event that
such Substitute Purchaser is so substituted as an Initial Purchaser hereunder
and such Substitute Purchaser thereafter transfers to such Initial Purchaser all
of the Notes then held by such Substitute Purchaser, upon receipt by the
Constituent Companies of notice of such transfer, any reference to such
Substitute Purchaser as an “Initial Purchaser” in this Agreement (other than in
this Section 22), shall no longer be deemed to refer to such Substitute
Purchaser, but shall refer to such Initial Purchaser, and such Initial Purchaser
shall again have all the rights of an original holder of the Notes under this
Agreement.
Section 23.
Miscellaneous.

Section 23.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and permitted assigns
(including, without limitation, any subsequent holder of a Note) whether so
expressed or not.
Section 23.2.    Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(a) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (b) all financial statements shall be prepared in accordance with
GAAP. For purposes of determining compliance with this Agreement (including,
without limitation, Section 9, Section 10 and the definition of “Indebtedness”),
any election by the Parent Guarantor to measure any financial liability using
fair value (as permitted by Financial Accounting Standards Board Accounting
Standards Codification Topic No. 825-10-25 - Fair Value Option, International
Accounting Standard 39 - Financial Instruments: Recognition and Measurement or
any similar accounting standard) shall be disregarded and such determination
shall be made as if such election had not been made.
Section 23.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.


53

--------------------------------------------------------------------------------





Section 23.4.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including any Organizational Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 14, (b) subject to Section 23.1, any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (c) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used herein, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Sections, Exhibits and Schedules shall be
construed to refer to Sections of, and Exhibits and Schedules to, this
Agreement, (e) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (f) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
Section 23.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
Section 23.6.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice‑of‑law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 23.7.    Jurisdiction and Process; Waiver of Jury Trial.
(a)    Each Constituent Company and each Purchaser irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement or the Notes. To the fullest extent
permitted by applicable law, each Constituent Company and each


54

--------------------------------------------------------------------------------





Purchaser irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    Each Constituent Company and each Purchaser consents to process being
served by or on behalf of any party hereto in any suit, action or proceeding of
the nature referred to in Section 23.7(a) by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, return receipt requested, to it at its address specified in
Section 19 or at such other address of which such party shall then have been
notified pursuant to said Section. Each Constituent Company and each Purchaser
agrees that such service upon receipt (1) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(2) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it. Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.
(c)    Nothing in this Section 23.7 shall affect the right of any party hereto
to serve process in any manner permitted by law, or limit any right that such
party may have to bring proceedings against any other party hereto in the courts
of any appropriate jurisdiction or to enforce in any lawful manner a judgment
obtained in one jurisdiction in any other jurisdiction.
(d)    The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes, the Subsidiary Guaranty Agreement or
any other document executed in connection herewith or therewith.
* * * * *


55

--------------------------------------------------------------------------------






If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Constituent Companies,
whereupon this Agreement shall become a binding agreement between you and the
Constituent Companies.


 
 
Very truly yours,
 
 
 
 
 
REXFORD INDUSTRIAL REALTY, L.P.
 
By:
Rexford Industrial Realty, Inc.
 
Its:
General Partner
 
 
 
 
By:
/s/ Adeel Khan
 
Name:
Adeel Khan
 
Title:
Chief Financial Officer
 
 
 
 
 
REXFORD INDUSTRIAL REALTY, INC.
 
 
 
 
By:
/s/ Adeel Khan
 
Name:
Adeel Khan
 
Title:
Chief Financial Officer



[Signature Page to Note Purchase and Guarantee Agreement·Rexford Industrial
Realty, L.P]



--------------------------------------------------------------------------------





This Agreement is hereby accepted and agreed to as of the date hereof.


 
 
COMPANION LIFE INSURANCE COMPANY
 
 
MUTUAL OF OMAHA INSURANCE COMPANY
 
 
UNITED OF OMAHA LIFE INSURANCE COMPANY
 
 
 
 
By:
Prudential Private Placement Investors, L.P.
 
 
(as Investment Advisor)
 
By:
Prudential Private Placement Investors, Inc.
 
 
(as its General Partner)
 
 
 
 
By:
/s/ Cornelia Cheng
 
 
Vice President
 
 
 
 
 
PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION
 
 
PRUDENTIAL ARIZONA REINSURANCE TERM COMPANY
 
 
PRUDENTIAL RETIREMENT GUARANTEED COST BUSINESS TRUST
 
 
 
 
By:
PGIM, Inc., as investment manager
 
 
 
 
By:
/s/ Cornelia Cheng
 
 
Vice President
 
 
 
 
 
PRUCO LIFE INSURANCE COMPANY
 
 
 
 
By:
/s/ Cornelia Cheng
 
 
Assistant Vice President
 
 
 
 
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
 
 
 
 
By:
/s/ Cornelia Cheng
 
 
Vice President





[Signature Page to Note Purchase and Guarantee Agreement·Rexford Industrial
Realty, L.P]



--------------------------------------------------------------------------------






Defined Terms
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Acceptable Ground Lease” means each ground lease with respect to any
Unencumbered Property executed by either Constituent Company or any Subsidiary,
as lessee, (a) that has a remaining lease term (including extension or renewal
rights) of at least 25 years, calculated as of the date such Property becomes an
Unencumbered Property, (b) that is in full force and effect, (c) is transferable
and assignable either without the landlord’s prior consent or with such consent,
which, however, will not be unreasonably withheld or conditioned by landlord,
and (d) pursuant to which (1) no default or terminating event exists thereunder,
and (2) no event has occurred which but for the passage of time, or notice, or
both would constitute a default or terminating event thereunder.
“Adjusted EBITDA” means, as of any date, an amount equal to (a) the product of
(1) EBITDA for the Parent Guarantor and its Subsidiaries for the last fiscal
quarter of the most recently ended Calculation Period, multiplied by (2) four
minus (b) the aggregate Annual Capital Expenditure Adjustment for all Properties
owned or leased (as ground lessee) by the Parent Guarantor and its Subsidiaries
as of the last day of such Calculation Period; provided that for purposes of
this definition, in the case of any acquisition or Disposition of any direct or
indirect interest in any Property (including through the acquisition or
Disposition of Equity Interests) by the Parent Guarantor and its Subsidiaries
after the first day of such fiscal quarter, EBITDA and the aggregate Annual
Capital Expenditure Adjustment will be adjusted in a manner reasonably
acceptable to the Required Holders (i) in the case of an acquisition, (A) by
adding to EBITDA an amount equal to the acquired Property’s actual EBITDA
(computed as if such Property was owned by the Parent Guarantor and its
Subsidiaries for the entire fiscal quarter) generated during the portion of such
fiscal quarter that such Property was not owned by the Parent Guarantor and its
Subsidiaries, and (B) by treating such Property as being owned on the last day
of such fiscal quarter, and (II) in the case of a Disposition, (A) by
subtracting from EBITDA an amount equal to the actual EBITDA generated by such
Property so disposed of during such fiscal quarter (computed as if such Property
was Disposed of by the Parent Guarantor and its Subsidiaries prior to the first
day of such fiscal quarter) and (B) by treating such Property as not being owned
on the last day of such fiscal quarter.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Unless
otherwise specified, all references to an Affiliate or Affiliates shall refer to
an “Affiliate” or “Affiliates” of the Parent Guarantor.
“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“Annual Capital Expenditure Adjustment” means, with respect to any Property as
of any date, an amount equal to the product of (a) $0.10 multiplied by (b) the
aggregate net rentable area (determined on a square feet basis) of such
Property.
“Anti-Corruption Laws” is defined in Section 5.16(d)(1).
“Anti-Money Laundering Laws” is defined in Section 5.16(c).


Schedule A
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------





“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Bank Credit Agreement” means the Second Amended and Restated Credit Agreement
dated as of February 14, 2017 among, the Issuer, the Parent Guarantor, each
lender from time to time a party thereto and Citibank, N. A., as administrative
agent, swing line lender and L/C issuer, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancings thereof.
“Blocked Person” is defined in Section 5.16(a).
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in Los Angeles, California or New York, New York are
required or authorized to be closed.
“Calculation Period” means, as of any date, the most recent four fiscal quarter
period ending on or prior to such date for which financial statements have been
delivered or were required to be delivered pursuant to Section 7.1(a) or (b).
“Capitalization Rate” means 6.25%; provided that if one or more Material Credit
Facilities provides for a “capitalization rate” or similar rate that is higher
than 6.25%, then the “Capitalization Rate” shall be the highest of such higher
rates; provided, further, that if at any time the “capitalization rate” or a
similar rate under a Material Credit Facility is modified, or included, to apply
differently based on the type of property to which it applies, the applicable
rate under this definition shall be similarly modified, or included, to apply
differently based on the type of property to which it applies for so long as
such rate shall remain in effect under such Material Credit Facility.
“Change in Control” is defined in Section 8.7(h).
“Change in Control Proposed Prepayment Date” is defined in Section 8.7(c).
“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986.
“Confidential Information” is defined in Section 21.
“Constituent Companies” is defined in the Preamble.


A- 2

--------------------------------------------------------------------------------





“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Event” is defined in Section 8.7(i).
“Controlled Entity” means (a) any of the Subsidiaries of Parent Guarantor and
any of their or the Parent Guarantor’s respective Controlled Affiliates and (b)
if the Parent Guarantor has a parent company, such parent company and its
Controlled Affiliates.
“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single-purpose entity covenants, voluntary insolvency proceedings
and other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate guaranty or indemnification
agreements in non-recourse financing of real property.
“Debt Rating” means the long-term unsecured senior, non-credit enhanced debt
rating of the Parent Guarantor or the Issuer by S&P, Moody’s or Fitch.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means that per annum rate of interest that is the greater of (a)
2.00% above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (b) 2.00% over the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. in New York, New York as its “base” or “prime” rate.
“Disclosure Documents” is defined in Section 5.3.
“Disposition” or “Dispose” means the sale, transfer, license, lease (other than,
in the case of the Parent Guarantor and its Subsidiaries, a real estate lease
entered into in the ordinary course of business as part of Property leasing
operations) or other disposition (including any sale and leaseback transaction)
of any property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.
“EBITDA” means, for the Parent Guarantor and its Subsidiaries, on a consolidated
basis (without duplication), for any period, an amount equal to (a) Net Income
for such period, in each case, excluding (1) any non-recurring gains and losses
for such period or gains and losses for such period which are (or would have
been) classified as extraordinary in accordance with GAAP (including gains and
losses on Dispositions not made in the ordinary course of business), (2) any
income or gain and any loss or expense in each case resulting from early
extinguishment of Indebtedness, and (3) any income or gain or any expense or
loss resulting from a Swap Contract (including by virtue of a termination
thereof), plus (b) an amount which, in the determination of Net Income for such
period pursuant to clause (a) above, has been deducted for or in connection with
(1) Interest Expense (including amortization of deferred financing costs, to the
extent included in the determination of Interest Expense per GAAP), (2) income
taxes, (3) depreciation and amortization, (4) amounts deducted as a result of
the application of FAS 141, (5) non-cash losses and expenses, and
(6) adjustments as a result of the straight lining of rents, all as determined


A- 3

--------------------------------------------------------------------------------





in accordance with GAAP, plus (c) without duplication of amounts included in
clauses (a) and (b) above with respect to Unconsolidated Affiliates, the amounts
described in clauses (a) and (b) above of each Unconsolidated Affiliate
multiplied by the respective Unconsolidated Affiliate Interest in such
Unconsolidated Affiliate, minus (d) all cash payments made during such period on
account of non-cash losses and expenses added to EBITDA pursuant to
clause (b)(5) above in a previous period.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.
“Eligible Unencumbered Property” means, as of any date, each Property that meets
the following criteria:
(a)    such property is primarily an industrial, light manufacturing, mixed or
flex property;
(b)    such Property is located within the United States;
(c)    such Property is Wholly-Owned by the Issuer or a Subsidiary of the Issuer
that is a Subsidiary Guarantor (unless such Subsidiary Guarantor has been
released pursuant to Section 9.8(b)) in fee simple or leased pursuant to an
Acceptable Ground Lease;
(d)    if such Property is owned by a Subsidiary of the Issuer that is not a
Wholly-Owned Subsidiary, then (1) the Issuer owns, directly or indirectly, at
least 90% of the issued and outstanding Equity Interests of such Subsidiary,
free and clear of any Liens (other than Permitted Liens), and (2) such
Subsidiary is Controlled (including control over operating activities of such
Subsidiary and the ability of such Subsidiary to Dispose of, grant Liens in, or
otherwise encumber assets, incur, repay and prepay Indebtedness, provide
Guarantees and make Restricted Payments, in each case without any requirement
for the consent of any other Person) exclusively by the Issuer and/or one or
more Subsidiaries of the Issuer that are either Wholly-Owned Subsidiaries or
Subsidiaries that satisfy the requirements of this clause (d);
(e)    neither such Property nor any direct or indirect Equity Interests held by
a Constituent Company or a Wholly-Owned Subsidiary of a Constituent Company in
any Subsidiary that owns such Property is encumbered by or subject to any Lien
(other than Permitted Liens), springing or contingent Lien, or Negative Pledge;
(f)    if such Property is owned by a Subsidiary of the Issuer, then neither
such Subsidiary nor any direct or indirect Subsidiaries of the Parent Guarantor
that are holders of Equity Interests in such Subsidiary may incur, Guarantee, or
otherwise be liable for any Indebtedness (other than Indebtedness that is pari
passu with the Notes);
(g)    except for restrictions set forth herein, in the Tax Matters Agreement,
and any future tax sharing agreement containing substantially the same
restrictions as are set forth in the Tax Matters Agreement, the Issuer or the
applicable Subsidiary of the Issuer that owns such Property has the right to (1)
Dispose of such Property, and (2) create a Lien on such Property as security for
Indebtedness of the Issuer or such Subsidiary without the need to obtain any
unfettered or entirely discretionary consent or approval by any Person;


A- 4

--------------------------------------------------------------------------------





(h)    such Property is not unimproved land or property under development; and
(i)    such Property is substantially free of all structural defects or major
architectural deficiencies, title defects, material environmental conditions
which are not being mitigated in accordance with applicable law or present a
material risk of economic impairment or liability beyond customary levels of
environmental impact typically encountered with improved real property used for
industrial or light manufacturing purposes, or other adverse matters that would
materially impair the value of such Property.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
“Environmental Liability” means, with respect to either Constituent Company or
any Subsidiary, any liability (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities) of such Constituent
Company or such Subsidiary resulting from (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed by or imposed on either Constituent
Company or any Subsidiary with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the Securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Parent Guarantor under
section 414 of the Code.
“Event of Default” is defined in Section 11.
“Exchange Act” means the Securities Exchange Act of 1934.
“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the


A- 5

--------------------------------------------------------------------------------





implementation of the foregoing clause (a), and (c) any agreements entered into
pursuant to section 1471(b)(1) of the Code.
“Fitch” means Fitch, Inc. and any successor thereto.
“Fixed Charges” means, for the Parent Guarantor and its Subsidiaries, on a
consolidated basis, for any period, the sum (without duplication) of
(a) Interest Expense required to be paid in cash during such period, plus
(b) scheduled principal payments on account of Indebtedness of the Parent
Guarantor and its Subsidiaries (excluding any balloon payments on any
Indebtedness, but only to the extent that the amount of such balloon payment is
greater than the scheduled principal payment immediately preceding such balloon
payment), plus (c) Restricted Payments paid in cash (other than to the Parent
Guarantor or Subsidiary) with respect to preferred Equity Interests of the
Parent Guarantor and its Subsidiaries, plus (d) the amounts described in clauses
(a) and (b) above of each Unconsolidated Affiliate multiplied by the respective
Unconsolidated Affiliate Interest in such Unconsolidated Affiliate, all for such
period; provided that Fixed Charges for any such period shall be adjusted on a
pro forma basis in a manner reasonably acceptable to the Required Holders to
reflect any Indebtedness incurred, assumed, repaid, retired or defeased, as the
case may be, in connection with the acquisition or Disposition of any direct or
indirect interest in any Property (including through the acquisition or
Disposition of Equity Interests) by the Parent Guarantor and its Subsidiaries
during such period as though such Indebtedness was incurred, assumed, repaid,
retired or defeased, as the case may be, on the first day of such period.
“Form 10‑K” is defined in Section 7.1(b).
“Form 10‑Q” is defined in Section 7.1(a).
“Funds From Operations” means, for the Parent Guarantor and its Subsidiaries, on
a consolidated basis, for any period, the sum of (a) Net Income plus (b)
depreciation and amortization expense determined in accordance with GAAP
excluding amortization expense attributable to capitalized debt costs; provided
that there shall not be included in such calculation (1) any proceeds of any
insurance policy other than rental or business interruption insurance received
by such Person, (2) any gain or loss which is (or would have been) classified as
extraordinary in accordance with GAAP, (3) any capital gains and taxes on
capital gains, (4) income (or loss) associated with third-party ownership of
non-controlling Equity Interests, and (5) gains or losses on the sale of
discontinued operations.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Governmental Authority” means
(a)    the government of
(1)    the United States of America or any state or other political subdivision
thereof, or
(2)    any other jurisdiction in which either Constituent Company or any
Subsidiary conducts all or any part of its business, or which asserts
jurisdiction over any properties of either Constituent Company or any
Subsidiary, or


A- 6

--------------------------------------------------------------------------------





(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (2) to purchase or lease property,
Securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (3) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (4) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is
restricted, prohibited or penalized by any applicable law.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Issuer pursuant to Section 14.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 18.2 and 19 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“Immaterial Subsidiaries” means one or more Subsidiaries of the Parent Guarantor
(other than any Subsidiary Guarantor) whose assets that are used in the
calculation of Total Asset Value do not exceed (a) 2% of Total Asset Value for
any one Subsidiary or (b) 5% of Total Asset Value in the aggregate for all such
Subsidiaries, and “Immaterial Subsidiary” means any one of the Immaterial
Subsidiaries.
“INHAM Exemption” is defined in Section 6.2(e).
“Indebtedness” means, for any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:


A- 7

--------------------------------------------------------------------------------





(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments to the extent such instruments
or agreements support financial, rather than performance, obligations;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade payables that are not past due for more
than 90 days, unless such obligations are being contested in good faith);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; provided, however, that preferred Equity Interests shall not
be included as Indebtedness unless such Equity Interests are required by the
terms thereof to be redeemed, or for which mandatory sinking fund payments are
due, by a fixed date; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be determined in accordance with GAAP. The
amount of any capital lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.
“Initial Purchaser” or “Initial Purchasers” means each of the Purchasers that
has executed and delivered this Agreement to the Constituent Companies on the
date of the Closing.
“Institutional Investor” means (a) any Initial Purchaser of a Note, (b) any
holder of a Note holding (together with one or more of its affiliates) more than
$2,000,000 of the aggregate principal amount of the Notes then outstanding,
(c) any bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any holder of any Note.


A- 8

--------------------------------------------------------------------------------





“Interest Expense” means, for the Parent Guarantor and its Subsidiaries, on a
consolidated basis, for any period, without duplication, total interest expense
determined in accordance with GAAP (including for the avoidance of doubt
capitalized interest and interest expense attributable to the Parent Guarantor’s
and its Subsidiaries’ ownership interests in Unconsolidated Affiliates) for such
period.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other Securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Investment Grade Rating” means a Debt Rating of at least “BBB-”or “Baa3” or
“BBB-” by at least two of S&P, Moody’s and Fitch, respectively.
“Issuer” is defined in the Preamble.
“Leverage Ratio” means, as of any date, the ratio of (a) Total Indebtedness as
of such date to (b) Total Asset Value as of such date.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to any Property, and any financing lease
having substantially the same economic effect as any of the foregoing).
“Make-Whole Amount” is defined in Section 8.6.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Parent Guarantor and its
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of the Parent Guarantor
and its Subsidiaries taken as a whole, (b) the rights and remedies of the
holders of Notes under this Agreement or the Subsidiary Guaranty Agreement or
the ability of the Constituent Companies and the Subsidiary Guarantors, taken as
a whole, to perform their obligations under this Agreement, the Notes or the
Subsidiary Guaranty Agreement, or (c) the validity or enforceability against
either Constituent Company or any Subsidiary Guarantor of this Agreement, the
Notes or the Subsidiary Guaranty Agreement.
“Material Amount” means the lesser of (a) $40,000,000 and (b) such amount as is
the then lowest threshold amount for the payment of one or more final judgments
that triggers an event of default under any Material Credit Facility.
“Material Credit Facility” means, as to the Constituent Companies and their
Subsidiaries,


A- 9

--------------------------------------------------------------------------------





(a)    the Bank Credit Agreement;
(b)    the Credit Agreement, dated as of January 14, 2016, by and among the
Issuer, as borrower, the Parent Guarantor, PNC Bank, National Association, as
administrative agent, and the other parties party thereto, as amended by that
certain First Amendment to Credit Agreement, dated February 23, 2016, that
certain Second Amendment to Credit Agreement, dated June 30, 2016, and that
certain Third Amendment to Credit Agreement dated as of February 14, 2017,
including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancings thereof; and
(c)    any other agreement(s) creating or evidencing indebtedness for borrowed
money (excluding any Non-Recourse Debt) entered into on or after the date of
Closing by either Constituent Company or any Subsidiary, or in respect of which
either Constituent Company or any Subsidiary is an obligor or otherwise provides
a guarantee or other credit support (other than a guaranty of Customary Recourse
Exceptions) (“Credit Facility”), in a principal amount outstanding or available
for borrowing equal to or greater than $150,000,000 (or the equivalent of such
amount in the relevant currency of payment, determined as of the date of the
closing of such facility based on the exchange rate of such other currency); and
if no Credit Facility or Credit Facilities equal or exceed such amounts, then
the largest Credit Facility shall be deemed to be a Material Credit Facility.
“Maturity Date” is defined in the first paragraph of each Note.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a “multiemployer plan” (as such term is defined in
section 4001(a)(3) of ERISA) to which the Parent Guarantor or any ERISA
Affiliate thereof makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“NAIC Annual Statement” is defined in Section 6.2(a).
“Negative Pledge” means a provision of any agreement (other than (x) this
Agreement and (y) any other agreement in favor of the holders of Indebtedness
that is pari passu with the Notes that only prohibits creation of a Lien on
Unencumbered Property on terms no more onerous in any material respect than
those set forth in this Agreement, provided that the requirement that such
Indebtedness be pari passu with the Notes shall apply only at such times as the
Bank Credit Facility contains a similar requirement in respect of the
obligations thereunder) that prohibits the creation of any Lien on any assets of
a Person; provided, however, that (a) an agreement that establishes a maximum
ratio of unsecured debt to unencumbered assets, or of secured debt to total
assets, or that otherwise conditions a Person’s ability to encumber its assets
upon the maintenance of one or more specified ratios that limit such Person’s
ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, and (b) any
requirement for the grant in favor of the holders of Unsecured Debt of an equal
and ratable Lien in connection with a pledge of any property or asset to secure
the Notes shall not constitute a “Negative Pledge” for purposes of this
Agreement.
“Net Income” means the net income (or loss) of the Parent Guarantor and its
Subsidiaries on a consolidated basis for any period; provided, however, that Net
Income shall exclude (a)  gains and losses


A- 10

--------------------------------------------------------------------------------





which are (or would have been) classified as extraordinary for such period in
accordance with GAAP, (b) the net income of any Subsidiary of the Parent
Guarantor during such period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its organization documents or any
agreement, instrument or law applicable to such Subsidiary during such period,
except that the Parent Guarantor’s equity in any net loss of any such Subsidiary
for such period shall be included in determining Net Income, and (c) any income
(or loss) for such period of any Person if such Person is not a Subsidiary of
the Parent Guarantor, except that the Parent Guarantor’s equity in the net
income of any such Person for such period shall be included in Net Income up to
the aggregate amount of cash actually distributed by such Person during such
period to the Parent Guarantor or a Subsidiary as a Restricted Payment (and in
the case of a Restricted Payment to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to the Parent Guarantor as
described in clause (b) of this proviso).
“Net Operating Income” means, for any Property for any period, an amount equal
to (a) the aggregate gross revenues from the operations of such Property during
such period from tenants (other than Affiliates of either Constituent Company)
that were in occupancy and paying rent during such period, minus (b) the sum of
(1) all expenses and other proper charges incurred in connection with the
operation of such Property during such period (including accruals for real
estate taxes and insurance, but excluding debt service charges, income taxes,
depreciation, amortization, capital expenditures and expenses and other non-cash
expenses), and (2) an amount equal to the greater of (i) 2.50% of rents and
(ii) actual management fees paid in cash, which expenses and accruals shall be
calculated in accordance with GAAP.
“Non-Recourse Debt” means, for any Person, any Indebtedness of such Person in
which recourse of the applicable holder of such Indebtedness for non-payment is
limited to such holder’s Liens on a particular asset or group of assets (other
than for Customary Recourse Exceptions).
“Notes” is defined in Section 1.
“Obligations” is detailed in Section 13.1
“OFAC” is defined in Section 5.16(a).
“OFAC Listed Person” is defined in Section 5.16(a).
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Offering Materials” is defined in Section 5.3.
“Officer’s Certificate” means, with respect to any Person, a certificate of a
Senior Financial Officer or of any other officer of such Person whose
responsibilities extend to the subject matter of such certificate.
“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint


A- 11

--------------------------------------------------------------------------------





venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Parent Guarantor” is defined in the Preamble.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Permitted Liens” means Liens permitted by Section 10.5.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to ERISA, other than a Multiemployer Plan, that is or, within the
preceding six years, has been established or maintained, or to which
contributions are or, within the preceding six years, have been made or required
to be made, by the Parent Guarantor or any ERISA Affiliate or with respect to
which the Parent Guarantor or any ERISA Affiliate may have any liability.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Properties” means real estate properties owned by the Parent Guarantor or any
of its Subsidiaries, and “Property” means any one of the Properties.
“PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” means each Initial Purchaser and such Initial
Purchaser’s successors and assigns (so long as any such assignment complies with
Section 14.2), provided, however, that any Purchaser of a Note that ceases to be
the registered holder or a beneficial owner (through a nominee) of such Note as
the result of a transfer thereof pursuant to Section 14.2 shall cease to be
included within the meaning of “Purchaser” of such Note for the purposes of this
Agreement upon such transfer.
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“QPAM Exemption” is defined in Section 6.2(d).
“Recourse Debt” means, for any Person, Indebtedness of such Person that is not
Non-Recourse Debt; provided that, in the case of the Parent Guarantor and its
Subsidiaries, Indebtedness of a single-purpose entity which is secured by
substantially all of the assets of such single-purpose entity but for which
there is no recourse to the Parent Guarantor or any other Subsidiary (other than
with respect to Customary Recourse Exceptions) shall not be considered Recourse
Debt even if such Indebtedness is fully recourse to such single-purpose entity
and unsecured Guarantees with respect to Customary Recourse Exceptions provided
by the Parent Guarantor or any Subsidiary of mortgage loans to Subsidiaries or


A- 12

--------------------------------------------------------------------------------





Unconsolidated Affiliates shall not be Recourse Debt as long as no demand for
payment or performance thereof has been made.
“REIT” means a “real estate investment trust” under Sections 856 through 860 of
the Code.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Required Holders” means, at any time, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
either Constituent Company or any Affiliate).
“Responsible Officer” means, with respect to any Person, any Senior Financial
Officer and any other officer of such Person (a) with responsibility for the
administration of the relevant portion of this Agreement or (b) designated by a
Senior Financial Officer as such in a notice to the holders of the Notes.
“Restricted Payment” means any dividend or other distribution (whether in cash,
Securities or other property) with respect to any capital stock or other Equity
Interest of the Parent Guarantor or any of its Subsidiaries, or any payment
(whether in cash, Securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the Parent
Guarantor’s stockholders, partners or members (or the equivalent Person
thereof).
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Secured Debt” means, for any Person as of any date, Indebtedness of such Person
that is secured by a Lien.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933.
“Senior Financial Officer” means, with respect to any Person, the chief
executive officer, the chief financial officer, principal accounting officer,
vice president corporate finance, treasurer, assistant treasurer, controller,
comptroller or any other officer of such Person with similar responsibility. Any
reference to a “Senior Financial Officer” of the Issuer shall be deemed to refer
to a Senior Financial Officer of the Parent Guarantor, in its capacity as the
sole general partner of the Issuer.
“Significant Acquisition” means the acquisition of one or more Properties or
portfolios of Properties or operating businesses (a) in a single transaction for
a purchase price of not less than 10% of Total Asset Value as of the last day of
the then most recently ended Calculation Period, or (b) in two transactions
closed within a 30-consecutive day period for an aggregate purchase price of not
less than 10% of Total Asset Value as of the last day of the most recently ended
Calculation Period.


A- 13

--------------------------------------------------------------------------------





“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Source” is defined in Section 6.2.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Parent Guarantor.
“Subsidiary Guarantors” means, as of any date, all Subsidiaries of the Parent
Guarantor that have executed the Subsidiary Guaranty Agreement (or a Subsidiary
Guaranty Supplement), but excluding all Subsidiaries of the Parent Guarantor
that have been released from the Subsidiary Guaranty Agreement, and “Subsidiary
Guarantor” means any one of the Subsidiary Guarantors.
“Subsidiary Guaranty Agreement” is defined in Section 2.2.
“Subsidiary Guaranty Supplement” is defined in Section 9.8(a)(1).
“Substitute Purchaser” is defined in Section 22.
“Successor Entity” is defined in Section 10.2(c)(1).
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and


A- 14

--------------------------------------------------------------------------------





Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid- market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Tangible Net Worth” means, for the Parent and its Subsidiaries, as of any date,
(a) total equity on a consolidated basis determined in accordance with GAAP,
minus (b) all intangible assets on a consolidated basis determined in accordance
with GAAP plus (c) all depreciation determined in accordance with GAAP.
“Tax Matters Agreement” means that certain Tax Matters Agreement entered into as
of July 24, 2013, by and among the Parent Guarantor, the Issuer and each limited
partner of the Issuer named therein.
“Threshold Amount” means the lesser of (a) (1) with respect to Indebtedness
(other than under Swap Contracts), $80,000,000 in the case of Recourse Debt or
$150,000,000 in the case of Non-Recourse Debt and (2) with respect to Swap
Contracts, $80,000,000 and (b) such amounts as are the then lowest corresponding
threshold amounts for the triggering of a cross-default under any Material
Credit Facility, which, on the date of the Closing, are (1) with respect to
Indebtedness (other than under Swap Contracts), $80,000,000 in the case of
Recourse Debt and $150,000,000 in the case of Non-Recourse Debt and (2) in the
case of Swap Contracts, $80,000,000.
“Total Asset Value” means, for the Parent Guarantor and its Subsidiaries, as of
any date, the sum of (without duplication) the following: (a) an amount equal to
(1)(i) the aggregate Net Operating Income from all Properties owned or leased
(as ground lessee) by the Parent Guarantor and its Subsidiaries for the then
most recently ended Calculation Period, minus Net Operating Income attributable
to all Properties that were sold or otherwise Disposed of during the then most
recently ended Calculation Period minus (ii) the Annual Capital Expenditure
Adjustment with respect to such Properties, divided by (2) the Capitalization
Rate; provided that in no event shall the amounts calculated in this clause (a)
for any Property be less than zero; plus (b) in the case of any Property that is
owned or leased (as ground lessee) for more than one full fiscal quarter but
less than four full fiscal quarters, at the Issuer’s election (which election
shall be irrevocable) either (1) an amount equal to (i)(A) the Net Operating
Income from such Property for the period from the first day of the first full
fiscal quarter during which such Property was owned and operated through the end
of the last fiscal quarter in the most recently ended Calculation Period,
divided by the number of quarters in such period and multiplied by four minus
(B) the Annual


A- 15

--------------------------------------------------------------------------------





Capital Expenditure Adjustment with respect to such Property, divided by (ii)
the Capitalization Rate, or (2) the aggregate undepreciated book value in
accordance with GAAP of such Property; provided that in no event shall the
amounts calculated in this clause (b) for any Property be less than zero; plus
(c) the aggregate undepreciated book value in accordance with GAAP of all
Properties owned or leased (as ground lessee) by the Parent Guarantor and its
Subsidiaries for less than one full fiscal quarter and all unimproved land
holdings, mortgage or mezzanine loans, notes receivable and/or construction in
progress owned by the Parent Guarantor and its Subsidiaries; plus (d) without
duplication of the amounts included in clauses (a), (b), and (c) above with
respect to Unconsolidated Affiliates, the amounts described in clauses (a), (b),
and (c) above of each Unconsolidated Affiliate multiplied by the respective
Unconsolidated Affiliate Interest in such Unconsolidated Affiliate; plus (e) all
Unrestricted Cash; provided that (I) the aggregate amount of Total Asset Value
attributable to Investments in unimproved land holdings and construction in
progress (including Investments in the Equity Interests of Persons who own such
Properties and assets) shall be limited to 15% of Total Asset Value, (II) the
aggregate amount of Total Asset Value attributable to Investments in mortgages,
mezzanine loans and notes receivable (including Investments in the Equity
Interests of Persons who own such mortgages, mezzanine loans and notes
receivable) shall be limited to 15% of Total Asset Value, (III) the aggregate
amount of Total Asset Value attributable to Investments in Unconsolidated
Affiliates shall be limited to 30% of Total Asset Value and (IV) the aggregate
amount of Total Asset Value attributable to Investments in unimproved land
holdings and construction in progress (including Investments in the Equity
Interests of Persons who own such Properties and assets), mortgages, mezzanine
loans and notes receivable (including Investments in the Equity Interests of
Persons who own such mortgages, mezzanine loans and notes receivable) and
Unconsolidated Affiliates shall be limited to 35% of Total Asset Value, in each
case with any such excess being excluded from the calculation of Total Asset
Value.
“Total Indebtedness” means, as of any date, the sum of (a) all Indebtedness of
the Parent Guarantor and its Subsidiaries, on a consolidated basis, as of such
date, plus (b) without duplication of the amount included in clause (a) above
with respect to Unconsolidated Affiliates, the amount described in clause (a)
above of each Unconsolidated Affiliate multiplied by the respective
Unconsolidated Affiliate Interest in such Unconsolidated Affiliate.
“Total Secured Recourse Debt” means, as of any date, (a) all Secured Debt that
is Recourse Debt of the Parent Guarantor and its Subsidiaries on a consolidated
basis as of such date, plus (b) without duplication of the amount included in
clause (a) above with respect to Unconsolidated Affiliates, all Secured Debt
that is Recourse Debt of each Unconsolidated Affiliate multiplied by the
respective Unconsolidated Affiliate Interest in such Unconsolidated Affiliate.
“Total Secured Debt” means, as of any date, the sum of (a) all Secured Debt of
the Parent Guarantor and its Subsidiaries on a consolidated basis as of such
date, plus (b) without duplication of the amount included in clause (a) above
with respect to Unconsolidated Affiliates, all Secured Debt of each
Unconsolidated Affiliate multiplied by the respective Unconsolidated Affiliate
Interest in such Unconsolidated Affiliate.
“Total Unsecured Debt” means, as of any date, the sum of (a) all Unsecured Debt
of the Parent Guarantor and its Subsidiaries on a consolidated basis as of such
date, plus (b) without duplication of the amount included in clause (a) above
with respect to Unconsolidated Affiliates, all Unsecured Debt of each
Unconsolidated Affiliate multiplied by the respective Unconsolidated Affiliate
Interest in such Unconsolidated Affiliate.


A- 16

--------------------------------------------------------------------------------





“Unconsolidated Affiliate” means an Affiliate of the Parent Guarantor whose
financial statements are not required to be consolidated with the financial
statements of the Parent Guarantor in accordance with GAAP.
“Unconsolidated Affiliate Interest” means, with respect to any Unconsolidated
Affiliate at any time, the fraction expressed as a percentage, obtained by
dividing (a) the total book value in accordance with GAAP (but determined
without giving effect to any depreciation) of all Equity Interests in such
Unconsolidated Affiliate held by the Parent Guarantor and its Subsidiaries at
such time by (b) the total book value in accordance with GAAP (but determined
without giving effect to any depreciation) of all outstanding Equity Interests
in such Unconsolidated Affiliate at such time.
“Unencumbered Asset Value” means, for the Parent Guarantor and its Subsidiaries,
as of any date, the sum of (without duplication) the following: (a) an amount
equal to (1)(i) the aggregate Net Operating Income from all Unencumbered
Properties owned or leased (as ground lessee) for the then most recently ended
Calculation Period, minus (ii) the aggregate Annual Capital Expenditure
Adjustment with respect to such Unencumbered Properties, divided by (2) the
Capitalization Rate; provided that in no event shall the amounts calculated in
this clause (a) for any Unencumbered Property be less than zero; plus (b) in the
case of any Unencumbered Property that is owned or leased (as ground lessee) for
more than one full but less than four full fiscal quarters, at the Issuer’s
election (which election shall be irrevocable) either (1) an amount equal to
(i)(A) the Net Operating Income from such Unencumbered Property for the period
from the first day of the first full fiscal quarter during which such
Unencumbered Property was owned and operated through the end of the last fiscal
quarter in the most recently ended Calculation Period, divided by the number of
quarters in such period and multiplied by four minus (B) the Annual Capital
Expenditure Adjustment with respect to such Unencumbered Property, divided by
(ii) the Capitalization Rate, or (2) the aggregate undepreciated book value in
accordance with GAAP of such Unencumbered Property; provided that in no event
shall the amounts calculated in this clause (b) for any Unencumbered Property be
less than zero; plus (c) the aggregate undepreciated book value in accordance
with GAAP of all Unencumbered Properties owned or leased (as ground lessee) by
the Parent Guarantor and its Subsidiaries for less than one full fiscal quarter;
plus (d) without duplication of the amounts included in clauses (a), (b), and
(c) above with respect to Unconsolidated Affiliates, the amounts described in
clauses (a), (b), and (c) above of each Unconsolidated Affiliate multiplied by
the respective Unconsolidated Affiliate Interest in such Unconsolidated
Affiliate; provided that (a) the amount attributable to any single Unencumbered
Property shall be limited to twenty percent (20%) of Unencumbered Asset Value
and (b) the amount attributable to Unencumbered Properties owned by Subsidiaries
that are not Wholly-Owned Subsidiaries of the Parent Guarantor or any
Wholly-Owned Subsidiary of the Parent Guarantor shall be limited to 20% of
Unencumbered Asset Value.
“Unencumbered Interest Coverage Ratio” means, as of any date, the ratio of
(a) Unencumbered NOI to (b) Unsecured Interest Expense; provided that (1) for
purposes of clause (a) of this definition, in the case of any acquisition or
Disposition of any direct or indirect interest in any Unencumbered Property
(including through the acquisition or Disposition of Equity Interests) by the
Parent Guarantor and its Subsidiaries during the most-recently ended Calculation
Period, Unencumbered NOI will be adjusted in a manner reasonably acceptable to
the Required Holders (i) in the case of an acquisition, by adding thereto an
amount equal to the acquired Unencumbered Property’s actual Unencumbered NOI
(computed as if such Unencumbered Property was owned by the Parent Guarantor and
its Subsidiaries for the entire Calculation Period) generated during the portion
of such Calculation Period that such Unencumbered Property was not owned by the
Parent Guarantor and its Subsidiaries, and (ii) in the case of a Disposition,


A- 17

--------------------------------------------------------------------------------





by subtracting therefrom an amount equal to the actual Unencumbered NOI
generated by such Unencumbered Property so disposed of during such Calculation
Period (computed as if such Unencumbered Property was Disposed of by the Parent
Guarantor and its Subsidiaries prior to the first day of such Calculation
Period) and (2) for purposes of clause (b) of this definition, Unsecured
Interest Expense for the most-recently ended Calculation Period shall be
adjusted on a pro forma basis in a manner reasonably acceptable to the Required
Holders to reflect any Unsecured Debt incurred, assumed, repaid, retired or
defeased, as the case may be, in connection with the acquisition or Disposition
of any direct or indirect interest in Unencumbered Property (including through
the acquisition or Disposition of Equity Interests) by the Parent Guarantor and
its Subsidiaries during such Calculation Period as though such Unsecured Debt
was incurred, assumed, repaid, retired or defeased, as the case may be, on the
first day of such Calculation Period.
“Unencumbered NOI” means Net Operating Income from all Unencumbered Properties
for the most recently ended Calculation Period.
“Unencumbered Properties” means, as of any date, each Eligible Unencumbered
Property identified by the Constituent Companies in the most-recent Unencumbered
Property Report delivered to the holders of Notes, and “Unencumbered Property”
means any one of the Unencumbered Properties.
“Unencumbered Property Report” means a report in substantially the form of
Schedule 7.2(c) or such other form as shall be approved by the Required Holders.
“United States Person” has the meaning set forth in section 7701(a)(30) of the
Code.
“Unmatured Surviving Obligation” means, at any time, any obligation that is not
due and payable (and for which no claim with respect thereto has been asserted
or demanded) at such time and by the terms of the Agreement, any Note or the
Subsidiary Guaranty Agreement.
“Unrestricted Cash” means, as of any date, an amount equal to all cash and cash
equivalents of the Parent Guarantor and its Subsidiaries that are not subject to
a Lien (other than customary Liens in favor of any depositary bank where such
cash is maintained) or Negative Pledge (other than pursuant to a customary
account agreement with the applicable depositary bank).
“Unsecured Debt” means, for any Person, Indebtedness of such Person that is not
Secured Debt. For purposes hereof, Unsecured Debt of a Person shall include
Indebtedness of such Person that is secured solely by Liens on Equity Interests
issued by such Person or any Affiliate of such Person.
“Unsecured Interest Expense” means, as of any date of determination, Interest
Expense on the Total Unsecured Debt for the most recently ended Calculation
Period.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001.
“U.S. Economic Sanctions” is defined in Section 5.16(a).


A- 18

--------------------------------------------------------------------------------





“Wholly-Owned” means, with respect to the ownership by any Person of any
Property, that 100% of the title to such Property is held directly or indirectly
by, or 100% of such Property is leased pursuant to an Acceptable Ground Lease
directly or indirectly by, such Person.
“Wholly-Owned Subsidiary” means, with respect to any Person on any date, any
corporation, partnership, limited liability company or other entity of which
100% of the Equity Interests and 100% of the ordinary voting power are, as of
such date, owned and Controlled by such Person.




A- 19

--------------------------------------------------------------------------------






Form of Guaranteed Senior Note
Rexford Industrial Realty, L.P.


3.93% Guaranteed Senior Note Due July 13, 2027
No. R-__
 
 
 
_____ __, 20__
$________
 
 
 
PPN: 76169* AB3





For Value Received, the undersigned, Rexford Industrial Realty, L.P. (herein
called the “Issuer”), a limited partnership organized and existing under the
laws of the State of Maryland, hereby promises to pay to ____________, or
registered assigns, the principal sum of _____________________ Dollars (or so
much thereof as shall not have been prepaid) on July 13, 2027 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 3.93% per annum from the
date hereof, payable quarterly, on the thirteenth day of January, April, July
and October in each year, commencing with the January 13, April 13, July 13 or
October 13 next succeeding the date hereof, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, (1) on any overdue payment of interest and (2) during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make-Whole Amount, at a rate per annum from time to time equal to
the greater of (i) 5.93% or (ii) 2.00% over the rate of interest publicly
announced by JPMorgan Chase Bank, N.A. from time to time in New York, New York
as its “base” or “prime” rate, payable semiannually as aforesaid (or, at the
option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, N.A. in New York, New York or at such other place as the
Issuer shall have designated by written notice to the holder of this Note as
provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Guarantee Agreement, dated as of July 13, 2017
(as from time to time amended, the “Note Purchase Agreement”), between the
Issuer, Rexford Industrial Realty, Inc., a Maryland corporation, and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 21 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.3 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Issuer
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Issuer
will not be affected by any notice to the contrary.


Schedule 1
(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------





This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.




 
 
Rexford Industrial Realty, L.P.
 
By
 
 
Its
 





S-1- 2

--------------------------------------------------------------------------------






Form of Opinion of Special Counsel
to the Company






Schedule 4.4(a)(1)
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------






Form of Opinion of Maryland Counsel
to the Company






Schedule 4.4(a)(2)
(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------






Form of Opinion of Special Counsel
to The Purchasers
The closing opinion of Schiff Hardin LLP, special counsel to the Purchasers,
called for by Section 4.4(b) of the Agreement, shall be dated the date of the
Closing and addressed to the Purchasers, shall be satisfactory in form and
substance to the Purchasers and shall be to the effect that:
1.    The Issuer is a limited partnership in good standing under the laws of the
State of Maryland.
2.    The Parent Guarantor is a corporation in good standing under the laws of
the State of Maryland.
3.    The Agreement and the Notes being delivered on the date hereof constitute
the legal, valid and binding contracts of the Issuer enforceable against the
Issuer in accordance with their respective terms.
4.    The Agreement constitutes the legal, valid and binding contract of the
Parent Guarantor enforceable against the Parent Guarantor in accordance with its
terms.
5.    The issuance, sale and delivery of the Notes being delivered on the date
hereof under the circumstances contemplated by this Agreement do not, under
existing law, require the registration of such Notes under the Securities Act or
the qualification of an indenture under the Trust Indenture Act of 1939.
The opinion of Schiff Hardin LLP shall also state that the opinions of Latham &
Watkins LLP and Venable LLP are satisfactory in scope and form to Schiff Hardin
LLP and that, in its opinion, the Purchasers are justified in relying thereon.
The opinion of Schiff Hardin LLP is limited to the laws of the State of New York
and the federal laws of the United States.
With respect to matters of fact upon which such opinion is based, Schiff Hardin
LLP may rely on appropriate certificates of public officials and officers of the
Constituent Companies and upon representations of the Constituent Companies and
the Purchasers delivered in connection with the issuance and sale of the Notes.






Schedule 4.4(b)
(to Note Purchase and Guarantee Agreement)

--------------------------------------------------------------------------------






Disclosure Materials




1.
Company Presentation, dated as of May 31, 2017.

2.
Proforma NOI for Q2, 2017 regarding acquisition of Rancho Pacifica.

3.
Investment Memo for Rancho Pacifica.

4.
Investment Memo for Safari Business Park.

5.
Pro Forma Debt Calculation as of March 31, 2017.

6.
That certain Form 10-K/A of Parent Guarantor (SEC File Number: 001-36008),
effective as of December 31, 2015.

7.
That certain Form 10-K/A of Parent Guarantor (SEC File Number: 001-36008),
effective as of December 31, 2016.

8.
That certain Form 10-Q of Parent Guarantor (SEC File Number: 001-36008),
effective as of March 31, 2017.







Schedule 5.3
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------






Subsidiaries of the Parent Guarantor and Ownership of
Subsidiary Stock; Senior Officers and Directors




1. Subsidiaries of the Parent Guarantor and Ownership of Subsidiary Stock
Subsidiary
Ownership Percentage
Owner
Jurisdiction
Rexford Industrial Realty, L.P.
100% General Partnership Interest
Rexford Industrial Realty, Inc.
Maryland
Rexford Business Center – Fullerton, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
Rexford Industrial – 1065 Walnut, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – 228th Street, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – 2980 San Fernando, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – 301 N Figueroa, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – 3233 Mission Oaks, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – 5421 Argosy, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – 9615 Norwalk, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – Alton, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – Corona Sherborn, LLC
100% Membership Interest
REXR REIT Holdings I, LLC
Delaware
Rexford Industrial – Fairview, LLC
100% Membership Interest
REXR REIT Holdings I, LLC
Delaware
Rexford Industrial – Gale, LLC
100% Membership Interest
REXR REIT Holdings I, LLC
Delaware
Rexford Industrial – Gilbert LaPalma, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
Rexford Industrial – Harbor, LLC
100% Membership Interest
REXR REIT Holdings II, LLC
Delaware
Rexford Industrial – Hindry, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – Holland, LLC
100% Membership Interest
REXR REIT Holdings I, LLC
Delaware
Rexford Industrial – Icon, LLC
100% Membership Interest
REXR REIT Holdings I, LLC
Delaware
Rexford Industrial – Imperial Highway, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – Industry Way, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – Jurupa, LLC
100% Membership Interest
REXR REIT Holdings II, LLC
Delaware



Schedule 5.4
(to Note Purchase and Guarantee Agreement)





--------------------------------------------------------------------------------





Subsidiary
Ownership Percentage
Owner
Jurisdiction
Rexford Industrial – Madera Industrial, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
Rexford Industrial – Nelson, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – Safari, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – SDLAOC, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – Stowe, LLC
100% Membership Interest
REXR REIT Holdings II, LLC
Delaware
Rexford Industrial – Vanowen, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
Rexford Industrial – Western, LLC
100% Membership Interest
REXR REIT Holdings I, LLC
Delaware
Rexford Industrial Realty and Management, Inc.
100% Equity Interest
Rexford Industrial Realty, L.P.
California
REXR REIT, Inc.
99.93% Equity Interest
Rexford Industrial Realty, L.P.
Delaware
REXR REIT Holdings I, LLC
100% Membership Interest
REXR REIT, Inc.
Delaware
REXR REIT Holdings II, LLC
100% Membership Interest
REXR REIT, Inc.
Delaware
RIF I - Alameda, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF I - Don Julian, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF I - Lewis Road, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF I - Monrovia, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF I - Mulberry, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF I - Oxnard, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF I - Valley Blvd., LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF I - Walnut, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF II - Bledsoe Avenue, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF II - Crocker, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF II - Easy Street, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF II - First American Way, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF II - La Jolla Sorrento Business Park, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF II - Orangethorpe, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF II - Orangethorpe TIC, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF II - Pioneer Avenue, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF III - 157th Street, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF III - Archibald, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF III - Avenue Stanford, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California



S-5.4-2

--------------------------------------------------------------------------------





Subsidiary
Ownership Percentage
Owner
Jurisdiction
RIF III - Broadway, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF III - Empire Lakes, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF III - Impala, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF III - Irwindale, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF III - Santa Fe Springs, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF III - Yarrow Drive, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF III - Yarrow Drive II, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - Burbank, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - Central Avenue, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - Cornerstone, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - East 46th Street, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - Enfield, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - Glendale, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - Grand, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - Harbor Warner, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - Long Carson, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - Newton, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - Poinsettia, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - San Gabriel, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF IV - West 33rd Street, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - 240th Street, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - 3360 San Fernando, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Arrow Business Center, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Arroyo, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Benson, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Calle Perfecto, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Calvert, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Campus Avenue, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Del Norte, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - GGC Alcorn, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Glendale Commerce Center, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California



S-5.4-3

--------------------------------------------------------------------------------





Subsidiary
Ownership Percentage
Owner
Jurisdiction
RIF V - Golden Valley, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Grand Commerce Center, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Jersey, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
RIF V - MacArthur, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Mission Oaks, LLC
100% Membership Interest
RIF V - SPE Owner, LLC
California
RIF V - Normandie Business Center, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Odessa, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Paramount Business Center, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - Shoemaker Industrial Park, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - SPE Manager, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California
RIF V - SPE Owner, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
Delaware
RIF V - Vinedo, LLC
100% Membership Interest
Rexford Industrial Realty, L.P.
California



2. Parent Guarantor Senior Officers and Directors


Name
Position
Howard Schwimmer
Co-Chief Executive Officer and Director
Michael S. Frankel
Co-Chief Executive Officer and Director
Adeel Khan
Chief Financial Officer
David Lanzer
General Counsel and Secretary
Richard S. Ziman
Director
Robert L. Antin
Director
Peter E. Schwab
Director
Steven G. Good
Director
Tyler H. Rose
Director





S-5.4-4

--------------------------------------------------------------------------------








Financial Statements




1.
That certain Form 10-K/A of Parent Guarantor (SEC File Number: 001-36008),
effective as of December 31, 2015.

2.
That certain Form 10-K/A of Parent Guarantor (SEC File Number: 001-36008),
effective as of December 31, 2016.

3.
That certain Form 10-Q of Parent Guarantor (SEC File Number: 001-36008),
effective as of March 31, 2017.





Schedule 5.5
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------






Existing Indebtedness
1. Secured Indebtedness
Debt Description (Obligor, Obligee, Collateral)
Outstanding Balance (in thousands) 1
Guarantees
Obligor: RIF I - Don Julian, LLC, RIF I - Lewis Road, LLC, RIF I - Oxnard, LLC,
RIF I - Walnut, LLC, Rexford Business Center - Fullerton, LLC, Rexford
Industrial - Madera Industrial, LLC, and RIF III - Irwindale, LLC
$59,282
Unsecured non-recourse Guaranty by Parent Guarantor
Obligee: Bank of America, N.A. (Lender)
 
 
Collateral: 15241-15277, 15317-15339 Don Julian Rd.,City of Industry, CA, 300 S.
Lewis Rd. Camarillo, CA, 2220-2260 Camino Del Sol, Oxnard, CA, 2300-2386 East
Walnut Ave., Fullerton, CA, 2950 N. Madera Road, Simi Valley, CA, 5715 Arrow
Hwy, Irwindale, CA, and the two (2) Swap Contracts (Effective 1/15/15 and
7/15/15)
 
 
Obligor: Rexford Industrial - Gilbert La Palma, LLC
$2,839
None.
Obligee: American Security Insurance Company (Lender)
 
 
Collateral: 1100-1179 N. Gilbert Street and 2353-73 W. La Palma Ave, Anaheim, CA
 
 
Obligor: Rexford Industrial - Imperial Highway, LLC
$5,121
None.
Obligee: Lincoln National Life Insurance Company (Lender)
 
 
Collateral: 12907 Imperial Highway, Los Angeles, CA
 
 















































______________________________________
1 Note: Loan balances as of June 30, 2017


Schedule 5.15(a)
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------





2. Unsecured Indebtedness
Debt Description (Obligor, Obligee)
Outstanding Balance (in thousands) 2
Payment and/or Recourse Guarantees
$100MM Term Loan Facility, $350MM Revolving Credit Facility
$100,000 (Term Loan), $72,000 (Revolving Loan)
Non-recourse Guaranty by Subsidiary Guarantors
Obligor: Issuer and Parent Guarantor
 
 
Obligee: Citibank, N.A. (Administrative Agent) and the Lenders party thereto
 
 
Term Loan fixed with two (2) swap contracts (Effective 8/14/15 and 2/16/16)
 
 
$225MM Term Loan Facility
$225,000
Non-recourse Guaranty by Subsidiary Guarantors
Obligor: Issuer and Parent Guarantor
 
 
 
 
 
Obligee: PNC Bank (Administrative Agent) and the Lenders party thereto
 
 
$100MM Senior Notes
$100,000
Non-recourse Guaranty by Subsidiary Guarantors
Obligor: Issuer and Parent Guarantor
 
 
Obligee: The note purchasers party thereto
 
 



3. Limitations on Indebtedness


1.
Credit Agreement, dated as of January 14, 2016, by and among Rexford Industrial
Realty, L.P., as Borrower, Rexford Industrial Realty Inc., as Parent, PNC Bank,
National Association, as Administrative Agent, and the other parties party
thereto, as amended by that certain First Amendment to Credit Agreement, dated
February 23, 2016, and that certain Second Amendment to Credit Agreement, dated
June 30, 2016.



2.
Second Amended & Restated Credit Agreement, dated February 14, 2017, by and
among Rexford Industrial Realty, L.P., as Borrower, Rexford Industrial Realty,
Inc., as Parent, Citibank, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer, and the other parties party thereto.



3.
Note Purchase and Guarantee Agreement, dated July 16, 2015, by and among Rexford
Industrial Realty, L.P., as the Issuer, Rexford Industrial Realty, Inc., as the
Parent Guarantor, and each of the purchasers party thereto, as amended by that
certain First Amendment to Note Purchase and Guarantee Agreement, dated June 30,
2016.













 
_____________________________________
2 Note: Loan balances as of June 30, 2017


Schedule 5.15(a)
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------








Form of Unencumbered Property Report


Financial Statement Date: __________


To: The holders of Notes (as defined below)


Ladies and Gentlemen:


Reference is made to that certain Note Purchase and Guarantee Agreement dated as
of July 13, 2017 (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Note Purchase Agreement”), by and
among Rexford Industrial Realty, L.P., a Maryland limited partnership (the
“Issuer”), Rexford Industrial Realty, Inc., a Maryland corporation and the sole
general partner and a limited partner of the Issuer (the “Parent Guarantor,” and
together with the Issuer, the “Constituent Companies” and individually, a
“Constituent Company”), and each of the institutional investors named on
Schedule B attached to said Note Purchase Agreement (collectively, the “Initial
Purchasers”), providing for, among other things, the issue and sale by the
Issuer to the Initial Purchasers of $125,000,000 aggregate principal amount of
its 3.93% Guaranteed Senior Notes due July 13, 2027 (the “Notes”).


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [________________] of the Parent Guarantor, and that, as such,
he/she is authorized to execute and deliver this Unencumbered Property Report to
each of you on the behalf of the Parent Guarantor, for itself and on behalf of
the Issuer, and that the information relating to the Unencumbered Properties set
forth on Schedule 1 attached hereto is true and accurate on and as of the date
of this Certificate.


[Signature Page Follows]


Schedule 7.2(c)
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------





In Witness Whereof, the undersigned has executed this Certificate as of
__ ________, 20__.
 


 
Rexford Industrial Realty, Inc.,
as Parent Guarantor
 
 
 
By ____________________________
 
Its



S-7.2(c)-2

--------------------------------------------------------------------------------





a72c.jpg [a72c.jpg]


S-7.2(c)-3

--------------------------------------------------------------------------------






Existing Investments


Subsidiary Name
Equity Investment
Issuer
RIF V - Mission Oaks, LLC (DE)
15% (DE) LLC Membership Interests
DR Mission Oaks LLC (DE)





Schedule 10.6
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------






Form of Subsidiary Guaranty Agreement




(See Attached)




Schedule SGA
(to Note Purchase and Guarantee Agreement)



--------------------------------------------------------------------------------








Execution Version
 
 
 
 
 





















SUBSIDIARY GUARANTY AGREEMENT






















Dated as of July 13, 2017
























Re:






$125,000,000 3.93% Guaranteed Senior Notes due July 13, 2027 of
Rexford Industrial Realty, L.P.
 
 
 
 
 










--------------------------------------------------------------------------------







TABLE OF CONTENTS


SECTION
 
HEADING
Page
 
 
 
 
SECTION 1.
 
Definitions
2
SECTION 2.
 
Guaranty of Notes and Note Purchase Agreement
2
SECTION 3.
 
Guaranty of Payment and Performance
3
SECTION 4.
 
General Provisions Relating to the Guaranty
4
SECTION 5.
 
Representations and Warranties of the Guarantors
8
SECTION 6.
 
Amendments, Waivers and Consents
10
SECTION 7.
 
Notices
11
SECTION 8.
 
Miscellaneous
11
 
 
 
 
Exhibit A
—
Guaranty Supplement
 














--------------------------------------------------------------------------------








SUBSIDIARY GUARANTY AGREEMENT






Re:




$125,000,000 3.93% Guaranteed Senior Notes due July 13, 2027
of
Rexford Industrial Realty, L.P.
    






This SUBSIDIARY GUARANTY AGREEMENT dated as of July 13, 2017 (this “Guaranty”)
is entered into on a joint and several basis by each of the undersigned,
together with any entity which may become a party hereto by execution and
delivery of a Guaranty Supplement in substantially the form set forth as Exhibit
A hereto (a “Guaranty Supplement”) (which parties are hereinafter referred to
individually as a “Guarantor” and collectively as the “Guarantors”).


R E C IT A L S


A. Rexford Industrial Realty, Inc., a Maryland corporation (the “Parent”), is
the general partner of Rexford Industrial Realty, L.P., a limited partnership
organized under the laws of the State of Delaware (the “Issuer”; the Parent and
the Issuer are sometimes collectively referred to herein as the “Constituent
Companies”). Each Guarantor is a direct or indirect wholly-owned Subsidiary of a
Constituent Company.


B. The Constituent Companies have entered into a Note Purchase and Guarantee
Agreement dated as of July 13, 2017 (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Note Purchase Agreement”)
with each of the institutional investors named on Schedule A attached to said
Note Purchase Agreement (collectively, the “Initial Purchasers”), providing for,
among other things, the issue and sale by the Issuer to the Initial Purchasers
of $125,000,000 aggregate principal amount of its 3.93% Guaranteed Senior Notes
due July 13, 2027 (the “Notes”). The Initial Purchasers together with their
respective successors and assigns are collectively referred to herein as the
“Holders.”


C. The Initial Purchasers have required as a condition of their purchase of the
Notes that the Constituent Companies cause each of the undersigned to enter into
this Guaranty and, as set forth in Section 9.8(a) of the Note Purchase
Agreement, to cause certain other Subsidiaries from time to time to enter into a
Guaranty Supplement, and the Constituent Companies have agreed to cause each of
the undersigned to execute this Guaranty and to cause each such other Subsidiary
to execute a Guaranty Supplement, in each case in order to induce the Initial
Purchasers to purchase the Notes and thereby benefit the Issuer and its
Subsidiaries by providing funds to the Issuer for the purposes described in
Section 5.14 of the Note Purchase Agreement.


NOW, THEREFORE, as required by Section 4.11 of the Note Purchase Agreement and
in


1

--------------------------------------------------------------------------------





consideration of the premises and other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, each Guarantor does
hereby covenant and agree, jointly and severally, as follows:


SECTION 1.    DEFINITIONS.


Capitalized terms used herein shall have the meanings set forth in the Note
Purchase
Agreement unless defined herein or the context shall otherwise require.


SECTION 2.    GUARANTY OF NOTES AND NOTE PURCHASE AGREEMENT.


(a) Each Guarantor jointly and severally does hereby irrevocably, absolutely and
unconditionally guarantee unto the Holders: (1) the full and prompt payment of
the principal of, Make-Whole Amount, if any, and interest (including, without
limitation, any interest on any overdue principal, Make-Whole Amount, if any,
interest accruing after the commencement of any bankruptcy or similar
proceeding, and any additional interest that would accrue but for the
commencement of such proceeding and, to the extent permitted by applicable law,
on any overdue interest) on the Notes from time to time outstanding, as and when
such payments shall become due and payable whether by lapse of time, upon
redemption or prepayment, by extension or by acceleration or declaration or
otherwise in federal or other immediately available funds of the United States
of America which at the time of payment or demand therefor shall be legal tender
for the payment of public and private debts, (2) the full and prompt performance
and observance by the Issuer of each and all of the obligations, covenants and
agreements required to be performed or owed by the Issuer under the terms of the
Notes, (3) the full and prompt performance and observance by each Constituent
Company of each and all of the obligations, covenants and agreements required to
be performed or owed by such Constituent Company under the terms of the Note
Purchase Agreement and (4) the full and prompt payment, upon demand by any
Holder, of all costs and expenses, legal or otherwise (including reasonable
attorneys’ fees), if any, payable by the Issuer pursuant to Section 12.4 of the
Note Purchase Agreement or the Constituent Companies pursuant to Section 16.1 of
the Note Purchase Agreement, or as shall have been expended or incurred in the
protection or enforcement of any rights, privileges or liabilities in favor of
the Holders under or in respect of this Guaranty or in any consultation or
action in connection therewith or herewith.


(b) To the extent that any Guarantor shall make a payment hereunder (a
“Payment”) which, together with all other Payments made by such Guarantor, and
taking into account all other Payments previously or concurrently made by any of
the other Guarantors, exceeds the amount which such Guarantor would otherwise
have paid if each Guarantor had paid the aggregate obligations satisfied by such
Payment(s) in the same proportion as such Guarantor’s Allocable Amount (as
hereinafter defined) in effect immediately prior to such Payment bore to the
Aggregate Allocable Amount (as hereinafter defined) in effect immediately prior
to the making of such Payment, then such Guarantor shall be entitled to
contribution and indemnification from, and be reimbursed by, each of the other
Guarantors for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Payment; provided that
each Guarantor covenants and agrees that such right of contribution and
indemnification and any and all claims of such Guarantor against any other
Guarantor, any endorser or against any of their property shall be junior and
subordinate in right of payment to the prior indefeasible final payment in cash
in full of all of the Notes and satisfaction by the Constituent Companies of
their obligations under the Note


2

--------------------------------------------------------------------------------





Purchase Agreement and by the Guarantors of their obligations under this
Guaranty and the Guarantors shall not take any action to enforce such right of
contribution and indemnification, and the Guarantors shall not accept any
payment in respect of such right of contribution and indemnification, until all
of the Notes and all amounts payable by the Guarantors hereunder have
indefeasibly been finally paid in cash in full and all of the obligations of the
Constituent Companies under the Note Purchase Agreement and of the Guarantors
under this Guaranty have been satisfied.


As of any date of determination, (1) the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount which could then be claimed by the Holders
under this Guaranty without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the United States Bankruptcy Code (11 U.S.C. Sec.
101 et. seq.) or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law; and (2) the
“Aggregate Allocable Amount” shall be equal to the sum of the Allocable Amount
of all Guarantors.


This clause (b) is intended only to define the relative rights of the
Guarantors, and nothing set forth in this clause (b) is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts to the Holders as and when the same shall become due and payable in
accordance herewith.


Each Guarantor acknowledges that the rights of contribution and indemnification
hereunder shall constitute an asset in favor of any Guarantor to which such
contribution and indemnification is owing.


SECTION 3. GUARANTY OF PAYMENT AND PERFORMANCE.


This is an irrevocable, absolute and unconditional guarantee of payment and
performance (and not merely of collection) and each Guarantor hereby waives, to
the fullest extent permitted by law, any right to require that any action on or
in respect of any Note or the Note Purchase Agreement be brought against either
Constituent Company or any other Person or that resort be had to any direct or
indirect security for the Notes or for this Guaranty or any other remedy. Any
Holder may, at its option, proceed hereunder against any Guarantor in the first
instance to collect monies when due, the payment of which is guaranteed hereby,
without first proceeding against either Constituent Company or any other Person
and without first resorting to any direct or indirect security for the Notes or
for this Guaranty or any other remedy. The liability of each Guarantor hereunder
shall in no way be affected or impaired by any acceptance by any Holder of any
direct or indirect security for, or other guaranties of, any Indebtedness,
liability or obligation of either Constituent Company or any other Person to any
Holder or by any failure, delay, neglect or omission by any Holder to realize
upon or protect any such guarantees, Indebtedness, liability or obligation or
any notes or other instruments evidencing the same or any direct or indirect
security therefor or by any approval, consent, waiver, or other action taken, or
omitted to be taken by any such Holder.


The covenants and agreements on the part of the Guarantors herein contained
shall take effect as joint and several covenants and agreements, and references
to the Guarantors shall take effect as references to each of them and none of
them shall be released from liability hereunder by reason of the guarantee
ceasing to be binding as a continuing security on any other of them.


3

--------------------------------------------------------------------------------





SECTION 4.    GENERAL PROVISIONS RELATING TO THE GUARANTY.


(a) Each Guarantor hereby consents and agrees that any Holder or Holders from
time to time, with or without any further notice to or assent from any other
Guarantor may, without in any manner affecting the liability of any Guarantor
under this Guaranty, and upon such terms and conditions as any such Holder or
Holders may deem advisable:


(1) extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any Indebtedness, liability or obligation of the Issuer or of any
other Person (including, without limitation, any other Guarantor) secondarily or
otherwise liable for any Indebtedness, liability or obligation of the Issuer on
the Notes, or waive any Default or Event of Default with respect thereto, or
waive, modify, amend or change any provision of the Note Purchase Agreement, any
other agreement or waive this Guaranty; or


(2) sell, release, surrender, modify, impair, exchange or substitute any and all
property, of any nature and from whomsoever received, held by, or for the
benefit of, any such Holder as direct or indirect security for the payment or
performance of any Indebtedness, liability or obligation of the Issuer or of any
other Person (including, without limitation, any other Guarantor) secondarily or
otherwise liable for any Indebtedness, liability or obligation of the Issuer on
the Notes; or


(3) settle, adjust or compromise any claim of the Issuer against any other
Person (including, without limitation, any other Guarantor) secondarily or
otherwise liable for any Indebtedness, liability or obligation of the Issuer on
the Notes.


Each Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives, to the fullest extent permitted by law, any
and all defenses, counterclaims or offsets which it might or could have by
reason thereof, it being understood that such Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder until all of the Notes and
all amounts payable by the Guarantors hereunder have indefeasibly been finally
paid in cash in full and all of the obligations of the Constituent Companies
under the Note Purchase Agreement and of the Guarantors under this Guaranty have
been satisfied.


(b)    Each Guarantor hereby waives, to the fullest extent permitted by law:


(1) notice of acceptance of this Guaranty by the Holders or of the creation,
renewal or accrual of any liability of either Constituent Company, present or
future, or of the reliance of such Holders upon this Guaranty (it being
understood that every Indebtedness, liability and obligation described in
Section 2 hereof shall conclusively be presumed to have been created, contracted
or incurred in reliance upon the execution of this Guaranty);


(2) demand of payment by any Holder from either Constituent Company or any other
Person (including, without limitation, any other Guarantor) indebted in any
manner on or for any of the Indebtedness, liabilities or obligations hereby
guaranteed; and


4

--------------------------------------------------------------------------------





(3) presentment for the payment by any Holder or any other Person of the Notes
or any other instrument, protest thereof and notice of its dishonor to any party
thereto and to such Guarantor.


The obligations of each Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination (other than termination upon the indefeasible payment
in cash in full of all of the Notes and all amounts payable by the Guarantors
hereunder and the satisfaction of all of the obligations of the Constituent
Companies under the Note Purchase Agreement and of the Guarantors under this
Guaranty), whether by reason of any claim of any character whatsoever or
otherwise and shall not be subject to any defense, set-off, counterclaim (other
than any compulsory counterclaim), recoupment or termination whatsoever.


(c) The obligations of the Guarantors hereunder shall be binding upon the
Guarantors and their successors and assigns, shall remain in full force and
effect until all of the Notes and all amounts payable by the Guarantors
hereunder have indefeasibly been finally paid in cash in full and all of the
obligations of the Constituent Companies under the Note Purchase Agreement and
of the Guarantors under this Guaranty have been satisfied, and shall remain in
full force and effect irrespective of:


(1) the genuineness, validity, regularity or enforceability of the Notes, the
Note Purchase Agreement or any other agreement or any of the terms of any
thereof, the continuance of any obligation on the part of the Issuer or any
other Person on or in respect of the Notes or either Constituent Company under
the Note Purchase Agreement or any other agreement or the power or authority or
the lack of power or authority of the Issuer to issue the Notes or either
Constituent Company to execute and deliver the Note Purchase Agreement, or any
other agreement or of any Guarantor to execute and deliver this Guaranty or to
perform any of its obligations hereunder or the existence or continuance of
either Constituent Company or any other Person as a legal entity; or
(2) any default, failure or delay, willful or otherwise, in the performance by
either Constituent Company, any Guarantor or any other Person of any obligations
of any kind or character whatsoever under the Notes, the Note Purchase
Agreement, this Guaranty or any other agreement; or
(3) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of either Constituent Company, any Guarantor or any other Person or
in respect of the property of either Constituent Company, any Guarantor or any
other Person or any merger, consolidation, reorganization, dissolution,
liquidation, sale of all or substantially all of the assets of or winding up of
either Constituent Company, any Guarantor or any other Person; or
(4) impossibility or illegality of performance on the part of either Constituent
Company, any Guarantor or any other Person of its obligations under the Notes,
the Note Purchase Agreement, this Guaranty or any other agreement; or
(5) in respect of either Constituent Company or any other Person, any change of
circumstances, whether or not foreseen or foreseeable, whether or not imputable
to either Constituent Company or any other Person, or other impossibility of
performance through fire, explosion, accident, labor disturbance, floods,
droughts, embargoes, wars (whether or not


5

--------------------------------------------------------------------------------





declared), civil commotion, acts of God or the public enemy, delays or failure
of suppliers or carriers, inability to obtain materials, action of any federal
or state regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
either Constituent Company or any other Person and whether or not of the kind
hereinbefore specified; or
(6) any attachment, claim, demand, charge, Lien, order, process, encumbrance or
any other happening or event or reason, similar or dissimilar to the foregoing,
or any withholding or diminution at the source, by reason of any taxes,
assessments, expenses, Indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against either Constituent Company, any Guarantor or any other Person or any
claims, demands, charges or Liens of any nature, foreseen or unforeseen,
incurred by either Constituent Company, any Guarantor or any other Person, or
against any sums payable in respect of the Notes or under the Note Purchase
Agreement, or this Guaranty, so that such sums would be rendered inadequate or
would be unavailable to make the payments herein provided; or
(7) any order, judgment, decree, ruling or regulation (whether or not valid) of
any court of any nation or of any political subdivision thereof or any body,
agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by either Constituent Company, any Guarantor or any other Person of
its respective obligations under or in respect of the Notes, the Note Purchase
Agreement, this Guaranty or any other agreement; or
(8) the failure of any Guarantor to receive any benefit from or as a result of
its execution, delivery and performance of this Guaranty; or
(9) any failure or lack of diligence in collection or protection, failure in
presentment or demand for payment, protest, notice of protest, notice of default
and of nonpayment, any failure to give notice to any Guarantor of failure of
either Constituent Company, any Guarantor or any other Person to keep and
perform any obligation, covenant or agreement under the terms of the Notes, the
Note Purchase Agreement, this Guaranty or any other agreement or failure to
resort for payment to either Constituent Company, any Guarantor or to any other
Person or to any other guaranty or to any property, security, Liens or other
rights or remedies; or
(10) the acceptance of any additional security or other guaranty, the advance of
additional money to the Issuer or any other Person, the renewal or extension of
the Notes or amendments, modifications, consents or waivers with respect to the
Notes, the Note Purchase Agreement, or any other agreement, or the sale,
release, substitution or exchange of any security for the Notes; or
(11) any merger or consolidation of either Constituent Company, any Guarantor or
any other Person into or with any other Person or any sale, lease, transfer or
other disposition of any of the assets of either Constituent Company, any
Guarantor or any other Person to any other Person, or any change in the
ownership of any shares or other equity interests of either Constituent Company,
any Guarantor or any other Person; or


(12) any defense whatsoever that: (i) the Issuer or any other Person might have
to


6

--------------------------------------------------------------------------------





the payment of the Notes (including, principal, Make-Whole Amount, if any, or
interest), other than payment thereof in federal or other immediately available
funds or (ii) either Constituent Company or any other Person might have to the
performance or observance of any of the provisions of the Notes, the Note
Purchase Agreement or any other agreement, whether through the satisfaction or
purported satisfaction by either Constituent Company or any other Person of its
debts due to any cause such as bankruptcy, insolvency, receivership, merger,
consolidation, reorganization, dissolution, liquidation, winding-up or
otherwise; or


(13) any act or failure to act with regard to the Notes, the Note Purchase
Agreement, this Guaranty or any other agreement or anything which might vary the
risk of any Guarantor or any other Person; or


(14) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Guarantor or any other Person in respect of the
obligations of any Guarantor or other Person under this Guaranty or any other
agreement;


provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Guarantor shall be
absolute and unconditional and shall not be discharged, impaired or varied
except by the payment of the principal of, Make-Whole Amount, if any, and
interest on the Notes in accordance with their respective terms whenever the
same shall become due and payable as in the Notes provided, at the place
specified in and all in the manner and with the effect provided in the Notes and
the Note Purchase Agreement, as each may be amended or modified from time to
time. Without limiting the foregoing, it is understood that repeated and
successive demands may be made and recoveries may be had hereunder as and when,
from time to time, the Issuer shall default under or in respect of the terms of
the Notes or either Constituent Company shall default under or in respect of the
terms of the Note Purchase Agreement and that notwithstanding recovery hereunder
for or in respect of any given default or defaults by the Issuer under the Notes
or by either Constituent Company under the Note Purchase Agreement, this
Guaranty shall remain in full force and effect and shall apply to each and every
subsequent default.


(d) All rights of any Holder under this Guaranty shall be considered to be
transferred or assigned at any time or from time to time upon the transfer of
any Note held by such Holder whether with or without the consent of or notice to
the Guarantors under this Guaranty or to either Constituent Company.


(e) To the extent of any payments made under this Guaranty, the Guarantors shall
be subrogated to the rights of the Holder or Holders upon whose Notes such
payment was made, but
each Guarantor covenants and agrees that such right of subrogation and any and
all claims of such Guarantor against either Constituent Company, any endorser or
other Guarantor or against any of their respective properties shall be junior
and subordinate in right of payment to the prior indefeasible final payment in
cash in full of all of the Notes and satisfaction by the Constituent Companies
of their obligations under the Note Purchase Agreement and by the Guarantors of
their obligations under this Guaranty, and the Guarantors shall not take any
action to enforce such right of subrogation, and the Guarantors shall not accept
any payment in respect of such right of subrogation, until all of the Notes and
all amounts payable by the Guarantors hereunder have indefeasibly been finally
paid in cash in


7

--------------------------------------------------------------------------------





full and all of the obligations of the Constituent Companies under the Note
Purchase Agreement and of the Guarantors under this Guaranty have been
satisfied. Notwithstanding any right of any Guarantor to ask, demand, sue for,
take or receive any payment from either Constituent Company, all rights, Liens
and security interests of each Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of the Constituent Companies shall be and
hereby are subordinated to the rights, if any, of the Holders in those assets.
No Guarantor shall have any right to possession of any such asset or to
foreclose upon any such asset, whether by judicial action or otherwise, unless
and until all of the Notes and the obligations of the Constituent Companies
under the Note Purchase Agreement shall have been paid in cash in full and
satisfied.


(f) Each Guarantor agrees that to the extent the Issuer or any other Person
makes any payment on any Note, which payment or any part thereof is subsequently
invalidated, voided, declared to be fraudulent or preferential, set aside,
recovered, rescinded or is required to be retained by or repaid to a trustee,
receiver, or any other Person under any bankruptcy code, common law, or
equitable cause, then and to the extent of such payment, the obligation or the
part thereof intended to be satisfied shall be revived and continued in full
force and effect with respect to the Guarantors’ obligations hereunder, as if
said payment had not been made. The liability of the Guarantors hereunder shall
not be reduced or discharged, in whole or in part, by any payment to any Holder
from any source that is thereafter paid, returned or refunded in whole or in
part by reason of the assertion of a claim of any kind relating thereto,
including, but not limited to, any claim for breach of contract, breach of
warranty, preference, illegality, invalidity or fraud asserted by any account
debtor or by any other Person.


(g) No Holder shall be under any obligation: (1) to marshal any assets in favor
of the Guarantors or in payment of any or all of the liabilities of the Issuer
under or in respect of the Notes or the Constituent Companies under or in
respect of the Note Purchase Agreement or the obligations of the Guarantors
hereunder or (2) to pursue any other remedy that the Guarantors may or may not
be able to pursue themselves and that may lighten the Guarantors’ burden, any
right to which each Guarantor hereby expressly waives.


(h) If an event permitting the acceleration of the maturity of the principal
amount of the Notes shall at any time have occurred and be continuing and such
acceleration shall at such time be prevented or the right of any Holder to
receive any payment under any Note shall at such time be delayed or otherwise
affected by reason of the pendency against the Issuer of a case or proceeding
under a bankruptcy or insolvency law, each Guarantor agrees that, for purposes
of this Guaranty and its obligations hereunder, the maturity of such principal
amount shall be deemed to have been accelerated with the same effect as if the
Holders had accelerated the same in accordance with the terms of the Note
Purchase Agreement, and such Guarantor shall
forthwith pay such accelerated principal of, Make-Whole Amount, if any, and
interest on the
Notes and any other amounts guaranteed hereunder.


SECTION 5.    REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS.


Each Guarantor represents and warrants to each Holder that:


(a) Such Guarantor is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing


8

--------------------------------------------------------------------------------





in each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Such Guarantor has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver this Guaranty and to perform the provisions
hereof.


(b) Such Guarantor is either (1) a “qualified REIT subsidiary” within the
meaning of Section 856(i) of the Code, (2) a REIT, (3) a “taxable REIT
subsidiary” within the meaning of Section 856(l) of the Code, (4) a partnership
under Treasury Regulation Section 301.7701-3 or (5) an entity disregarded as a
separate entity from its owner under Treasury Regulation Section
301.7701-3.


(c) This Guaranty has been duly authorized by all necessary action on the part
of such Guarantor, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor enforceable against such Guarantor in accordance
with its terms, except as such enforceability may be limited by (1) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (2) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


(d) The execution, delivery and performance by such Guarantor of this Guaranty
will not (1) contravene, result in any breach of, or constitute a default under,
or result in the creation of any Lien in respect of any property of such
Guarantor or any of its Subsidiaries under any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, Organizational Document or any
other material agreement or instrument to which such Guarantor or any of its
Subsidiaries is bound or by which such Guarantor or any of its Subsidiaries or
any of their respective properties may be bound or affected, (2) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator or Governmental
Authority applicable to such Guarantor or any of its Subsidiaries or (3) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to such Guarantor or any of its Subsidiaries.


(e) No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by such Guarantor of this Guaranty.
(f) Neither such Guarantor nor any of its Subsidiaries is subject to regulation
under the Investment Company Act of 1940, as amended, the Public Utility Holding
Company Act of
2005, as amended, the ICC Termination Act of 1995, as amended, or the Federal
Power Act, as amended.


(g) The obligations of such Guarantor under this Guaranty rank at least pari
passu in right of payment with all other unsecured and unsubordinated senior
Indebtedness (actual or contingent) of such Guarantor including, without
limitation, all unsecured senior Indebtedness of such Guarantor under any
guaranty of Indebtedness of any other Person.


(h)    Such Guarantor, when taken on a consolidated basis with the Constituent
Companies and the other Guarantors, is Solvent.


9

--------------------------------------------------------------------------------





SECTION 6.    AMENDMENTS, WAIVERS AND CONSENTS.


(a) This Guaranty may be amended, and the observance of any term hereof may be
waived (either retroactively or prospectively), only with the written consent of
each Guarantor and the Required Holders, except that (1) no amendment or waiver
of any of the provisions of Sections 3, 4 or 5, or any defined term (as it is
used therein), will be effective as to any Holder unless consented to by such
Holder in writing and (2) no amendment or waiver may, without the written
consent of each Holder, (i) change the percentage of the principal amount of the
Notes the Holders of which are required to consent to any such amendment or
waiver or (ii) amend Section 2 or this Section 6. No consent of the Holders or
the Guarantors shall be required in connection with the execution and delivery
of a Guaranty Supplement or other addition of any additional Guarantor, and each
Guarantor, by its execution and delivery of this Guaranty (or Guaranty
Supplement) consents to the addition of each additional Guarantor.


(b) The Guarantors will provide each Holder with sufficient information,
sufficiently far in advance of the date a decision is required, to enable such
Holder to make an informed and considered decision with respect to any proposed
amendment, waiver or consent in respect of any of the provisions hereof. The
Guarantors will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to the provisions of this Section 6 to each
Holder promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite Holders. The Guarantors will
deliver executed copies of each executed Guaranty Supplement to each Holder
promptly following the date on which it is executed.


(c) Any consent made pursuant to this Section 6 by a Holder that has transferred
or has agreed to transfer its Notes to a Constituent Company or any Affiliate in
connection with such consent shall be void and of no force or effect except
solely as to such Holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other Holders that were
acquired under the same or similar conditions) shall be void and of no force or
effect except solely as to such Holder.


(d) No Guarantor will, directly or indirectly, pay or cause to be paid any
remuneration, whether by way of fee or otherwise, or grant any security or
provide other credit support, to any Holder as consideration for or as an
inducement to the entering into by such
Holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support is concurrently granted, on the same terms,
ratably to each Holder even if such Holder did not consent to such waiver or
amendment.


(e) Any amendment or waiver consented to as provided in this Section 6 applies
equally to all Holders affected thereby and is binding upon them and upon each
future holder and upon the Guarantors. No such amendment or waiver will extend
to or affect any obligation, covenant or agreement not expressly amended or
waived, or impair any right consequent thereon. No course of dealing between any
Guarantor and any Holder nor any delay in exercising any rights hereunder shall
operate as a waiver of any rights of any Holder. As used herein, the term “this
Guaranty” and references thereto shall mean this Guaranty as it may from time to
time be amended or supplemented.


(f) Solely for the purpose of determining whether the holders of the requisite


10

--------------------------------------------------------------------------------





percentage of the aggregate principal amount of Notes then outstanding have
approved or consented to any amendment, waiver or consent to be given under this
Guaranty, or have directed the taking of any action provided herein to be taken
upon the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by any Guarantor, either Constituent Company or any of their Affiliates shall be
deemed not to be outstanding.


SECTION 7. NOTICES.


All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by an internationally recognized overnight delivery service (charges
prepaid), (b) by registered or certified mail with return receipt requested
(postage prepaid), (c) by an internationally recognized overnight delivery
service (charges prepaid) or (d) by e-mail. Any such notice must be sent:


(1) if to an Initial Purchaser or its nominee, to such Initial Purchaser or its
nominee at the address (whether e-mail or physical) specified for such
communications in Schedule B to the Note Purchase Agreement, or at such other
address as such Initial Purchaser or its nominee shall have specified to the
Guarantors and the Constituent Companies in writing,


(2) if to any other Holder, to such Holder at such address (whether e-mail or
physical) as such Holder shall have specified to the Guarantors and the
Constituent Companies in writing, or


(3) if to any Guarantor, to such Guarantor c/o the Issuer at its address
(whether e-mail or physical) set forth at the beginning of the Note Purchase
Agreement (in the case of physical delivery, to the attention of the Chief
Financial Officer and Secretary), or at such other address as such Guarantor
shall have specified to the Holders in writing.


Notices under this Section 7 will be deemed given only when actually received.


SECTION 8.    MISCELLANEOUS.


(a) No remedy herein conferred upon or reserved to any Holder is intended to be
exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Guaranty now or hereafter existing at law or in equity. No delay or
omission to exercise any right or power accruing upon any default, omission or
failure of performance hereunder shall impair any such right or power or shall
be construed to be a waiver thereof but any such right or power may be exercised
from time to time and as often as may be deemed expedient. In order to entitle
any Holder to exercise any remedy reserved to it under this Guaranty, it shall
not be necessary for such Holder to physically produce its Note in any
proceedings instituted by it or to give any notice, other than such notice as
may be herein expressly required.


(b) The Guarantors will pay all sums becoming due under this Guaranty by the
method and at the address specified for such purpose for such Holder, in the
case of a Holder that is an Initial Purchaser, on Schedule B to the Note
Purchase Agreement, or by such other method or at such other address as any
Holder shall have from time to time specified to the Guarantors and the
Constituent Companies in writing for such purpose, without the presentation or
surrender of this Guaranty or any


11

--------------------------------------------------------------------------------





Note.


(c) Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.


(d) If the whole or any part of this Guaranty shall be now or hereafter become
unenforceable against any one or more of the Guarantors for any reason
whatsoever or if it is not executed by any one or more of the Guarantors, this
Guaranty shall nevertheless be and remain fully binding upon and enforceable
against each other Guarantor as if it had been made and delivered only by such
other Guarantors.


(e) This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of each Holder and its successors and
assigns so long as its Notes remain outstanding and unpaid. If any Guarantor
enters into any consolidation or merger, pursuant to which such Guarantor is not
the surviving entity (the “Successor Person”), the Successor Person shall
execute and deliver to each Holder its assumption of the due and punctual
performance and observance of each covenant and condition of this Guaranty
(pursuant to such agreements and instruments as shall be reasonably satisfactory
to the Required Holders).


(f) This Guaranty may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.


(g) This Guaranty shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law
principles of the law of such State that would permit the application of the
laws of a jurisdiction other than such State.


(h) Each Guarantor and each Holder irrevocably submits to the non-exclusive
jurisdiction of any New York State or U.S. federal court sitting in the Borough
of Manhattan, The City of New York, over any suit, action or proceeding arising
out of or relating to this Guaranty. To the fullest extent permitted by
applicable law, each Guarantor and each Holder irrevocably waives and agrees not
to assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.


(i) Each Guarantor and each Holder consents to process being served by or on
behalf of any party hereto or beneficiary hereof in any suit, action or
proceeding of the nature referred to in Section 8(h) by mailing a copy thereof
by registered or certified mail (or any substantially similar form of mail),
postage prepaid, return receipt requested, to it at its address specified in
Section 7 or at such other address of which such party or beneficiary shall then
have been notified pursuant to said Section. Each Guarantor and Each Holder
agrees that such service upon receipt (1) shall be deemed


12

--------------------------------------------------------------------------------





in every respect effective service of process upon it in any such suit, action
or proceeding and (2) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.


(j) Nothing in Section 8(h) or 8(i) shall affect the right of any party hereto
or beneficiary hereof to serve process in any manner permitted by law, or limit
any right that any party hereto or beneficiary hereof may have to bring
proceedings against any other party hereto or beneficiary hereof in the courts
of any appropriate jurisdiction or to enforce in any lawful manner a judgment
obtained in one jurisdiction in any other jurisdiction.


(k) EACH GUARANTOR HEREBY WAIVES AND, BY ITS ACCEPTANCE HEREOF, EACH HOLDER
HEREBY WAIVES, TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS
GUARANTY OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH.






13

--------------------------------------------------------------------------------








In witness whereof, the undersigned has caused this Guaranty to be duly executed
by an authorized representative as of the date first written above.
REXFORD INDUSTRIAL - 228TH STREET, LLC
 
REXFORD INDUSTRIAL - VANOWEN, LLC
 
RIF I - MONROVIA, LLC
 
RIF I - MULBERRY, LLC
 
RIF I - VALLEY BLVD., LLC
 
RIF II - BLEDSOE AVENUE, LLC
 
RIF II - CROCKER, LLC
 
RIF II - EASY STREET, LLC
 
RIF II - FIRST AMERICAN WAY, LLC
 
RIF II - LA JOLLA SORRENTO BUSINESS PARK, LLC
 
RIF II - ORANGETHORPE, LLC
 
RIF II - ORANGETHORPE TIC, LLC
 
RIF II - PIONEER AVENUE, LLC
 
RIF III - 157TH STREET, LLC
 
RIF III - ARCHIBALD, LLC
 
RIF III - AVENUE STANFORD, LLC
 
RIF III - BROADWAY, LLC
 
RIF III - EMPIRE LAKES, LLC
 
RIF III - IMPALA, LLC
 
RIF III - SANTA FE SPRINGS, LLC
 
RIF III - YARROW DRIVE, LLC
 
RIF III - YARROW DRIVE II, LLC
 
RIF IV - BURBANK, LLC
 
RIF IV - CENTRAL AVENUE, LLC
 
RIF IV - CORNERSTONE, LLC
 
REXFORD INDUSTRIAL – 3233 MISSION OAKS, LLC
 
REXFORD INDUSTRIAL – NELSON, LLC
 
REXFORD INDUSTRIAL – 301 N FIGUEROA, LLC
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, L.P.,
 
 
a Maryland limited partnership,
 
 
its Sole and Managing Member
 
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.,
 
 
a Maryland corporation,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name: Adeel Khan
 
 
 
 
Title: Chief Financial Officer
 



[Signature Page to Subsidiary Guaranty Agreement]



--------------------------------------------------------------------------------





RIF IV - EAST 46TH STREET, LLC
 
RIF IV - ENFIELD, LLC
 
RIF IV - GLENDALE, LLC
 
RIF IV - GRAND, LLC
 
RIF IV - HARBOR WARNER, LLC
 
RIF IV - LONG CARSON, LLC
 
RIF IV - NEWTON, LLC
 
RIF IV - POINSETTIA, LLC
 
RIF IV - SAN GABRIEL, LLC
 
RIF IV - WEST 33RD STREET, LLC
 
RIF V - 240TH STREET, LLC
 
RIF V - 3360 SAN FERNANDO, LLC
 
RIF V - ARROW BUSINESS CENTER, LLC
 
RIF V - ARROYO, LLC
 
RIF V - BENSON, LLC
 
RIF V - CALVERT, LLC
 
RIF V - CAMPUS AVENUE, LLC
 
RIF V - DEL NORTE, LLC
 
RIF V - GGC ALCORN, LLC
 
RIF V - GLENDALE COMMERCE CENTER, LLC
 
RIF V - GOLDEN VALLEY, LLC
 
RIF V - GRAND COMMERCE CENTER, LLC
 
RIF V - JERSEY, LLC
 
RIF V - MACARTHUR, LLC
 
RIF V - NORMANDIE BUSINESS CENTER, LLC
 
RIF V - ODESSA, LLC
 
RIF V - PARAMOUNT BUSINESS CENTER, LLC
 
RIF V - SHOEMAKER INDUSTRIAL PARK, LLC
 
RIF V - VINEDO, LLC
 
REXFORD INDUSTRIAL - 2980 SAN FERNANDO, LLC
 
REXFORD INDUSTRIAL - 9615 NORWALK, LLC
 
REXFORD INDUSTRIAL - ALTON, LLC
 
REXFORD INDUSTRIAL - 5421 ARGOSY, LLC
 
REXFORD INDUSTRIAL - SAFARI, LLC
 
 
 
 
 
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, L.P.,
 
 
a Maryland limited partnership,
 
 
its Sole and Managing Member
 
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.,
 
 
a Maryland corporation,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name: Adeel Khan
 
 
 
 
Title: Chief Financial Officer
 



[Signature Page to Subsidiary Guaranty Agreement]



--------------------------------------------------------------------------------





REXFORD INDUSTRIAL - ICON, LLC
 
REXFORD INDUSTRIAL - GALE, LLC
 
REXFORD INDUSTRIAL - FAIRVIEW, LLC
 
REXFORD INDUSTRIAL - WESTERN, LLC
 
REXFORD INDUSTRIAL - HOLLAND, LLC
 
 
 
By:
REXR REIT HOLDINGS I, LLC
 
 
 a Delaware limited liability company,
 
 
its Sole and Managing Member
 
 
 
 
 
 
By:
REXR REIT, INC.
 
 
 a Delaware corporation
 
 
its Sole and Managing Member
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name: Adeel Khan
 
 
 
 
Title: President and Treasurer
 
 
 
 
 
 
REXFORD INDUSTRIAL - HARBOR, LLC
 
REXFORD INDUSTRIAL - JURUPA, LLC
 
REXFORD INDUSTRIAL - STOWE, LLC
 
 
 
 
 
 
 
 
 
 
 
By:
REXR REIT HOLDINGS II, LLC
 
 
 a Delaware limited liability company,
 
 
its Sole and Managing Member
 
 
 
 
 
 
By:
REXR REIT, INC.
 
 
 a Delaware corporation
 
 
its Sole and Managing Member
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name: Adeel Khan
 
 
 
 
Title: President and Treasurer
 



[Signature Page to Subsidiary Guaranty Agreement]



--------------------------------------------------------------------------------





REXFORD INDUSTRIAL - HINDRY, LLC
 
REXFORD INDUSTRIAL - INDUSTRY WAY, LLC
 
REXFORD INDUSTRIAL - SDLAOC, LLC
 
 
 
 
 
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, L.P.,
 
 
a Maryland limited partnership,
 
 
its Sole and Managing Member
 
 
 
 
 
 
 
By:
REXFORD INDUSTRIAL REALTY, INC.,
 
 
 
a Maryland corporation,
 
 
 
its General Partner
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name: Adeel Khan
 
 
 
 
Title: Chief Financial Officer
 





[Signature Page to Subsidiary Guaranty Agreement]



--------------------------------------------------------------------------------








GUARANTY SUPPLEMENT






To the Holders (as defined in the hereinafter defined Guaranty Agreement)




Ladies and Gentlemen:




WHEREAS, Rexford Industrial Realty, L.P., a Maryland limited partnership (the
“Issuer”), issued $125,000,000 aggregate principal amount of its 3.93%
Guaranteed Senior Notes due July 13, 2027 (the “Notes”) pursuant to that certain
Note Purchase and Guarantee Agreement dated as of July 13, 2017 (the “Note
Purchase Agreement”) between the Issuer, Rexford Industrial Realty, Inc., a
Maryland corporation (the “Parent”; the Parent and the Issuer are collectively
referred to herein as the “Constituent Companies”), and each of the purchasers
named on Schedule B attached to said Note Purchase Agreement (the “Initial
Purchasers”) for the purposes described in Section 5.14 of the Note Purchase
Agreement. Capitalized terms used herein shall have the meanings set forth in
the hereinafter defined Guaranty Agreement unless herein defined or the context
shall otherwise require.




WHEREAS, as a condition precedent to their purchase of the Notes, the Holders
required that certain Subsidiaries of the Constituent Companies from time to
time enter into that certain Subsidiary Guaranty Agreement dated as of July 13,
2017 as security for the Notes (as amended, supplemented, restated or otherwise
modified from time to time, the “Guaranty Agreement”).




Pursuant to Section 9.8(a) of the Note Purchase Agreement, the Constituent
Companies have agreed to cause the undersigned, _____________________, a
[corporation] organized
under the laws of ___________________(the “Additional Guarantor”), to join in
the Guaranty
Agreement. In accordance with the requirements of the Guaranty Agreement, the
Additional Guarantor desires to supplement the definition of Guarantor (as the
same may have been heretofore supplemented) set forth in the Guaranty Agreement
attached hereto so that at all times from and after the date hereof, the
Additional Guarantor shall be jointly and severally liable as set forth in the
Guaranty Agreement for the obligations of the Issuer under the Notes and the
Constituent Companies under the Note Purchase Agreement and to the extent and in
the manner set forth in the Guaranty Agreement.




The execution by the undersigned of this Guaranty Supplement shall evidence such
Additional Guarantor’s consent to and acknowledgment and approval of the terms
set forth herein and in the Guaranty Agreement and its agreement to be bound by
the covenants, terms and provisions of the Guaranty Agreement as a Guarantor
thereunder and by such execution the Additional Guarantor shall be deemed to
have made in favor of the Holders the representations and warranties set forth
in Section 5 of the Guaranty Agreement.








A-1

--------------------------------------------------------------------------------







Upon execution of this Guaranty Supplement, the Guaranty Agreement shall be
deemed to be supplemented as set forth above. Except as supplemented herein, the
terms and provisions of the Guaranty Agreement are hereby ratified, confirmed
and approved in all respects.




Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Guaranty Agreement without making specific reference to
this Guaranty Supplement, but nevertheless all such references shall be deemed
to include this Guaranty Supplement unless the context shall otherwise require.




Dated: _____    , 20___.












 
[NAME OF ADDITIONAL GUARANTOR]
 
 
 
By: ____________________________
 
Name: ____________________________
 
Title: ____________________________





A-2